





[EXECUTION VERSION]














AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


Dated as of January 31, 2019






USA TRUCK, INC.


and


ITS BORROWER SUBSIDIARIES THAT ARE SIGNATORIES HERETO,


as Borrowers, and
ITS GUARANTOR SUBSIDIARIES THAT ARE SIGNATORIES HERETO,


as Subsidiary Guarantors






BANK OF AMERICA, N.A.,


as Agent






BANK OF AMERICA, N.A., BMO HARRIS BANK N.A.,
and
SUNTRUST ROBINSON HUMPHREY, INC.,


as Joint Lead Arrangers and Joint Bookrunners




BMO HARRIS BANK N.A.,
and
SUNTRUST BANK,


as Syndication Agents





--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page




SECTION 1    DEFINITIONS; RULES OF CONSTRUCTION    1
1.Definitions     1
2.
Accounting Terms    29

3.
Uniform Commercial Code.    29

4.Certain Matters of Construction………………………………………………………….29 SECTION
2        CREDIT FACILITIES    30
1.
Revolver Commitment    30

2.
[Reserved.]    32

3.
Letter of Credit Facility    32

SECTION 3    INTEREST, FEES AND CHARGES    34
1.
Interest    34

2.
Fees    35

3.
Computation of Interest, Fees, Yield Protection    36

4.
Reimbursement Obligations.    36

5.
Illegality    36

6.
Inability to Determine Rates    37

7.
Increased Costs; Capital Adequacy    37

8.
Mitigation.    38

9.
Funding Losses    38

10.
Maximum Interest    38

SECTION 4    LOAN ADMINISTRATION    38
1.
Manner of Borrowing and Funding Revolver Loans    38

2.
Defaulting Lender    40

3.
Number and Amount of LIBOR Loans; Determination of Rate    41

4.
Borrower Agent    41

5.
One Obligation    41

6.
Effect of Termination    41

SECTION 5    PAYMENTS    41
1.
General Payment Provisions    41

2.
Repayment of Revolver Loans    42

3.
Application of Payments    43

4.
Payment of Other Obligations    43

5.
Marshaling; Payments Set Aside    43

6.
Application and Allocation of Payments    43

7.
Dominion Account    44

8.
Account Stated    44

9.
Taxes    44

10.
Lender Tax Information    46

11.
Nature and Extent of Each Borrower's Liability    48

SECTION 6    CONDITIONS PRECEDENT    50
1.
Conditions Precedent to Initial Loans    50

2.
Conditions Precedent to All Credit Extensions    51

-i-
(continued)





--------------------------------------------------------------------------------





SECTION 7    COLLATERAL    51
1.Grant of Security Interest    51
2.
Lien on Deposit Accounts; Cash Collateral    53

3.
Investment Property and other Equity Interests    53

4.Certificate of Title Collateral…………………………………………………………….54 7.5    Other
Collateral    55
1.
Limitations    55

2.
Further Assurances    55

3.
Foreign Subsidiary Stock    55

SECTION 8    COLLATERAL ADMINISTRATION    56
1.
Borrowing Base Reports    56

2.
Accounts    56

3.
Equipment.    57

4.
Deposit Accounts and Securities Accounts    57

5.
General Provisions    58

6.
Power of Attorney    59

SECTION 9    REPRESENTATIONS AND WARRANTIES    59
1.
General Representations and Warranties    59

2.
Complete Disclosure    68

SECTION 10    COVENANTS AND CONTINUING AGREEMENTS    64
1.
Affirmative Covenants    64

2.
Negative Covenants    67

3.
Financial Covenant     73

SECTION 11    EVENTS OF DEFAULT; REMEDIES ON DEFAULT     73
1.
Events of Default     73

2.
Remedies upon Default     74

3.
License     75

4.
Setoff     75

5.
Remedies Cumulative; No Waiver     76

SECTION 12    AGENT     76
1.
Appointment, Authority and Duties of Agent     76

2.
Agreements Regarding Collateral and Borrower Materials     77

3.
Reliance By Agent     78

4.
Action Upon Default     78

5.
Ratable Sharing     78

6.
Indemnification     78

7.
Limitation on Responsibilities of Agent     78

8.
Successor Agent and Co-Agents     79

9.
Due Diligence and Non-Reliance     79

10.
Remittance of Payments and Collections     80

11.
Individual Capacities     80

12.
Titles     80

-ii-









--------------------------------------------------------------------------------





Page
13.
Bank Product Providers     80

14.
No Third Party Beneficiaries     81

12.15    ERISA Representation…………………………………………………………………..86
SECTION 13    BENEFIT OF AGREEMENT; ASSIGNMENTS    81
1.
Successors and Assigns     81

2.
Participations     81

3.
Assignments     82

4.
Replacement of Certain Lenders     82

SECTION 14    MISCELLANEOUS    83
1.
Consents, Amendments and Waivers     83

2.
Indemnity     84

3.
Notices and Communications     84

4.
Performance of Borrowers' Obligations     85

5.
Credit Inquiries     85

6.
Severability     85

7.
Cumulative Effect; Conflict of Terms     85

8.
Counterparts; Execution     85

9.
Entire Agreement     85

10.
Relationship with Lenders     86

11.
No Advisory or Fiduciary Responsibility     86

12.
Confidentiality     86

13.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.     87

14.
GOVERNING LAW     87

15.
Consent to Forum     87

16.
Waivers by Borrowers     87

17.
Patriot Act Notice     88

18.
NO ORAL AGREEMENT     88

SECTION 15    GUARANTY OF OBLIGATIONS    88
1.
Guaranty; Limitation of Liability     88

2.
Guaranty Absolute     89

3.
Waivers and Acknowledgments     90

4.
Subrogation     91

5.
Subordination     92

6.
Prohibited Payments, Etc     92

7.
Prior Payment of Guaranteed Obligations     92

8.
Turn-Over     92

9.
Agent Authorization     92

10.
Continuing Guaranty; Assignments     92

SECTION 16    AMENDMENT AND RESTATEMENT.     100
1.
Amendment and Restatement; No Novation     100

2.
Effect on Existing Loan Agreement and on the Obligations     100

3.
No Implied Waivers     100







-iii-





--------------------------------------------------------------------------------





Page
4.
Reaffirmation of Liens and Loan Documents     100

5.
Loans Under the Existing Loan Agreement     101













































































































-iv-





--------------------------------------------------------------------------------











LIST OF EXHIBITS AND SCHEDULES


Exhibit A    Assignment
Exhibit B    Assignment Notice


Schedule 1.1    Commitments of Lenders
Schedule 7.3.1    Pledged Interests
Schedule 8.4    Deposit Accounts
Schedule 8.5.1    Locations of Non-Equipment Collateral Schedule
8.5.2    Approved Self-Insurance Program Schedule 9.1.4    Names and Capital
Structure
Schedule 9.1.8    Surety Obligations
Schedule 9.1.11    Patents, Trademarks, Copyrights and Licenses Schedule
9.1.12    Governmental Approvals
Schedule 9.1.14 Environmental Matters Schedule 9.1.15 Restrictive Agreements
Schedule 9.1.16 Litigation
Schedule 9.1.18    ERISA Matters
Schedule 9.1.20    Labor Contracts
Schedule 10.2.1    Existing Debt
Schedule 10.2.2    Existing Liens Schedule 10.2.5    Existing Investments
Schedule 10.2.17    Existing Affiliate Transactions Schedule
10.2.20    Post-Closing





--------------------------------------------------------------------------------





AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is dated as of
January 31, 2019, among USA TRUCK, INC., a Delaware corporation ("Company"), and
the Subsidiaries of the Company identified on the signature pages hereof or
otherwise joined from time to time hereto as a borrower (such Subsidiaries,
together with the Company, are referred to hereinafter each individually as a
"Borrower", and individually and collectively, jointly and severally, as the
"Borrowers"), the Subsidiaries of the Company identified on the signature pages
hereof or otherwise joined from time to time hereto as a guarantor (such
Subsidiaries are referred to hereinafter each individually as a "Subsidiary
Guarantor" or "Guarantor" and collectively as the "Subsidiary Guarantors" or
"Guarantors"), the financial institutions party to this Agreement from time to
time as Lenders, and BANK OF AMERICA, N.A., a national banking association, as
collateral agent and administrative agent for the Lenders ("Agent").


R E C I T A L S:


Obligors have requested that Lenders amend and restate that certain Existing
Loan Agreement (defined below) and continue to provide a credit facility to
Borrowers to finance their mutual and collective business enterprise. Lenders
are willing to continue to provide the credit facility and amend and restate the
Existing Loan Agreement on the terms and conditions set forth in this Agreement.


NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:


SECTION 1    DEFINITIONS; RULES OF CONSTRUCTION


1.1    Definitions. As used herein, the following terms have the meanings set
forth below:


1031 Exchange Account: a deposit account of an Obligor that is (a) maintained at
a depository bank selected by a qualified exchange intermediary contracted with
by an Obligor and (b) maintained solely for purposes of receipt of the Net Cash
Proceeds received by such Obligor in connection with a Permitted Asset
Disposition that is part of a 1031 Qualified Exchange.


1031 Qualified Exchange: an exchange of property qualified under Section 1031 of
the Code.


Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.


Account Debtor: a Person obligated under an Account, Chattel Paper or General
Intangible.


Acquired Revenue Equipment: (a) Revenue Equipment acquired in a Permitted
Acquisition and
(b) Ordinary Course Acquired Revenue Equipment.


Acquisition: a transaction or series of transactions resulting in (a)
acquisition of a business, division or substantially all assets of a Person; (b)
record or beneficial ownership of 50% or more of the Equity Interests of a
Person; or (c) merger, consolidation or combination of a Borrower or Subsidiary
with another Person.


Affiliate: with respect to a specified Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. "Control" means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. "Controlling" and
"Controlled" have correlative meanings.
Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.





--------------------------------------------------------------------------------







Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.


Allocable Amount: as defined in Section 5.11.3.


Anti-Terrorism Law: any law relating to terrorism or money laundering, including
the Patriot Act.


Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.


Applicable Margin: the margin set forth below, as determined based on the
Consolidated Fixed Charge Coverage Ratio for the most recently ended Twelve
Month Period that is the end of a Fiscal Quarter of the Borrowers, as set forth
in the most recent Compliance Certificate received by the Agent following the
end of a Fiscal Quarter pursuant to Section 10.1.2(c):


Pricing Level
 
Consolidated Fixed Charge Coverage Ratio
 
LIBOR Revolver Loans (and Letters of Credit)
 
Base Rate Revolver Loans
I
 
>= 2.00:1.00
 
1.25%
 
0.25%
II
 
<2.00:1.00 but >=1.00:1.00
 
1.50%
 
0.50%
III
 
<1.00:1.00
 
1.75%
 
0.75%



Until June 30, 2019, margins shall be determined as if Pricing Level I were
applicable. Thereafter, any increase or decrease in the Applicable Margin
resulting from a change in Consolidated Fixed Charge Coverage Ratio shall become
effective on the first day of the month (commencing July 1, 2019) following each
delivery by Borrowers to Agent of the financial statements for each month
constituting the end of a Fiscal Quarter required to be delivered pursuant to
Section 10.1.2(b) based upon Fixed Charge Coverage Ratio for the immediately
preceding Fiscal Quarter; provided, however, that if the financial statements
required pursuant to Section 10.1.2(b) are not delivered within the time periods
specified in such section, then the Applicable Margin shall be determined at
Pricing Level IV until such time as such financial statements are received.


Application Event: the occurrence of (a) a failure by Borrowers to repay all of
the Obligations in full on the Revolver Termination Date, or (b) an Event of
Default (for the avoidance of doubt, after giving effect to any notice and cure
periods specified in the applicable Event of Default) and the election by Agent
or the Required Lenders to require that payments and proceeds of Collateral be
applied pursuant to Section 5.6.2.


Approved Collateral Agent: HCH Transportation Advisors, Inc. (“HCH”), or another
sub-agent designated by the Agent from time to time (provided that (i) 10 days’
prior written notice of any such designation shall be given to the Borrower
Agent, (ii) no such notice will be given before the date that is 90 days after
the Closing Date, and (iii) the Agent shall use commercially reasonable efforts
to cooperate with the Borrower and HCH in connection with HCH’s efforts to
become an approved vendor of the Agent within 90 days after the Closing Date),
engaged for the purposes of receiving, storing, handling and otherwise dealing
with Certificates of Title as may be directed by the Agent pursuant to
documentation acceptable to the Agent and, in the Agent’s good faith reasonable
business judgment, capable of so receiving, storing, handling, and otherwise
dealing with Certificates of Title on customary terms and conditions and within
customary timeframes.






-2-





--------------------------------------------------------------------------------







Approved Fund: any Person (other than a natural Person) engaged in making,
purchasing, holding or otherwise investing in commercial loans in its ordinary
course of activities.


Approved Self-Insurance Program: the self-insurance program with respect to
casualty, hazard, theft and similar losses currently maintained by the Borrowers
in accordance with prudent business practice customary for similarly situated
companies and described on Schedule 8.5.2 hereto, as modified or replaced from
time to time in accordance with prudent business practice customary for
similarly situated companies.


Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including any disposition (i) by
Division, (ii) in connection with a sale-leaseback transaction or synthetic
lease or (iii) otherwise.


Assignment: an assignment agreement between a Lender and Eligible Assignee, in
the form of
Exhibit A or otherwise satisfactory to Agent.


Availability: the Borrowing Base minus Revolver Usage.


Availability Reserve: the sum (without duplication) of (a) the Dilution Reserve;
(b) the Rent and Charges Reserve, (c) the Bank Product Reserve; (d) reserves
relating to liabilities secured by Liens upon Collateral that are or may be
senior to Agent's Liens or that may be required to be paid to permit or
facilitate exercise of rights with respect to Collateral (but imposition of any
such reserve shall not waive an Event of Default arising therefrom); and (e)
such additional reserves, in such amounts and with respect to such matters, as
Agent in its Permitted Discretion may elect to impose from time to time,
including, without limitation, with respect to statutory Liens described in
clause (ii) of Section 10.2.2(d).


Bail-In Action: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


Bail-In Legislation: with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of
European Union, the implementing law for such EEA Member Country from time to
time which described in the EU Bail-In Legislation Schedule.


Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.


Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.


Bank Product: any of the following products, services or facilities extended to
any Borrower or Affiliate of a Borrower by a Lender or any of its Affiliates:
(a) Cash Management Services; (b) products under Hedging Agreements; (c)
commercial credit card, purchase card, p-card and merchant card services; and
(d) leases and other banking products or services, other than Letters of Credit.


Bank Product Reserve: the aggregate amount of reserves established by Agent from
time to time in its Permitted Discretion in respect of Secured Bank Product
Obligations.


Bankruptcy Code: Title 11 of the United States Code.


Base Rate: for any day, a per annum rate equal to the greater of (a) the Prime
Rate for such day;
(b) the Federal Funds Rate for such day, plus 0.50%; or (c) LIBOR for a 30 day
interest period as of such day, plus 1.0%.





--------------------------------------------------------------------------------





Base Rate Loan: any Loan that bears interest based on the Base Rate.


Base Rate Revolver Loan: a Revolver Loan that bears interest based on the Base
Rate.


Board of Governors: the Board of Governors of the Federal Reserve System.


Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor, (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments, (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the Ordinary Course of
Business), or (iv) was issued or assumed as full or partial payment for
Property; (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person.


Borrower Agent: as defined in Section 4.4.


Borrower Materials: Borrowing Base Reports, Compliance Certificates and other
information, reports, financial statements and other materials delivered by
Borrowers hereunder, as well as other Reports and information provided by Agent
to Lenders.


Borrowing: a group of Loans that are made or converted together on the same day
and have the same interest option and, if applicable, Interest Period.


Borrowing Base: on any date of determination, an amount equal to (a) the lesser
of (i) the aggregate Revolver Commitments or (ii) the sum of the Eligible
Accounts Formula Amount, plus the Eligible Revenue Equipment Formula Amount,
minus (b) the Availability Reserve; provided, however, that no Accounts,
Equipment or other Property acquired in a Permitted Acquisition or otherwise
outside the Ordinary Course of Business shall be included in the calculation of
the Borrowing Base until completion of applicable field examinations and
appraisals (which shall not be included in the limits on the number of field
examinations or appraisals provided in Section 10.1.1) satisfactory to Agent.


Borrowing Base Report: a report of the Borrowing Base by Borrowers, in form and
substance satisfactory to Agent.


Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and New York, and if such day relates to a LIBOR Loan,
any such day on which dealings in Dollar deposits are conducted in the London
interbank market.


Capital Expenditures: all liabilities incurred or expenditures made by a
Borrower or Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year.


Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.


Capitalized Lease Obligation: that portion of the obligations under a Capital
Lease that is required to be capitalized in accordance with GAAP.


Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.





--------------------------------------------------------------------------------





Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
discretion, which account shall be subject to a Lien in favor of Agent.


Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Secured Bank Product Obligations),
Agent's good faith estimate of the amount due or to become due, including fees,
expenses and indemnification hereunder. "Cash Collateralization" has a
correlative meaning.


Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the U.S. government,
maturing within 12 months of the date of acquisition;
(b) certificates of deposit, time deposits and bankers' acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by Bank of America or a commercial bank organized
under the laws of the United States or any state or district thereof, rated A-1
(or better) by S&P or P-1 (or better) by Moody's at the time of acquisition, and
(unless issued by a Lender) not subject to offset rights; (c) repurchase
obligations with a term of not more than 30 days for underlying investments of
the types described in clauses (a) and (b) entered into with any bank described
in clause (b); (d) commercial paper issued by Bank of America or rated A-1 (or
better) by S&P or P-1 (or better) by Moody's, and maturing within nine months of
the date of acquisition; and (e) shares of any money market fund that has
substantially all of its assets invested continuously in the types of
investments referred to above, has net assets of at least $500,000,000 and has
the highest rating obtainable from either Moody's or S&P.


Cash Management Services: services relating to operating, collections, payroll,
trust, or other depository or disbursement accounts, including automated
clearinghouse, e-payable, electronic funds transfer, wire transfer, controlled
disbursement, overdraft, depository, information reporting, lockbox and stop
payment services.


CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).


Certificate of Title: a certificate of title, certificate of ownership or other
registration certificate issued or required to be issued for any asset under the
certificate of title, registration or similar laws of any jurisdiction.


Certificate of Title Collateral: any Collateral covered by a Certificate of
Title with respect to which the creation or perfection of a security interest
therein is governed by state vehicle titling, certificate of title or
registration statutes in the applicable jurisdiction and not by the UCC in such
jurisdiction.


Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that
"Change in Law" shall include, regardless of the date enacted, adopted or
issued, all requests, rules, guidelines, requirements or directives (i) under or
relating to the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
(ii) promulgated pursuant to Basel III by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any similar
authority) or any other Governmental Authority.





--------------------------------------------------------------------------------





Change of Control:


(a)any Person or two or more Persons acting in concert shall have acquired
beneficial ownership, directly or indirectly, of Equity Interests of the Company
(or other securities convertible into such Equity Interests) representing 50% or
more of the combined voting power of all Equity Interests of the Company
entitled (without regard to the occurrence of any contingency) to vote for the
election of members of the Board of Directors of the Company;


(b)any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Company or control over the Equity Interests of
such Person entitled to vote for members of the Board of Directors of on a
fully-diluted basis (and taking into account all such Equity Interests that such
Person or group has the right to acquire pursuant to any option right)
representing 50% or more of the combined voting power of such Equity Interests;


(c)during any period of 24 consecutive months commencing on or after the Closing
Date, the occurrence of a change in the composition of the Board of Directors of
the Company such that a majority of such Board of Directors are not Continuing
Directors; or


(d)the Company fails to own and control, directly or indirectly, 100% of the
Equity Interests of each other Obligor.


Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys' fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
Agent or any Lender) incurred by any Indemnitee or asserted against any
Indemnitee by any Obligor or other Person, in any way relating to (a) any Loans,
Letters of Credit, Loan Documents, Borrower Materials, or the use thereof or
transactions relating thereto, (b) any action taken or omitted in connection
with any Loan Documents, (c) the existence or perfection of any Liens, or
realization upon any Collateral,
(d) exercise of any rights or remedies under any Loan Documents or Applicable
Law, or (e) failure by any Obligor to perform or observe any terms of any Loan
Document, in each case including all costs and expenses relating to any
investigation, litigation, arbitration or other proceeding (including an
Insolvency Proceeding or appellate proceedings), whether or not the applicable
Indemnitee is a party thereto.


Closing Date: as defined in Section 6.1.


Code: the Internal Revenue Code of 1986.


Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.


Commitment: for any Lender, the aggregate amount of such Lender's Revolver
Commitment "Commitments" means the aggregate amount of all Revolver Commitments.


Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.


Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).


Company: as defined in the first paragraph of this Agreement.





--------------------------------------------------------------------------------





Compliance Certificate: a certificate, in form and substance satisfactory to
Agent, by which Borrowers certify compliance with Section 10.3.


Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profits Taxes.


Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation ("primary obligations") of another obligor
("primary obligor") in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.


Continuing Director: (a) any member of the Board of Directors who was a director
(or comparable manager) of the Company on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by a majority of the Continuing Directors.


CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).


Debt: as applied to any Person (a) all obligations of such Person for borrowed
money, (b) all obligations of such Person evidenced by bonds, debentures, notes,
or other similar instruments and all reimbursement or other obligations in
respect of letters of credit, bankers acceptances, or other financial products,
(c) all obligations of such Person as a lessee under Capital Leases, (d) all
obligations or liabilities of others secured by a Lien on any asset of such
Person, irrespective of whether such obligation or liability is assumed, (e) all
obligations of such Person to pay the deferred purchase price of assets or
Earnouts (other than trade payables incurred in the Ordinary Course of Business
and repayable in accordance with customary trade practices and, for the
avoidance of doubt, other than royalty payments payable in the Ordinary Course
of Business in respect of non-exclusive licenses), (f) all monetary obligations
of such Person owing under Hedge Agreements (which amount shall be calculated
based on the amount that would be payable by such Person if the Hedge Agreement
were terminated on the date of determination), (g) any Disqualified Equity
Interests of such Person, and (h) any obligation of such Person guaranteeing or
intended to guarantee (whether directly or indirectly guaranteed, endorsed, co-
made, discounted, or sold with recourse) any obligation of any other Person that
constitutes Debt under any of clauses (a) through (g) above. For purposes of
this definition, (i) the amount of any Debt represented by a guaranty or other
similar instrument shall be the lesser of the principal amount of the
obligations guaranteed and still outstanding and the maximum amount for which
the guaranteeing Person may be liable pursuant to the terms of the instrument
embodying such Debt, and (ii) the amount of any Debt which is limited or is
non-recourse to a Person or for which recourse is limited to an identified asset
shall be valued at the lesser of (A) if applicable, the limited amount of such
obligations, and (B) if applicable, the fair market value of such assets
securing such obligation. The Debt of a Person shall include any recourse Debt
of any partnership in which such Person is a general partner or joint venturer.


Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.





--------------------------------------------------------------------------------





Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.


Defaulting Lender: any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days,
unless such Lender notifies the Agent and the Borrower Agent in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied; (b) has notified Agent or any Borrower that such Lender
does not intend to comply with its funding obligations hereunder or under any
other credit facility, or has made a public statement to that effect; (c) has
failed, within three Business Days following request by Agent or any Borrower,
to confirm in a manner satisfactory to Agent and Borrowers that such Lender will
comply with its funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Agent and the Borrower Agent); or (d) has, or has a
direct or indirect parent company that has, become the subject of (i) an
Insolvency Proceeding (including reorganization, liquidation, or appointment of
a receiver, custodian, administrator or similar Person by the Federal Deposit
Insurance Corporation or any other regulatory authority) or (ii) any Bail-In
Action; provided, however, that a Lender shall not be a Defaulting Lender solely
by virtue of a Governmental Authority's ownership of an equity interest in such
Lender or parent company unless the ownership provides immunity for such Lender
from jurisdiction of courts within the United States or from enforcement of
judgments or writs of attachment on its assets, or permits such Lender or
Governmental Authority to repudiate or otherwise to reject such Lender's
agreements.


Deposit Account Control Agreement: control agreement satisfactory to Agent
executed by an institution maintaining a Deposit Account for an Obligor, to
perfect Agent's Lien on such account.


Designated Jurisdiction: a country or territory that is the subject of a
Sanction.


Dilution Percent: the percent, determined by Agent in its Permitted Discretion
for the most recent Twelve Month Period of the Borrowers, equal to (a) bad debt
write-downs or write-offs, discounts, returns, promotions, credits, credit memos
and other dilutive items with respect to Accounts, divided by (b) gross revenue
with respect to Accounts.


Dilution Reserve: at any date of determination, (a) with respect to
Non-Investment Grade Eligible Accounts, (i) the percentage amount by which the
Dilution Percent exceeds five percent (5%) times (ii) the amount of
Non-Investment Grade Eligible Accounts of the Borrowers and (b) with respect to
Investment Grade Eligible Accounts, (i) the percentage amount by which the
Dilution Percent exceeds two percent (2%) times (ii) the amount of Investment
Grade Eligible Accounts of the Borrowers.


Disqualified Equity Interests: any Equity Interest that, by its terms (or by the
terms of any security or other Equity Interests into which it is convertible or
for which it is exchangeable, in each case, at the option of the holder of the
Equity Interests), or upon the happening of any event or condition (a) matures
or is mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior Full Payment of the Obligations), (b) is redeemable at the option
of the holder thereof (other than solely for Qualified Equity Interests), in
whole or in part, (c) provides for the scheduled payments of dividends in cash,
or (d) is or becomes convertible into or exchangeable for Debt or any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case, prior to the date that is 180 days after the Revolver Termination Date;
provided that only the portion of Equity Interests which so matures or is
mandatorily redeemable, is so convertible or exchangeable or is so redeemable at
the option of the holder thereof prior to such date shall be deemed to be
Disqualified Equity Interests; provided, further, that if any such Equity
Interests are issued to any employee or to any plan for the benefit of employees
of




-8-





--------------------------------------------------------------------------------





the Company or its Subsidiaries or by any such plan to such employees, such
Equity Interests shall not constitute Disqualified Equity Interests solely
because they may be required to be repurchased by the Company in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee's termination, death or disability; provided, further, that any class
of Equity Interests of such Person that by its terms authorizes such Person to
satisfy its obligations thereunder by delivery of Equity Interests that are not
Disqualified Equity Interests shall not be deemed to be Disqualified Equity
Interests. Notwithstanding the preceding sentence, any Equity Interests that
would constitute Disqualified Equity Interests solely because the holders of the
Equity Interests have the right to require the Company to repurchase or redeem
such Equity Interests upon the occurrence of a change of control or an asset
sale will not constitute Disqualified Equity Interests if the terms of such
Equity Interests provide that the Company may not repurchase or redeem any such
Equity Interests pursuant to such provisions prior to the Full Payment of the
Obligations. The amount (or principal amount) of Disqualified Equity Interests
deemed to be outstanding at any time for purposes of this Agreement will be the
maximum amount that the Company and its Subsidiaries may become obligated to pay
upon the maturity of, or pursuant to any mandatory redemption provisions of,
such Disqualified Equity Interests, exclusive of accrued dividends.


Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); distribution, advance or
repayment of Debt to a holder of Equity Interests; or purchase, redemption, or
other acquisition or retirement for value of any Equity Interest.


Dividend: as defined in Section 7.3.3.


Division: the creation of one or more new limited liability companies by means
of any statutory division of a limited liability company pursuant to any
applicable limited liability company act or similar statute of any jurisdiction.
"Divide" shall have the corresponding meaning.


Dollars: lawful money of the United States.


Dominion Account: a special account established by Borrowers at Bank of America
or another bank acceptable to Agent, over which Agent has exclusive control for
withdrawal purposes.


Dominion Trigger Period: the period (a) commencing on the date that an Event of
Default occurs and is continuing or Availability is less than the Dominion
Trigger Threshold and (b) continuing until the date when (i) no Event of Default
exists and (ii) during the previous 45 consecutive days Availability has not
been less than the Dominion Trigger Threshold at any time.


Dominion Trigger Threshold: 10% of the Revolver Commitments.


Earn-Outs: unsecured liabilities of a Obligor arising under an agreement to make
any deferred payment as a part of the purchase price for a Permitted
Acquisition, including, without limitation, performance bonuses or consulting
payments in any related services, employment or similar agreement, in an amount
that is subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of the target of such Permitted Acquisition.


EBITDA: for any period for the Company and its Subsidiaries on a consolidated
basis, and subject to applicable Pro Forma Adjustments, (a) the consolidated net
earnings (or loss) attributable to such assets or such Person, as the case may
be, minus (b) without duplication, the sum of the following amounts attributable
to such assets or such Person, as the case may be, for such period to the extent
included in determining consolidated net earnings (or loss) for such period, in
each case, determined in accordance with GAAP, (i) non-cash gains (including,
without limitation, non-cash, extraordinary gains), and (ii) interest income,
plus (c) without duplication, the sum of the following amounts attributable to
such assets or such Person, as the case may be, for such period to the extent
included in determining consolidated net earnings (or loss) for such period, in
each case, determined in accordance with GAAP,
-9-





--------------------------------------------------------------------------------







(i) non-cash losses (including, without limitation, non-cash extraordinary
losses), (ii) Interest Expense, (iii) income taxes, (iv) depreciation and
amortization, (v) one-time costs and expenses incurred in connection with the
consummation of this Agreement and the refinancing of the Existing Loan
Agreement in an aggregate amount not in excess of $800,000, (vi) costs and
expenses incurred in the consummation of any Permitted Acquisition in an
aggregate amount for each such Permitted Acquisition not in excess of $1,500,000
and (vii) non-cash compensation expense.


EEA Financial Institution: (a) any credit institution or investment firm
established in an EEA Member Country that is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above; or
(a)any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in the foregoing clauses and is subject
to consolidated supervision with its parent.


EEA Member Country: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.


EEA Resolution Authority: any public administrative authority or any Person
entrusted with public administrative authority of an EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


Eligible Account: an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods or providing of services, is payable
in Dollars and is deemed by Agent, in its Permitted Discretion, to be an
Eligible Account. Without limiting the foregoing, no Account shall be an
Eligible Account if any of the following exclusionary criteria are met (such
criteria may be revised from time to time by Agent in its Permitted Discretion):


(a)it is unpaid for (i) more than 60 days after (A) the original due date or (B)
any reissue date or rebilling date established in the Ordinary Course of
Business, or (ii) in any event more than 90 days after the original invoice
date;


(b)50% or more of the aggregate dollar amount of the Accounts owing by the
Account Debtor are not Eligible Accounts under the foregoing clause;


(c)when aggregated with other Accounts owing by the Account Debtor, it exceeds
20% of the aggregate Eligible Accounts (or such higher percentage as Agent may
establish for the Account Debtor from time to time), to the extent of the
obligations owing by such Account Debtor in excess of such percentage;


(d)it does not conform with a covenant, representation or warranty with respect
to Accounts made herein;


(e)it is owing by a creditor or supplier, or is otherwise subject to a potential
(based on known facts) or asserted offset, counterclaim, dispute, deduction,
discount, recoupment, reserve, defense, chargeback, credit or allowance (but
ineligibility shall be limited to the amount thereof);


(f)an Insolvency Proceeding has been commenced by or against the Account Debtor;
or the Account Debtor has failed, has suspended or ceased doing business, is
liquidating, dissolving or winding up its affairs, is not Solvent, or is subject
to any Sanction or on any specially designated nationals list maintained by
OFAC; or the Borrower is not able to bring suit or enforce remedies against the
Account Debtor through judicial process;


(g)the Account Debtor is organized or has its principal offices or assets
outside the United States or Canada, unless (i) with respect to an Account
Debtor organized or having its principal


-10-





--------------------------------------------------------------------------------







office or assets in Mexico, (A) the Account Debtor’s direct or indirect parent
is organized and has its principal offices and assets in the United States, (B)
the Account Debtor or its direct or indirect parent has a credit rating of at
least Baa3 from Moody's or BBB- from S&P, and (C) the aggregate dollar amount
owing by all such Account Debtors does not exceed $1,000,000, or (ii) the
Account is supported by a letter of credit (delivered to and directly drawable
by Agent) or credit insurance satisfactory in all respects to Agent;


(h)it is owing by a Governmental Authority, unless the Account Debtor is the
United States or any department, agency or instrumentality thereof and the
Account has been assigned to Agent in compliance with the federal Assignment of
Claims Act;


(i)it is not subject to a duly perfected, first priority Lien in favor of Agent
or is subject to any other Lien that is not a Permitted Lien;


(j)the goods giving rise to it have not been delivered to the Account Debtor,
the services giving rise to it have not been accepted by the Account Debtor, or
it otherwise does not represent a final sale or completed providing of services;


(k)it is evidenced by Chattel Paper or an Instrument of any kind, or has been
reduced to judgment;


(l)the Account Debtor has made a partial payment (but ineligibility shall be
limited to the extent of such unpaid amount);


(m)it arises from a sale to an Affiliate, from a sale on a cash-on-delivery,
bill-and- hold, sale-or-return, sale-on-approval, consignment, or other
repurchase or return basis, or from a sale for personal, family or household
purposes;


(n)it represents a progress billing or retainage, or relates to services for
which a performance, surety or completion bond or similar assurance has been
issued; or


(o)
it has not been billed to the applicable Account Debtor; or



(p)it includes a billing for interest, fees or late charges, but ineligibility
shall be limited to the extent thereof.


In calculating delinquent portions of Accounts under clauses (a) and (b) above,
credit balances more than 90 days old will be excluded.


Eligible Accounts Formula Amount: the sum of (a) 90% (reducing to 85% at any
time the Dilution Percent is greater than 2.0% for the most recent Twelve Month
Period of determination) of the Value of Investment Grade Eligible Accounts;
plus (b) 85% of the of the Value of Non-Investment Grade Eligible Accounts; plus
(c) the lesser of (i) 85% of the of the Value of Eligible Unbilled Accounts and
(ii) $10,000,000.


Eligible Assignee: a Person that is (a) a Lender, Affiliate of a Lender or
Approved Fund; (b) an assignee approved by Borrower Agent (which approval shall
not be unreasonably withheld or delayed, and shall be deemed given if no
objection is made within two Business Days after notice of the proposed
assignment) and Agent; and (c) during an Event of Default, any Person acceptable
to Agent in its discretion.


Eligible Revenue Equipment: Revenue Equipment owned by any Borrower that is
deemed by Agent, in its Permitted Discretion, to be Eligible Revenue Equipment.
Without limiting the foregoing, no





--------------------------------------------------------------------------------





Revenue Equipment shall be Eligible Revenue Equipment if any of the following
exclusionary criteria are met (such criteria may be revised from time to time by
Agent in its Permitted Discretion):


(a)a Borrower does not have good, valid, and marketable title thereto;


(b)it does not conform with any covenant, representation or warranty with
respect to Revenue Equipment made herein;


(c)when not in use by a customer, a Borrower does not have actual and exclusive
possession thereof (either directly or through a bailee or agent of such
Borrower);


(d)with respect to such item of Revenue Equipment, the Revenue Equipment
Perfection Actions shall not have been completed;


(e)the acquisition or purchase of such item of Revenue Equipment was financed
through a Capital Lease or other secured Debt (other than Debt evidenced by this
Agreement or the other Loan Documents);


(f)
(i) it is damaged, defective or otherwise unfit for use in its intended purpose
or

(ii) is obsolete, unmerchantable or is not in good working condition or not
serviced or maintained in accordance in all material respects with industry
standards; provided, however, that such Revenue Equipment shall not be deemed
ineligible solely due to the fact that it is being repaired or serviced in the
Ordinary Course of Business;


(g)it fails to meet in any material respect all applicable standards set by any
applicable Governmental Authority to the extent such failure would require the
removal from service of such Revenue Equipment;


(h)
it is not either used or held for sale in the Ordinary Course of Business; or



(i)it is located outside the United States or Canada; provided, that such
Revenue Equipment will not be deemed ineligible solely due to limited use in
Mexico in the Ordinary Course of Business.


Eligible Revenue Equipment Formula Amount: at any time, an amount equal to the
product of (a) 85% multiplied by (b) the NOLV Percentage of Eligible Revenue
Equipment multiplied by (c) the net book value of such Eligible Revenue
Equipment (calculated on a basis consistent with Borrowers' historical
accounting practices and inclusive of the book value of auxiliary power units
attached to Eligible Revenue Equipment); provided, that in the case of any
Ordinary Course Acquired Revenue Equipment which has not yet been appraised,
Eligible Revenue Equipment Formula Amount shall include, until such time as the
Agent receives an appraisal of such Ordinary Course Acquired Revenue Equipment
from an appraisal company selected by Agent pursuant to Section 10.1.1(b), an
amount equal to the product of (i) 85% multiplied by (ii) the net book value of
such Ordinary Course Acquired Revenue Equipment.


Eligible Unbilled Accounts: those Unbilled Accounts created by any Borrower in
the Ordinary Course of Business, that arise out of such Borrower's sale of goods
or providing of services, that comply with each of the covenants,
representations and warranties with respect to Accounts made herein, that both
(a) would be Eligible Accounts but for their being unbilled to the applicable
Account Debtor and (b) do not remain unbilled for a period of more than 15 days
after the date on which the goods giving rise to such Unbilled Account were
delivered to the Account Debtor or the services giving rise to such Unbilled
Account were performed for the Account Debtor.





--------------------------------------------------------------------------------









Enforcement Action: any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral (whether by judicial action, self-help,
notification of Account Debtors, setoff or recoupment, credit bid, action in an
Obligor's Insolvency Proceeding or otherwise).


Environmental Laws: Applicable Laws (including programs, permits and guidance
promulgated by regulators) relating to public health (other than occupational
safety and health regulated by OSHA) or the protection or pollution of the
environment, including CERCLA, RCRA and CWA.


Environmental Notice: a notice (whether written or oral) from any Governmental
Authority or other Person of any actual or alleged noncompliance with,
investigation of a possible violation of, litigation relating to, or potential
fine or liability under any Environmental Law, or with respect to any
Environmental Release, environmental pollution or hazardous materials, including
any complaint, summons, citation, order, claim, demand or request for
correction, remediation or otherwise.


Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.


Equity Interest: the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or
(d) other Person having any other form of equity security or ownership interest.


ERISA: the Employee Retirement Income Security Act of 1974.


ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).


ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b)
withdrawal of an Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) complete or
partial withdrawal by an Obligor or ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) excluding any
standard termination filing, filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA, or the institution of proceedings by the PBGC to terminate a
Pension Plan; (e) determination that any Pension Plan is considered an at-risk
plan or a plan in critical or endangered status under the Code or ERISA; (f) an
event or condition that constitutes grounds under Section 4042 of ERISA for
termination of, or appointment of a trustee to administer, any Pension Plan; (g)
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Obligor or
ERISA Affiliate; or (h) failure by an Obligor or ERISA Affiliate to meet all
applicable requirements under the Pension Funding Rules in respect of a Pension
Plan, whether or not waived, or to make a required contribution to a
Multiemployer Plan.


EU Bail-In Legislation Schedule: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.


Event of Default: as defined in Section 11.


Excluded Deposit Accounts: (a) Excluded Trust Accounts, (b) zero balance
disbursement accounts and (c) other Deposit Accounts maintained in the Ordinary
Course of Business containing cash amounts that do not exceed at any time
$250,000 for any such account and $1,500,000 in the aggregate for all such
accounts under this clause (c).





--------------------------------------------------------------------------------





Excluded Capital Lease Payments: all balloon payments with respect to Capital
Leases to the extent constituting a purchase of the subject Equipment and such
Equipment becoming subject to the Agent's Lien and otherwise constituting
Collateral in accordance with the Loan Documents.


Excluded Swap Obligation: with respect to an Obligor, each Swap Obligation as to
which, and only to the extent that, such Obligor's guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an "eligible
contract participant" as defined in the act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors) when such guaranty or grant of
Lien becomes effective with respect to the Swap Obligation. If a Hedging
Agreement governs more than one Swap Obligation, only the Swap Obligation(s) or
portions thereof described in the foregoing sentence shall be Excluded Swap
Obligation(s) for the applicable Obligor.


Excluded Taxes: (a) Taxes imposed on or measured by a Recipient's net income
(however denominated), franchise Taxes and branch profits Taxes (i) as a result
of such Recipient being organized under the laws of, or having its principal
office or applicable Lending Office located in, the jurisdiction imposing such
Tax, or (ii) constituting Other Connection Taxes; (b) U.S. federal withholding
Taxes imposed on amounts payable to or for the account of a Lender with respect
to its interest in a Loan or Commitment pursuant to a law in effect when the
Lender acquires such interest (except pursuant to an assignment request by
Borrower Agent under Section 13.4) or changes its Lending Office, unless the
Taxes were payable to its assignor immediately prior to such assignment or to
the Lender immediately prior to its change in Lending Office; (c) Taxes
attributable to a Recipient's failure to comply with Section 5.10; (d) in the
case of a Foreign Lender, any United States withholding tax that is (i) required
pursuant to laws in force at the time such Lender becomes a Lender (or
designates a new Lending Office) hereunder, or (ii) attributable to such
Lender's failure or inability (other than as a result of a Change in Law) to
comply with Section 5.10, except to the extent such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from Borrowers with
respect to such withholding tax, and (e) U.S. federal withholding Taxes imposed
pursuant to FATCA.


Excluded Trust Accounts: (a) Deposit Accounts the balance of which consists
exclusively of
(i)withheld income taxes and federal, state or local employment taxes required
to be paid to the Internal Revenue Service or state or local government agencies
with respect to employees of any Obligor or
(ii)amounts required to be paid over to an employee benefit plan pursuant to DOL
Reg. Sec. 2510.3 102 on behalf of or for the benefit of employees of any
Obligor, (b) all segregated Deposit Accounts constituting (and the balance of
which consists solely of funds set aside in connection with) payroll accounts,
trust accounts, and accounts dedicated to the payment of accrued employee
benefits, medical,
dental and employee benefits claims to employees of any Obligor, accounts, and
(c) 1031 Exchange
Accounts.


Existing Loan Agreement: that certain Loan and Security Agreement dated as of
February 5, 2015, as amended, supplemented or modified from time to time, by and
among the Company, the borrowing subsidiaries party thereto, Bank of America,
N.A., as administrative agent, and the other agents, bookrunners and lenders
party thereto.


Extraordinary Expenses: all costs, expenses or advances that Agent may incur
during a Default or Event of Default, or during the pendency of an Insolvency
Proceeding of an Obligor, including those relating to (a) any audit, inspection,
repossession, storage, repair, appraisal, insurance, manufacture, preparation or
advertising for sale, sale, collection, or other preservation of or realization
upon any Collateral; (b) any action, arbitration or other proceeding (whether
instituted by or against Agent, any Lender, any Obligor, any representative of
creditors of an Obligor or any other Person) in any way relating to any
Collateral (including the validity, perfection, priority or avoidability of
Agent's Liens with







--------------------------------------------------------------------------------





respect to any Collateral), Loan Documents, Letters of Credit or Obligations,
including any lender liability or other Claims; (c) the exercise of any rights
or remedies of Agent in, or the monitoring of, any Insolvency Proceeding; (d)
settlement or satisfaction of taxes, charges or Liens with respect to any
Collateral; (e) any Enforcement Action; and (f) negotiation and documentation of
any modification, waiver, workout, restructuring or forbearance with respect to
any Loan Documents or Obligations. Such costs, expenses and advances include
transfer fees, Other Taxes, storage fees, insurance costs, permit fees, utility
reservation and standby fees, legal fees, appraisal fees, brokers' and
auctioneers' fees and commissions, accountants' fees, environmental study fees,
wages and salaries paid to employees of any Obligor or independent contractors
in liquidating any Collateral, and travel expenses.


Extraordinary Receipts: (a) so long as no Event of Default has occurred and is
continuing, proceeds of judgments, proceeds of settlements, or other
consideration of any kind received in connection with any cause of action or
claim (but excluding, for the avoidance of doubt, any proceeds received with
respect to any insurance claim) and (b) if an Event of Default has occurred and
is continuing, any payments received by any Borrower or any of its Subsidiaries
not in the Ordinary Course of Business (and not constituting proceeds described
in Section 5.2.1 of the Agreement) consisting of (i) proceeds of judgments,
proceeds of settlements, or other consideration of any kind received in
connection with any cause of action or claim (but excluding, for the avoidance
of doubt, any proceeds received with respect to any insurance claim), (ii)
indemnity payments (other than to the extent such indemnity payments after being
received by any Borrower or any of its Subsidiaries are immediately payable by
such Borrower or Subsidiary to a Person that is not an Affiliate of any Borrower
or any of its Subsidiaries), and (iii) any purchase price adjustment received in
connection with any Permitted Acquisition.


Facility Guaranty: as defined in Section 15.1.


FATCA: Sections 1471 through 1474 of the Code (including any amended or
successor version if substantively comparable and not materially more onerous to
comply with), and any agreements entered into pursuant to Section 1471(b)(1) of
the Code.


Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Agent; provided, that in
no event shall the Federal Funds Rate be less than zero.


Fee Letter: as defined in Section 3.2.3.


Financial Covenant Trigger Period: the period (a) commencing on the date that
Availability is less than the Financial Covenant Trigger Threshold and (b)
continuing until the date when (i) no Event of Default exists and (ii) during
the previous 45 consecutive days Availability has not been less than the
Financial Covenant Trigger Threshold at any time.


Financial Covenant Trigger Threshold: 10% of the Revolver Commitments.


Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.


Fiscal Year: the fiscal year of Borrowers and Subsidiaries for accounting and
tax purposes, ending on December 31 of each year.


Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Borrowers and Subsidiaries for the most recent Twelve Month Period, of (a)
EBITDA minus Non-Equipment Capital





--------------------------------------------------------------------------------





Expenditures (except those financed with Borrowed Money other than Revolver
Loans) minus cash income taxes paid minus Distributions, to (b) Fixed Charges.


Fixed Charges: the sum of (a) interest expense paid in cash (for the avoidance
of doubt, other than payment-in-kind, amortization of financing fees, and other
non-cash Interest Expense) for the most recent Twelve Month Period, (b)
scheduled principal payments to be made on Borrowed Money consisting of current
maturities of long term debt (other than Excluded Capital Lease Payments and
repayment of Revolving Loans and drawings under Letters of Credit) in the
immediately succeeding Twelve Month Period and (c) the Revenue Equipment
Amortization Factor.


Floating LIBOR: for any day, a per annum rate equal to LIBOR in effect on such
day for a 30 day interest period.


Floating LIBOR Loan: each set of LIBOR Revolver Loans or LIBOR Term Loans
bearing interest based upon Floating LIBOR.


FLSA: the Fair Labor Standards Act of 1938.


Foreign Lender: any Lender that is not a U.S. Person.


Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.


Foreign Subsidiary: a Subsidiary that is a "controlled foreign corporation"
under Section 957 of the Code.


Fronting Exposure: a Defaulting Lender's interest in LC Obligations, Swingline
Loans and Protective Advances, except to the extent Cash Collateralized by the
Defaulting Lender or allocated to other Lenders hereunder.


Full Payment: with respect to any Obligations (other than (i) Bank Products that
the applicable Lender or Lender Affiliate affirmatively agrees to continue in
effect without the benefit of the Liens granted pursuant to the Loan Documents
and not to terminate and (ii) indemnity obligations that survive the termination
of this Agreement and are unknown and not due and payable at such termination),
(a) the full and indefeasible cash payment thereof, including any interest, fees
and other charges accruing during an Insolvency Proceeding (whether or not
allowed in the proceeding); and (b) if such Obligations are LC Obligations or
inchoate or contingent in nature, Cash Collateralization thereof (or delivery of
a standby letter of credit acceptable to Agent in its discretion, in the amount
of required Cash Collateral). No Loans shall be deemed to have been paid in full
unless all Commitments related to such Loans have terminated.


GAAP: generally accepted accounting principles in effect in the United States
from time to time.


Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.


Governmental Authority: any federal, state, local, foreign or other agency,
authority, body, commission, court, instrumentality, political subdivision,
central bank, or other entity or officer exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions for any
governmental, judicial, investigative, regulatory or self-regulatory authority
(including the Financial Conduct Authority, the Prudential Regulation Authority
and any supra-national bodies such as the European Union or European Central
Bank).







--------------------------------------------------------------------------------





Guarantor Payment: as defined in Section 5.11.3.


Guarantors: each of the Subsidiary Guarantors party hereto providing the
Facility Guaranty and each other Person that guarantees payment or performance
of Obligations.


Guaranty: the Facility Guaranty and each guaranty agreement executed by a
Guarantor in favor of Agent.


Hedging Agreement: a "swap agreement" as defined in Section 101(53B)(A) of the
Bankruptcy Code.


Indemnified Taxes: (a) Taxes, other than Excluded Taxes, imposed on or relating
to any payment of an Obligation; and (b) to the extent not otherwise described
in clause (a), Other Taxes.


Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.


Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.


Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.


Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower's or Subsidiary's ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person's Intellectual Property.


Intercompany Obligations: as defined in Section 15.5.


Intercompany Subordination Agreement: an intercompany subordination agreement,
dated as of even date with the Agreement, executed and delivered by each
Borrower, each of its Subsidiaries, each of the other Obligors, and Agent, the
form and substance of which is reasonably satisfactory to Agent.


Interest Period: as defined in Section 3.1.3.


Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower's business
(but excluding Equipment).


Investment: an Acquisition, an acquisition of record or beneficial ownership of
any Equity Interests of a Person, or an advance or capital contribution to or
other investment in a Person.


Investment Grade Eligible Accounts: Eligible Accounts owing from Accounts
Debtors who have a credit rating of at least Baa3 from Moody's or BBB- from S&P.





--------------------------------------------------------------------------------





IP Assignment: a collateral assignment or security agreement pursuant to which
an Obligor grants a Lien on its Intellectual Property to Agent, as security for
its Obligations.


IRS: the United States Internal Revenue Service.


Issuing Bank: Bank of America (including any Lending Office of Bank of America
or any affiliate of Bank of America), or any replacement issuer appointed
pursuant to Section 2.3.4.


Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.


LC Application: an application by Borrower Agent to Issuing Bank for issuance of
a Letter of Credit, in form and substance satisfactory to Issuing Bank and
Agent.


LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and Revolver Usage does not exceed the Borrowing
Base; (c) the Letter of Credit and payments thereunder are denominated in
Dollars or other currency satisfactory to Agent and Issuing Bank; and (d) the
purpose and form of the proposed Letter of Credit are satisfactory to Agent and
Issuing Bank in their discretion.


LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any other Person to Issuing Bank
or Agent in connection with any Letter of Credit.


LC Obligations: the sum of (a) all amounts owing by Borrowers for drawings under
Letters of Credit; and (b) the Stated Amount of all outstanding Letters of
Credit.


LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in form satisfactory to Agent and Issuing Bank.


Lender Indemnitees: Lenders and Secured Bank Product Providers, and their
officers, directors, employees, Affiliates, agents and attorneys.


Lender Parties: the Agent, the Lenders and the Issuing Bank.


Lenders: lenders party to this Agreement (including Agent in its capacity as
provider of Swingline Loans) and any Person who hereafter becomes a "Lender"
pursuant to an Assignment, including any Lending Office of the foregoing.


Lending Office: the office (including any domestic or foreign Affiliate or
branch) designated as such by a Lender or Issuing Bank by notice to Agent and
Borrower Agent.


Letter of Credit: any standby or documentary letter of credit, foreign guaranty,
documentary bankers acceptance or similar instrument issued by Issuing Bank for
the account or benefit of a Borrower or Affiliate of a Borrower.


Letter of Credit Subline: $15,000,000.


LIBOR: the per annum rate of interest (rounded up, if necessary, to the nearest
1/100th of 1%) determined by Agent at or about 11:00 a.m. (London time) two
Business Days prior to an interest period, for a term equivalent to such period,
equal to the London Interbank Offered Rate, or comparable or successor rate
approved by Agent, as published on the applicable Reuters screen page (or other





--------------------------------------------------------------------------------





commercially available source designated by Agent from time to time); provided,
that any comparable or successor rate shall be applied by Agent, if
administratively feasible, in a manner consistent with market practice;
provided, further, that in no event shall LIBOR be less than zero.


LIBOR Loan: each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.


LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR.


LIBOR Screen Rate: the LIBOR quote on the applicable screen page Agent
designates to determine LIBOR (or such other commercially available source
providing such quotations as may be designated by Agent from time to time).


LIBOR Successor Rate: as defined in Section 3.6.2.


LIBOR Successor Rate Conforming Changes: with respect to any proposed LIBOR
Successor Rate, any conforming changes to the definition of Base Rate, Interest
Period, timing and frequency of determining rates and making payments of
interest and other administrative matters as may be appropriate, in the
reasonable discretion of Agent, to reflect the adoption of such LIBOR Successor
Rate and to permit the administration thereof by Agent in a manner substantially
consistent with market practice (or, if Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as Agent determines in consultation with
Borrower Agent).


License: any material license or agreement under which an Obligor is authorized
to use Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.


Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.


Lien: a Person's interest in Property securing an obligation owed to, or a claim
by, such Person, including any lien, security interest, pledge, hypothecation,
assignment, trust, reservation, encroachment, easement, right-of-way, covenant,
condition, restriction, lease, or other title exception or encumbrance.


Lien Waiver: an agreement, in form and substance satisfactory to Agent, by which
(a) for any material Collateral located on leased premises or premises subject
to a mortgage, the lessor or mortgagee, as applicable, waives or subordinates
any Lien it may have on the Collateral, and agrees to permit the Agent to enter
upon the premises and remove the Collateral or to use the premises to store or
dispose of the Collateral; (b) for any Collateral held by a warehouseman,
processor, shipper, customs broker or freight forwarder, such Person waives or
subordinates any Lien it may have on the Collateral, agrees to hold any
Documents in its possession relating to the Collateral as agent for Agent, and
agrees to deliver the Collateral to Agent upon request; (c) for any Collateral
held by a repairman, mechanic or bailee (other than any shipper or other
customer, truck, fueling, or rest stop, or drop lot, in each case in the
Ordinary Course of Business), such Person acknowledges Agent's Lien, waives or
subordinates any Lien it may have on the Collateral, and agrees to deliver the
Collateral to Agent upon request; and (d) for any Collateral subject to a
Licensor's Intellectual Property rights, the Licensor grants to Agent the right,
vis-à- vis such Licensor, to enforce Agent's Liens with respect to the
Collateral, including the right to dispose of it with the benefit of the
Intellectual Property, whether or not a default exists under any applicable
License.


Loan: a Revolver Loan.


Loan Documents: this Agreement, Other Agreements and Security Documents.





--------------------------------------------------------------------------------





Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.


Margin Stock: as defined in Regulation U of the Board of Governors.


Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties or condition (financial or otherwise) of the Obligors,
taken as a whole, on the value of any material portion of the Collateral, on the
enforceability of any Loan Documents, or on the validity or priority of Agent's
Liens on any material portion of the Collateral; (b) materially impairs the
ability of the Obligors, taken as a whole, to perform their obligations under
the Loan Documents, including repayment of any Obligations; or (c) otherwise
materially impairs the ability of Agent or any Lender to enforce or collect any
Obligations or to realize upon any material portion of the Collateral.


Material Contract: any agreement or arrangement to which a Borrower or
Subsidiary is party (other than the Loan Documents) (a) that is deemed to be a
material contract (other than the Loan Documents) under any securities law
applicable to such Person, including the Securities Act of 1933; or
(a)for which breach, termination, nonperformance or failure to renew could
reasonably be expected to have a Material Adverse Effect.


Moody's: Moody's Investors Service, Inc., and its successors.


Multiemployer Plan: any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which an Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.


Multiple Employer Plan: a Plan that has two or more contributing sponsors,
including an Obligor or ERISA Affiliate, at least two of whom are not under
common control, as described in Section 4064 of ERISA.


Net Cash Proceeds:


(a)with respect to any Asset Disposition by any Obligor or any of its
Subsidiaries of assets, the amount of cash proceeds received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of such Obligor or such
Subsidiary, in connection therewith after deducting therefrom only (i) the
amount of any Debt secured by any Permitted Lien on any asset (other than (A)
Debt owing to Agent or any Lender under the Agreement or the other Loan
Documents and (B) Debt assumed by the purchaser of such asset) which is required
to be, and is, repaid in connection with such sale or disposition, (ii)
reasonable fees, commissions, and expenses related thereto and required to be
paid by such Borrower or such Subsidiary in connection with such sale or
disposition, or the preparation of such assets for sale or disposition, (iii)
taxes paid or payable to any taxing authorities by such Borrower or such
Subsidiary in connection with such sale or disposition, in each case to the
extent, but only to the extent, that the amounts so deducted are, at the time of
receipt of such cash, actually paid or payable to a Person that is not an
Affiliate of any Borrower or any of its Subsidiaries, and are properly
attributable to such transaction; and (iv) all amounts that are set aside as a
reserve (A) for adjustments in respect of the purchase price of such assets, (B)
for any liabilities associated with such sale or casualty, to the extent such
reserve is required by GAAP, and (C) for the payment of unassumed liabilities
relating to the assets sold or otherwise disposed of at the time of, or within
30 days after, the date of such sale or other disposition, to the extent that in
each case the funds described above in this clause (iv) are (x) deposited into
escrow with a third party escrow agent or set aside in a separate Deposit
Account that is subject to a Deposit Account Control Agreement in favor of Agent
and (y) paid to Agent as a prepayment of the applicable Obligations in
accordance with Section 5.3





--------------------------------------------------------------------------------





at such time when such amounts are no longer required to be set aside as such a
reserve; and


(b)with respect to the issuance or incurrence of any Debt by any Obligor or any
of its Subsidiaries, or the issuance by any Obligor or any of its Subsidiaries
of any Equity Interests, the aggregate amount of cash received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment or disposition of deferred consideration) by or on behalf of such
Obligor or such Subsidiary in connection with such issuance or incurrence, after
deducting therefrom only
(i)reasonable fees, commissions, and expenses related thereto and required to be
paid by such Obligor or such Subsidiary in connection with such issuance or
incurrence, (ii) taxes paid or payable to any taxing authorities by such
Borrower or such Subsidiary in connection with such issuance or incurrence, in
each case to the extent, but only to the extent, that the amounts so deducted
are, at the time of receipt of such cash, actually paid or payable to a Person
that is not an Affiliate of any Obligor or any of its Subsidiaries, and are
properly attributable to such transaction.


NOLV Percentage: with respect to any Eligible Revenue Equipment of a Borrower,
the product, expressed as a percentage, of (a) the net orderly liquidation value
of such Eligible Revenue Equipment expected to be realized at an orderly,
negotiated sale held within a reasonable period of time, net of all liquidation
expenses, as determined from the most recent appraisal of such Eligible Revenue
Equipment performed by an appraiser and on terms satisfactory to Agent, divided
by (b) the net book value of such Eligible Revenue Equipment as of the date of
that appraisal.


Non-Equipment Capital Expenditures: Capital Expenditures other than those made
in respect of Revenue Equipment.


Non-Investment Grade Eligible Accounts: Eligible Accounts other than Investment
Grade Eligible Accounts.


Notice of Borrowing: a request by Borrower Agent of a Borrowing of Revolver
Loans, in form satisfactory to Agent.


Notice of Conversion/Continuation: a request by Borrower Agent of a conversion
or continuation of any Loans as LIBOR Loans, in form satisfactory to Agent.


Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under Loan Documents, (d) Secured
Bank Product Obligations, and (e) other Debts, obligations and liabilities of
any kind owing by Obligors pursuant to the Loan Documents, whether now existing
or hereafter arising, whether evidenced by a note or other writing, whether
allowed in any Insolvency Proceeding, whether arising from an extension of
credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several;
provided, that Obligations of an Obligor shall not include its Excluded Swap
Obligations.


Obligor: each Borrower, Guarantor or other Person that is liable for payment of
any Obligations or that has granted a Lien on its assets in favor of Agent to
secure any Obligations.


OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.


Ordinary Course Acquired Revenue Equipment: Revenue Equipment acquired by an
Obligor in the Ordinary Course of Business in connection with (a) purchases of
new and unused Revenue Equipment and trailers not more than 5 years old, and (b)
Revenue Equipment acquired upon termination or expiration of a capital or
operating lease of an Obligor.







--------------------------------------------------------------------------------





Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary, undertaken in good faith and consistent in all material respects
with Applicable Law and past practices.


Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.


OSHA: the Occupational Safety and Hazard Act of 1970.


Other Agreement: each LC Document, fee letter, Lien Waiver, Borrowing Base
Report, Compliance Certificate, Borrower Materials, or other note, document,
instrument or agreement (other than this Agreement or a Security Document) now
or hereafter delivered by an Obligor or other Person to Agent or a Lender in
connection with any transactions relating hereto.


Other Connection Taxes: Taxes imposed on a Recipient due to a present or former
connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or engaged in any other transaction pursuant to, enforced, or sold or assigned
an interest in, any Loan or Loan Document).


Other Taxes: all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 13.4(c)).


Overadvance: as defined in Section 2.1.5.


Overadvance Loan: a Base Rate Revolver Loan made when an Overadvance exists or
is caused by the funding thereof.


Participant: as defined in Section 13.2.1.


Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).


Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.


PBGC: the Pension Benefit Guaranty Corporation.


Pension Funding Rules: Code and ERISA rules regarding minimum required
contributions (including installment payments) to Pension Plans set forth in,
for plan years ending prior to the Pension Protection Act of 2006 effective
date, Section 412 of the Code and Section 302 of ERISA, both as in effect prior
to such act, and thereafter, Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.


Pension Plan: any employee pension benefit plan (as defined in Section 3(2) of
ERISA), including any Multiemployer Plan or Multiple Employer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by an Obligor or
ERISA Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan





--------------------------------------------------------------------------------





described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.


Permitted Acquisition: any Acquisition as long as (a) no Default or Event of
Default exists or is caused thereby; (b) the Acquisition is consensual; (c) the
assets (other than a de minimis amount of assets in relation to the assets being
acquired), business or Person being acquired is useful or engaged in the
business of Borrowers and Subsidiaries and had positive EBITDA for the Twelve
Month Period most recently ended; (d) no Debt or Liens are assumed or incurred,
except as permitted by Sections 10.2.1(e), 10.2.1(h), 10.2.1(p), and 10.2.2(n);
(e) either (i) pro forma Availability shall be not less than 20% of the
aggregate Revolver Commitments for each day during the 30 day period prior to
such Acquisition and immediately after giving effect thereto; or (ii) both (A)
pro forma Availability shall be not less than 12.5% of the Revolver Commitments
for each day during the 30 day period prior to such Acquisition and immediately
after giving effect thereto and (B) the Borrowers are in pro forma compliance
with the financial covenant in Section 10.3 (whether or not a Financial Covenant
Trigger Period exists) after giving effect to such Acquisition; and (f)
Borrowers deliver to Agent, at least 10 Business Days prior to the Acquisition,
copies of all material agreements in substantially final form relating thereto
and a certificate, in form and substance satisfactory to Agent, stating that the
Acquisition is a "Permitted Acquisition" and demonstrating compliance with the
foregoing requirements.


Permitted Asset Disposition:


(a)sales or other dispositions of Equipment (other than Revenue Equipment) in
the Ordinary Course of Business and sales and other dispositions of Real Estate,
including, without limitation, leases or subleases of Real Estate no longer used
or useful in the conduct of the business of Obligors and their Subsidiaries;


(b)
sales of Inventory in the Ordinary Course of Business;



(c)the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents;


(d)the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the Ordinary Course of Business;


(e)
the granting of Permitted Liens;



(f)the sale or discount, in each case without recourse, of accounts receivable
in the Ordinary Course of Business, but only in connection with the compromise,
settlement or collection thereof,


(g)
any involuntary loss, damage or destruction of property;



(h)any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property;


(i)the leasing or subleasing of assets of any Obligor or its Subsidiaries in the
Ordinary Course of Business;


(j)the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of the Company;


(k)(i) the lapse of registered patents, trademarks, copyrights and other
intellectual property of any Obligor or any of its Subsidiaries to the extent
not economically desirable in the conduct







--------------------------------------------------------------------------------





of its business or (ii) the abandonment of patents, trademarks, copyrights, or
other intellectual property rights in the Ordinary Course of Business so long as
(in each case under clauses (i) and (ii)), (A) with respect to copyrights, such
copyrights are not material revenue generating copyrights, and (B) such lapse is
not materially adverse to the interests of the Agent or the Lenders;


(l)the making of Distributions that are expressly permitted to be made pursuant
to the Agreement;


(m)
the making of Permitted Investments;



(n)so long as no Event of Default has occurred and is continuing or would
immediately result therefrom, transfers of assets (i) from any Borrower or any
of its Subsidiaries to a Obligor, and (ii) from any Subsidiary of any Borrower
that is not a Obligor to any other Subsidiary of any Borrower;


(o)dispositions of assets acquired by Borrowers and their Subsidiaries pursuant
to a Permitted Acquisition consummated within 12 months of the date of the
proposed disposition so long as
(i)the consideration received for the assets to be so disposed is at least equal
to the fair market value of such assets, (ii) the assets to be so disposed are
not necessary or economically desirable in connection with the business of
Borrowers and their Subsidiaries, and (iii) the assets to be so disposed are
readily identifiable as assets acquired pursuant to the subject Permitted
Acquisition,


(p)sales, transfers, trades and other dispositions of Revenue Equipment not
otherwise permitted in clauses (a) through (o) above so long as (i) such
dispositions are made for fair market value, (ii) in the Ordinary Course of
Business and (iii) if such disposition includes Revenue Equipment identified by
any Borrower as Eligible Revenue Equipment in the Borrowing Base Report most
recently submitted to Agent and the fair market value of such Eligible Revenue
Equipment is greater than $2,000,000 for any dispositions in any 30 days period,
then Borrower Agent shall have delivered to Agent a Borrowing Base Report that
gives pro forma effect to such disposition;


(q)
sales, trades, leases, subleases or other dispositions of non-Collateral assets;



(r)sales or other dispositions of Real Estate with an aggregate market value not
in excess of $5,000,000 in any Fiscal Year; and


(s)sales or dispositions of assets (other than Accounts or Equity Interests of
Subsidiaries of any Borrower) not otherwise permitted in clauses (a) through (q)
above so long as (i) each such disposition is made at fair market value and (ii)
the aggregate fair market value of all assets disposed of in any Fiscal Year
(including the proposed disposition) would not exceed $250,000.


Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder; (c)
existing on the Closing Date, and any extension or renewal thereof that does not
increase the amount of such Contingent Obligation when extended or renewed; (d)
incurred in the Ordinary Course of Business with respect to surety, appeal or
performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of (i) purchasers in connection with
dispositions of Equipment permitted hereunder or (ii) customers, suppliers, and
other parties to contracts entered into in the Ordinary Course of Business; (f)
arising under the Loan Documents; (g) related to any Debt permitted by Section
10.2.1 so long as the Person incurring such Contingent Obligation could have
incurred the underlying Debt; (h) related to obligations of a lessee under
operating leases for Revenue Equipment or other Equipment entered into in the
Ordinary Course of Business so long as the Person incurring such Contingent
Obligation could have incurred the underlying operating-lease obligations; or
(i) in an aggregate amount of $500,000 or less at any time.





--------------------------------------------------------------------------------





Permitted Discretion: a determination made in the exercise, in good faith, of
reasonable business judgment (from the perspective of a secured, asset-based
lender).


Permitted Intercompany Advances: loans made by (a) an Obligor to another
Obligor, (b) a Subsidiary of a Borrower that is not an Obligor to another
Subsidiary of a Borrower that is not an Obligor, and (c) a Subsidiary of a
Borrower that is not an Obligor to an Obligor, so long as, in the case of and
(c) above, the parties thereto are party to the Intercompany Subordination
Agreement.


Permitted Investments:


(a)Investments in Subsidiaries to the extent existing on the Closing Date and
other Investments existing on the Closing Date as set forth on Schedule 10.2.5;


(b)Investments in cash and Cash Equivalents subject to the Agent’s Lien and
control in accordance with the Loan Documents;


(c)Investments in negotiable instruments deposited or to be deposited for
collection in the Ordinary Course of Business;


(d)advances made in connection with purchases of goods or services in the
Ordinary Course of Business;


(e)Investments received in settlement of amounts due to any Obligor or any of
its Subsidiaries effected in the Ordinary Course of Business or owing to any
Obligor or any of its Subsidiaries as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of a Obligor or its Subsidiaries;


(f)Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Debt or claims due or owing to a Obligor or its
Subsidiaries (in bankruptcy of customers or suppliers or otherwise outside the
Ordinary Course of Business) or as security for any such Debt or claims;


(g)deposits of cash made in the Ordinary Course of Business to secure
performance of operating leases;


(h)equity Investments by any Obligor in any Subsidiary of such Obligor which is
required by Applicable Law to maintain a minimum net capital requirement or as
may be otherwise required by Applicable Law;


(i)Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition;


(j)
loans and advances permitted under Section 10.2.7;



(k)
Permitted Acquisitions;



(l)Investments in the form of capital contributions and the acquisition of
Equity Interests made by any Obligor in any other Obligor thereof (other than
capital contributions to or acquisitions of Equity Interests of the Company);


(a)
Permitted Contingent Obligations;






--------------------------------------------------------------------------------





(b)
Investments relative to Debt permitted under Section 10.2.1(o);



(q) other Investments so long as (A) either (1) pro forma Availability shall be
not less than 20% of the Revolver Commitments for any day during the 30 day
period prior to such Investment and immediately after giving effect thereto; or
(2) both (x) pro forma Availability shall be not less than 12.5% of the Revolver
Commitments for each day during the 30 day period prior to such Investment and
immediately after giving effect thereto and (y) the Borrowers are in pro forma
compliance with the financial covenant in Section 10.3 (whether or not a
Financial Covenant Trigger Period exists) after giving effect to such
Investment; (B) no Default or Event of Default shall have occurred or be
continuing on the date of such Investment, nor would be created by the making of
such Investment; and (C) at least 10 Business Days prior to each such Investment
the Borrower Agent has delivered a certificate to Agent demonstrating compliance
with clause (A) and clause (B) above.


Permitted Lien: as defined in Section 10.2.2.


Permitted Purchase Money Debt: Debt (other than the Obligations, but including,
without limitation, Capitalized Lease Obligations) incurred after the Closing
Date (a) to finance the acquisition by one or more Obligors of Revenue Equipment
consisting of tractors or trailers in the Ordinary Course of Business, (b)
without duplication of the foregoing clause (a), to finance the acquisition,
construction or improvement of any fixed or capital assets and (c) subject to
the Refinancing Conditions, any renewals, extensions or refinancings of Debt
incurred under clauses (a) or (b) above; provided that, in each case, such Debt
is incurred within ninety (90) days before or after such purchase or acquisition
or the completion of such construction or improvement, as applicable, and in the
case of clause (b), such Debt shall not exceed, in an aggregate principal amount
outstanding at any one time, $10,000,000.


Person: any individual, corporation, limited liability company, partnership,
joint venture, association, trust, unincorporated organization, Governmental
Authority or other entity.


Plan: an employee benefit plan (as defined in Section 3(3) of ERISA) maintained
for employees of an Obligor or ERISA Affiliate, or to which an Obligor or ERISA
Affiliate is required to contribute on behalf of its employees.


Platform: as defined in Section 14.3.3.


Pledged Interests: as defined in Section 7.3.1.


Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate. Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate. Any change in such rate publicly
announced by Bank of America shall take effect at the opening of business on the
day specified in the announcement.


Pro Forma Adjustment: for the purposes of calculating EBITDA for any measurement
period, if at any time during such measurement period any Borrower or any of its
Subsidiaries shall have made a Permitted Acquisition or Asset Disposition,
EBITDA for such measurement period shall be calculated after giving pro forma
effect thereto as if any such Permitted Acquisition or Asset Disposition
occurred on the first day of such measurement period, including (a) with respect
to an any Permitted Acquisition, inclusion of (i) the actual historical results
of operation of such acquired Person or line of business during such measurement
period and (ii) pro forma adjustments arising out of events which are directly
attributable to such Permitted Acquisition, are factually supportable, and are
expected to have a continuing impact, all as determined on a basis consistent
with Article 11 of Regulation S-X promulgated under the Securities Act and as
interpreted by the staff of the SEC and reasonably acceptable to the





--------------------------------------------------------------------------------





Agent) and (b) with respect to any Asset Disposition, exclusion of the actual
historical results of operations of the disposed of Person or line of business
or assets during such measurement period.


Pro Rata: with respect to any Lender, a percentage (rounded to the ninth decimal
place) determined (a) by dividing the amount of such Lender's Revolver
Commitment by the aggregate outstanding Revolver Commitments; or (b) following
termination of the Revolver Commitments, by dividing the amount of such Lender's
Loans and LC Obligations by the aggregate outstanding Loans and LC Obligations
or, if all Loans and LC Obligations have been paid in full and/or Cash
Collateralized, by dividing such Lender's and its Affiliates' remaining
Obligations by the aggregate remaining Obligations.


Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor's
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued; (c)
appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not have a Material Adverse Effect, nor result in forfeiture
or sale of any assets of the Obligor; (e) no Lien is imposed on assets of the
Obligor, unless bonded and stayed to the satisfaction of Agent; and (f) if the
obligation results from entry of a judgment or other order, such judgment or
order is stayed pending appeal or other judicial review.


Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.


Protective Advances: as defined in Section 2.1.6.


Purchase Money Lien: a Lien that secures Permitted Purchase Money Debt,
encumbering only the fixed assets acquired with such Debt (except for customary
cross-collateralization provisions in secured financing or leases supplied by a
single financial institution or its affiliates, pursuant to which the Lien of
the single financial institution may extend to all assets similarly financed by
such financial institution) and constituting a Capital Lease or a purchase money
security interest under the UCC.


Qualified ECP: an Obligor with total assets exceeding $10,000,000, or that
constitutes an "eligible contract participant" under the Commodity Exchange Act
and can cause another Person to qualify as an "eligible contract participant"
under Section 1a(18)(A)(v)(II) of such act.


Qualified Equity Interest: any Equity Interests issued by the Company (and not
by one or more of its Subsidiaries) that is not a Disqualified Equity Interest.


RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).


Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.


Recipient: Agent, Issuing Bank, any Lender or any other recipient of a payment
to be made by an Obligor under a Loan Document or on account of an Obligation.


Refinancing Conditions: the following conditions for Refinancing Debt: (a) it is
in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced, except that Revenue Equipment
and Real Estate may be financed up to the fair market value thereof; (b) it has
a final maturity no sooner than and a weighted average life no less than the
Debt being extended, renewed or refinanced; (c) the interest rate applicable
thereto does not exceed the greater of (i) the rate of interest of the Debt
being extended, renewed or refinanced and (ii) the otherwise market rate of
interest for such Debt; (d) it is subordinated to the Obligations at least to
the same extent as the Debt being extended, renewed or refinanced; (e) the terms
and conditions as a whole are on market terms for







--------------------------------------------------------------------------------





such Debt and not less favorable to the Lender Parties’ interests in any
material respect than the terms of the Debt being extended, renewed or
refinanced; (f) no additional Lien is granted to secure it; (g) no additional
Person is obligated on such Debt, other than any Person also obligated
hereunder; and (h) upon giving effect to it, no Default or Event of Default
exists.


Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(b), (c) (d), (e), (m) or (v)
as to which the Refinancing Conditions have been satisfied.


Reimbursement Date: as defined in Section 2.3.2.


Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, mechanic or bailee
(other than any shipper or other customer, truck, fueling, or rest stop, or drop
lot, in each case in the Ordinary Course of Business) who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to three months’ rent and other similar charges that could be payable to
any such Person, unless it has executed a Lien Waiver.


Report: as defined in Section 12.2.3.


Reportable Event: any event set forth in Section 4043(c) of ERISA, other than an
event for which the 30 day notice period has been waived.


Reporting Trigger Period: the period (a) commencing on the date that an Event of
Default occurs and is continuing or Availability is less than the Reporting
Trigger Threshold and (b) continuing until the date that (i) no Event of Default
exists and (ii) during the previous 45 consecutive days Availability has not
been less than the Reporting Trigger Threshold at any time.


Reporting Trigger Threshold: 15% of the Revolver Commitments.


Required Lenders: Lenders holding more than 50% of (a) the aggregate outstanding
Revolver Commitments; or (b) following termination of the Revolver Commitments,
the aggregate outstanding Loans and LC Obligations or, if all Loans and LC
Obligations have been Paid in Full, the aggregate remaining Obligations;
provided, however, that (i) Commitments, Loans and other Obligations held by a
Defaulting Lender and its Affiliates shall be disregarded in making such
calculation, but any related Fronting Exposure shall be deemed held as a Loan or
LC Obligation by the Lender that funded the applicable Loan or issued the
applicable Letter of Credit and (ii) at any time there are two or more Lenders,
"Required Lenders" shall include at least two Lenders who are not Affiliates of
each other.


Required Title Documentation: as defined in Section 7.4.1.


Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Subsidiary or other Obligor to incur or
repay Borrowed Money, to grant Liens on any assets in favor of Agent, to declare
or make Distributions, to modify, extend or renew any agreement evidencing
Borrowed Money, or to repay any intercompany Debt.


Revenue Equipment: any Equipment constituting Collateral that (a) consists of
tractors and trailers and/or other similar vehicles subject to certificates of
title and (b) is owned or operated by any Obligor or leased to produce revenue
for the owner of such Equipment.


Revenue Equipment Amortization Factor: at any date of determination, an amount
equal to the sum of (a) the portion of the Eligible Revenue Equipment Formula
Amount attributable to tractors constituting Eligible Revenue Equipment divided
by 5 plus (b) the portion of the Eligible Revenue


-28-







--------------------------------------------------------------------------------





Equipment Formula Amount attributable to trailers constituting Eligible Revenue
Equipment divided by 10.


Revenue Equipment Perfection Actions: with respect to any Revenue Equipment, the
applicable Obligor shall have (a) delivered the Certificate of Title for such
Revenue Equipment (or, if such Collateral was purchased directly from the
manufacturer or another seller, the necessary purchase documentation) to the
Agent (or an Approved Collateral Agent) not later than 5 Business Days after the
Closing Date (with respect to Revenue Equipment owned by the Obligors as of the
Closing Date) or the date of acquisition (with respect to Acquired Revenue
Equipment), (b) the Certificate of Title for such Revenue Equipment shall be at
all times registered with or issued by the applicable Title Filing Office
showing “Bank of America, N.A., as Agent” as the lienholder thereon in the
manner prescribed in the applicable jurisdiction, and the Agent shall have
received evidence thereof reasonably satisfactory to it, and (c) all applicable
fees in connection with the activities described in preceding clauses (a) and
(b) shall have been paid by the Obligors, such that such Revenue Equipment is
subject to a duly perfected, first- priority security interest in favor of the
Agent; provided, that (i) with respect to (A) Revenue Equipment owned by the
Obligors as of the Closing Date and (B) Acquired Revenue Equipment with an
aggregate value not in excess of $10,000,000 at any time, in each case, to the
extent titled through a Title Filing Office within the United States, if the
Obligors or the Agent (or the Approved Collateral Agent) shall have delivered a
duly completed application to the applicable Title Filing Office to complete the
actions specified in the preceding clause (b) and paid all applicable fees in
connection therewith, so long as no Default or Event of Default exists, the
preceding clause (b) shall not be applicable until such time (not longer than 90
days from the Closing Date or 30 days from the date of acquisition, as
applicable) as the Certificates of Title resulting from such application are
received by the Agent (or an Approved Collateral Agent).


Revenue Equipment Prospective Release Request: a written request by the Borrower
Agent delivered to the Agent containing a list of Revenue Equipment, identified
by type and title number, which the Borrower Agent reasonably believes will be
subject to disposition in the Ordinary Course of Business within the following
30 days; provided (i) no more than one such request may be made in any period of
30 consecutive days, and (ii) if such disposition includes Revenue Equipment
identified by any Borrower as Eligible Revenue Equipment in the Borrowing Base
Report most recently submitted to Agent and the fair market value of such
Eligible Revenue Equipment is greater than $2,000,000, such request shall be
accompanied by a pro forma Borrowing Base Report giving effect to such
disposition as if it occurred on the date of such request.


Revolver Commitment: for any Lender, its obligation to make Revolver Loans and
to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1, as hereafter modified pursuant to Section 2.1.4, Section 2.1.7 or
an Assignment to which it is a party.    "Revolver Commitments" means the
aggregate amount of such commitments of all Lenders.


Revolver Loan: a loan made pursuant to Section 2.1, and any Swingline Loan,
Overadvance Loan or Protective Advance.


Revolver Termination Date: January 31. 2024.


Revolver Usage: (a) the aggregate amount of outstanding Revolver Loans; plus (b)
the aggregate Stated Amount of outstanding Letters of Credit, except to the
extent Cash Collateralized by Borrowers.


Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.


S&P: Standard & Poor's Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc., and any successor thereto.





--------------------------------------------------------------------------------





Sanction: any sanction administered or enforced by the U.S. Government
(including OFAC), United Nations Security Council, European Union, Her Majesty's
Treasury or other sanctions authority.


Scheduled Unavailability Date: as defined in Section 3.6.2.


Secured Bank Product Obligations: Debt, obligations and other liabilities with
respect to Bank Products owing by a Borrower or Affiliate of a Borrower to a
Secured Bank Product Provider; provided, that Secured Bank Product Obligations
of an Obligor shall not include its Excluded Swap Obligations.


Secured Bank Product Provider: (a) Bank of America or any of its Affiliates; and
(b) any other Lender or Affiliate of a Lender that is providing a Bank Product,
provided such provider delivers written notice to Agent, in form and substance
satisfactory to Agent, within 10 days following the later of the Closing Date or
creation of the Bank Product, (i) describing the Bank Product and setting forth
the maximum amount to be secured by the Collateral and the methodology to be
used in calculating such amount, and (ii) agreeing to be bound by Section 12.13.


Secured Parties: Lender Parties and Secured Bank Product Providers.


Security Documents: the Guaranties, IP Assignments, Deposit Account Control
Agreements, and all other documents, instruments and agreements now or hereafter
securing (or given with the intent to secure) any Obligations.


Senior Officer: the president, chief executive officer, chief financial officer,
or treasurer of a Borrower or, if the context requires, an Obligor.


Settlement Report: a report summarizing Revolver Loans and participations in LC
Obligations outstanding as of a given settlement date, allocated to Lenders on a
Pro Rata basis in accordance with their Revolver Commitments.


Share Purchase Rights: rights to purchase Equity Interests of the Company, other
than Disqualified Equity Interests, pursuant to a Shareholder Rights Plan.


Shareholder Rights Plan: any shareholder rights plan approved by the Board of
Directors of the Company which provides for the distribution to shareholders of
rights to purchase Equity Interests of the Company other than Disqualified
Equity Interests (it being agreed and understood that such agreement shall not
relate to, or permit any Distribution of, any Disqualified Equity Interests).


Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not "insolvent" within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates. "Fair salable value" means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.





--------------------------------------------------------------------------------





Specified Obligor: an Obligor that is not then an "eligible contract
participant" under the Commodity Exchange Act (determined prior to giving effect
to Section 5.11).


Stated Amount: the outstanding amount of a Letter of Credit, including any
automatic increase or tolerance (whether or not then in effect) provided by the
Letter of Credit or related LC Documents.


Subordinated Debt: Debt incurred by a Borrower that is expressly subordinate and
junior in right of payment to Full Payment of all Obligations, and is on terms
(including amount, maturity, interest, fees, repayment, covenants and
subordination) satisfactory to Agent and the Required Lenders.


Subsidiary: any entity (i) at least 50% of whose voting securities or Equity
Interests is owned by a Borrower or combination of Borrowers (including indirect
ownership through other entities in which a Borrower directly or indirectly owns
50% of the voting securities or Equity Interests) and (ii) the accounts of which
would be consolidated with those of the Company in the Company’s consolidated
financial statements in accordance with GAAP as of such date.


Subsidiary Guarantor: each Subsidiary of the Company or any other Borrower
required to become a party hereto pursuant to Section 10.1.9 or that otherwise
enters into a guaranty of the Obligations.


Swap Obligations: with respect to an Obligor, its obligations under a Hedging
Agreement that constitutes a "swap" within the meaning of Section 1a(47) of the
Commodity Exchange Act.


Swingline Loan: any Borrowing of Revolver Loans funded with Agent's funds in
accordance with
Section 4.1.3, until such Borrowing is settled among Lenders or repaid by
Borrowers.


Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


Title Filing Office: any Governmental Authority (including any department of
motor vehicles) in the applicable jurisdiction authorized by applicable state
vehicle titling, certificate of title or registration statutes to process
Certificates of Title pertaining to Collateral and to cause the first priority
security interest of Agent to be perfected, including by notation on
Certificates of Title pertaining to Collateral.


Twelve Month Period: a period of twelve consecutive months, taken as one
accounting period.


Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.


UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.


Unbilled Account: an Account with respect to which (a) the goods giving rise to
such Account have been shipped but not billed to the Account Debtor, or (b) the
services giving rise to such Account have been performed for but not billed to
the Account Debtor.


Unfunded Pension Liability: the excess of a Pension Plan's benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan's assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to the Code, ERISA or the Pension Protection Act of
2006 for the applicable plan year.





--------------------------------------------------------------------------------





Unused Line Fee Rate: a per annum rate equal to 0.25%.


Upstream Payment: a Distribution by a Subsidiary of a Borrower to such Borrower.


U.S. Person: "United States Person" as defined in Section 7701(a)(30) of the
Code.


U.S. Tax Compliance Certificate: as defined in Section 5.10.2(b)(iii).


Value: for an Account, its face amount, net of any returns, rebates, discounts
(calculated on the shortest terms), credits, allowances or Taxes (including
sales, excise or other taxes) that have been or could be claimed by the Account
Debtor or any other Person.


Write-Down and Conversion Powers: the write-down and conversion powers of the
applicable EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which powers are described in
the EU Bail-In Legislation Schedule.


1.Accounting Terms.    All accounting terms used in the Loan Documents (except
as otherwise specified therein) shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrowers delivered to Agent before the Closing Date of
the Existing Loan Agreement and using the same inventory valuation method as
used in such financial statements, except for any change required or permitted
by GAAP if Borrowers' certified public accountants concur in such change, the
change is disclosed to Agent, and all relevant provisions of the Loan Documents
are amended in a manner satisfactory to Required Lenders to take into account
the effects of the change. Notwithstanding anything to the contrary contained in
this Section 1.2 or the definition of “Capital Lease Obligations”, in the event
of a change in GAAP requiring all leases to be capitalized (on a prospective or
retroactive basis or otherwise), (a) for purposes of this Agreement, only those
leases that would have constituted Capital Leases on the Closing Date of the
Existing Loan Agreement (whether or not such Capital Leases were in effect on
the Closing Date of the Existing Loan Agreement) shall be considered and
accounted for as Capital Leases, and any leases that would have constituted
operating leases on the Closing Date of the Existing Loan Agreement (whether or
not such operating leases were in effect on the Closing Date of the Existing
Loan Agreement) shall be considered and accounted for as operating leases (and
not as Capital Leases), and (b) all calculations, covenants, and deliverables
(including any defined terms used in connection with such calculations,
covenants, and deliverables) under this Agreement or any other Loan Document
shall be made in accordance with clause
(a) (provided that all financial statements delivered to the Agent or the
Lenders in accordance with the terms of this Agreement or the other Loan
Documents after the date of such change in GAAP shall contain a schedule showing
the adjustments necessary to reconcile such financial statements with GAAP as in
effect immediately prior to such change).


2.Uniform Commercial Code.    As used herein, the following terms are defined in
accordance with the UCC in effect in the State of New York from time to time:
"Chattel Paper," "Commercial Tort Claim," "Deposit Account," "Document,"
"Equipment," "General Intangibles," "Goods," "Instrument," "Investment
Property," "Letter-of-Credit Right," "Securities Account" and "Supporting
Obligation."


3.Certain Matters of Construction. The terms "herein," "hereof," "hereunder" and
other words of similar import refer to this Agreement as a whole and not to any
particular section, paragraph or subdivision. Any pronoun used shall be deemed
to cover all genders. In the computation of periods of time from a specified
date to a later specified date, "from" means "from and including," and "to" and
"until" each mean "to but excluding." The terms "including" and "include" shall
mean "including, without limitation" and, for purposes of each Loan Document,
the parties agree that the rule of ejusdem generis shall not be applicable to
limit any provision. Section titles appear as a matter of convenience







--------------------------------------------------------------------------------





only and shall not affect the interpretation of any Loan Document. All
references to (a) laws include all related regulations, interpretations,
supplements, amendments and successor provisions; (b) any document, instrument
or agreement includes any amendments, waivers and other modifications,
extensions or renewals (to the extent permitted by the Loan Documents); (c) any
section means, unless the context otherwise requires, a section of this
Agreement; (d) any exhibits or schedules mean, unless the context otherwise
requires, exhibits and schedules attached hereto, which are hereby incorporated
by reference; (e) any Person includes successors and assigns; (f) time of day
means time of day at Agent's notice address under Section 14.3.1; or (g)
discretion of Agent, Issuing Bank or any Lender means the sole and absolute
discretion of such Person. All references to Value, Borrowing Base components,
Loans, Letters of Credit, Obligations and other amounts herein shall be
denominated in Dollars, unless expressly provided otherwise, and all
determinations (including calculations of Borrowing Base and financial
covenants) made from time to time under the Loan Documents shall be made in
light of the circumstances existing at such time. Borrowing Base calculations
shall be consistent with historical methods of valuation and calculation, and
otherwise satisfactory to Agent (and not necessarily calculated in accordance
with GAAP). Borrowers shall have the burden of establishing any alleged
negligence, misconduct or lack of good faith by Agent, Issuing Bank or any
Lender under any Loan Documents. No provision of any Loan Documents shall be
construed against any party by reason of such party having, or being deemed to
have, drafted the provision. Reference to a Borrower's "knowledge" or similar
concept means actual knowledge of a Senior Officer, or knowledge that a Senior
Officer would have obtained if he or she had engaged in good faith and diligent
performance of his or her duties, including reasonably specific inquiries of
employees or agents and a good faith attempt to ascertain the matter.


SECTION 2 CREDIT FACILITIES


2.1
Revolver Commitment.



2.1.1 Revolver Loans. Each Lender agrees, severally on a Pro Rata basis up to
its Revolver Commitment, on the terms set forth herein, to make Revolver Loans
to Borrowers from time to time through the Commitment Termination Date. The
Revolver Loans may be repaid and reborrowed as provided herein. In no event
shall Lenders have any obligation to honor a request for a Revolver Loan if
Revolver Usage at such time plus the requested Loan would exceed the Borrowing
Base.


2.1.2 Notes. Loans and interest accruing thereon shall be evidenced by the
records of Agent and the applicable Lender. At the request of a Lender,
Borrowers shall deliver promissory note(s) to such Lender, evidencing its
Loan(s).


2.1.3 Use of Proceeds. The proceeds of Revolver Loans shall be used by Borrowers
solely (a) to satisfy existing Debt; (b) to pay fees and transaction expenses
associated with the closing of this credit facility; (c) to pay Obligations in
accordance with this Agreement; and (d) for lawful corporate purposes of
Borrowers, including working capital. Borrowers shall not, directly or
indirectly, use any Letter of Credit or Loan p roceeds, nor use, lend,
contribute or otherwise make available any Letter of Credit or Loan proceeds to
any Subsidiary, joint venture partner or other Person, (i) to fund any
activities of or business with any Person, or in any Designated Jurisdiction,
that, at the time of issuance of the Letter of Credit or funding of the Loan, is
the subject of any Sanction; or (ii) in any manner that would result in a
violation of a Sanction by any Person (including any Secured Party or other
individual or entity participating in a transaction).


2.1.4 Voluntary Reduction or Termination of Revolver Commitments.


(a)The Revolver Commitments shall terminate on the Revolver Termination Date,
unless sooner terminated in accordance with this Agreement. Upon at least 10
days (or such shorter period as may be agreed in writing by Agent in its
discretion) written notice to Agent at any time,





--------------------------------------------------------------------------------





Borrowers may, at their option, terminate the Revolver Commitments and this
credit facility. Any notice of termination given by Borrowers shall be
irrevocable. On the termination date, Borrowers shall make Full Payment of all
Obligations.


(b)Borrowers may permanently reduce the Revolver Commitments, on a ratable basis
for all Lenders, upon at least 30 days prior written notice to Agent, which
notice shall specify the amount of the reduction and shall be irrevocable once
given. Each reduction shall be in a minimum amount of $5,000,000, or an
increment of $1,000,000 in excess thereof.


2.1.5
Overadvances.    If    Revolver    Usage    exceeds    the    Borrowing    Base
("Overadvance") at any time, the excess amount shall be payable by Borrowers on
demand by Agent, but all such Revolver Loans shall nevertheless constitute
Obligations secured by the Collateral and entitled to all benefits of the Loan
Documents. Agent may require Lenders to honor requests for Overadvance Loans and
to forbear from requiring Borrowers to cure an Overadvance, (a) when no other
Event of Default is known to Agent, as long as (i) the Overadvance does not
continue for more than 30 consecutive days (and no Overadvance may exist for at
least five consecutive days thereafter before further Overadvance Loans are
required), and (ii) the Overadvance is not known by Agent to exceed 10% of the
Revolver Commitments; and (b) regardless of whether an Event of Default exists,
if Agent discovers an Overadvance not previously known by it to exist, as long
as from the date of such discovery the Overadvance is not increased by more than
$10,000,000 and does not continue for more than 30 consecutive days. In no event
shall Overadvance Loans be required that would cause Revolver Usage to exceed
the aggregate Revolver Commitments. Any funding of an Overadvance Loan or
sufferance of an Overadvance shall not constitute a waiver by Agent or Lenders
of the Event of Default caused thereby. In no event shall any Borrower or other
Obligor be deemed a beneficiary of this Section nor authorized to enforce any of
its terms.


2.1.6 Protective Advances. Agent shall be authorized, in its discretion, at any
time that any conditions in Section 6 are not satisfied, to make Base Rate
Revolver Loans ("Protective Advances") (a) up to an aggregate amount outstanding
at any time, when combined with all Overadvances, not in excess of 10% of the
Revolver Commitments, if Agent deems such Loans necessary or desirable to
preserve or protect Collateral, or to enhance the collectability or repayment of
Obligations or (b) to pay any other amounts chargeable to Obligors under any
Loan Documents, including interest, costs, fees and expenses, in each case, as
long as such Loans do not cause Revolver Usage to exceed the aggregate Revolver
Commitments. Lenders shall participate on a Pro Rata basis in Protective
Advances outstanding from time to time. Required Lenders may at any time revoke
Agent's authority to make further Protective Advances under clause (a) by
written notice to Agent. Absent such revocation, Agent's determination that
funding of a Protective Advance is appropriate shall be conclusive.


2.1.7 Increase in Revolver Commitments. Borrowers may request an increase in
Revolver Commitments from time to time upon notice to Agent, as long as (a) the
requested increase is in a minimum amount of $20,000,000 (or the full remaining
amount) and is offered on the same terms as existing Revolver Commitments,
except for a closing fee specified by Borrowers and (b) increases under this
Section do not exceed $75,000,000 in the aggregate. Agent shall promptly notify
Lenders of the requested increase and, within 10 Business Days thereafter, each
Lender shall notify Agent if and to what extent such Lender commits to increase
its Revolver Commitment. Any Lender not responding within such period shall be
deemed to have declined an increase. Agent shall use reasonable efforts to
promptly notify Borrowers and Lenders of Lenders' responses to each request made
under this Section. If Lenders fail to commit to the full requested increase,
Eligible Assignees may issue additional Revolver Commitments and become Lenders
hereunder. Agent may allocate, in its discretion, the increased Revolver
Commitments among committing Lenders and, if necessary, Eligible Assignees.
Provided the conditions set forth in Section 6.2 are satisfied, total Revolver
Commitments shall be







--------------------------------------------------------------------------------





increased by the requested amount (or such lesser amount committed by Lenders
and Eligible Assignees) on a date agreed upon by Agent and Borrower Agent, but
no later than 45 days following Borrowers' increase request. Agent, Borrowers,
and new and existing Lenders shall execute and deliver such documents and
agreements as Agent reasonably deems appropriate to evidence the increase in and
allocations of Revolver Commitments. On the effective date of an increase, the
Revolver Usage and other exposures under the Revolver Commitments shall be
reallocated among Lenders, and settled by Agent if necessary, in accordance with
Lenders' adjusted shares of such Commitments.
2.2 [Reserved.]
2.3 Letter of Credit Facility.


2.3.1 Issuance of Letters of Credit. Issuing Bank shall issue Letters of Credit
from time to time until 30 days prior to the Revolver Termination Date (or until
the Commitment Termination Date, if earlier), on the terms set forth herein,
including the following:


(a)Each Borrower acknowledges that Issuing Bank's issuance of any Letter of
Credit is conditioned upon Issuing Bank's receipt of a LC Application with
respect to the requested Letter of Credit, as well as such other instruments and
agreements as Issuing Bank may customarily require for issuance of a letter of
credit of similar type and amount. Issuing Bank shall have no obligation to
issue any Letter of Credit unless (i) Issuing Bank receives a LC Request and LC
Application at least three Business Days prior to the requested date of
issuance; (ii) each LC Condition is satisfied; and (iii) if a Defaulting Lender
exists, such Lender or Borrowers have entered into arrangements satisfactory to
Agent and Issuing Bank to eliminate any Fronting Exposure associated with such
Lender. If, in sufficient time to act, Issuing Bank receives written notice from
Agent or Required Lenders that a LC Condition has not been satisfied, Issuing
Bank shall not issue the requested Letter of Credit until such notice is
withdrawn in writing by Agent or Required Lenders or until Agent or Required
Lenders have waived such LC Condition(s) in accordance with this Agreement.
Prior to receipt of any such notice, Issuing Bank shall not be deemed to have
knowledge of any failure of LC Conditions.


(b)Letters of Credit may be requested by a Borrower to support obligations
incurred in the Ordinary Course of Business, or as otherwise approved by Agent.
Increase, renewal or extension of a Letter of Credit shall be treated as
issuance of a new Letter of Credit, except that Issuing Bank may require a new
LC Application in its discretion.


(c)Borrowers assume all risks of the acts, omissions or misuses of any Letter of
Credit by the beneficiary. In connection with issuance of any Letter of Credit,
none of Agent, Issuing Bank or any Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented by any Documents; any differences or
variation in the character, quality, quantity, condition, packing, value or
delivery of any goods from that expressed in any Documents; the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Documents or of any
endorsements thereon; the time, place, manner or order in which shipment of
goods is made; partial or incomplete shipment of, or failure to ship, any goods
referred to in a Letter of Credit or Documents; any deviation from instructions,
delay, default or fraud by any shipper or other Person in connection with any
goods, shipment or delivery; any breach of contract between a shipper or vendor
and a Borrower; errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any Letter of Credit or the proceeds thereof;
or any consequences arising from causes beyond the control of Issuing Bank,
Agent or any Lender, including any act or omission of a Governmental Authority.
The rights and remedies of Issuing Bank under the Loan Documents shall be
cumulative. Issuing Bank shall be fully subrogated to the rights and remedies of
each beneficiary whose claims against Borrowers are discharged with proceeds of
any Letter of Credit.




-35-







--------------------------------------------------------------------------------





(d)In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents, and shall not be liable
for the negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.


2.3.2 Reimbursement; Participations.


(a)If Issuing Bank honors any request for payment under a Letter of Credit,
Borrowers shall pay to Issuing Bank, on the same day ("Reimbursement Date"), the
amount paid by Issuing Bank under such Letter of Credit, together with interest
at the interest rate for Base Rate Revolver Loans from the Reimbursement Date
until payment by Borrowers. The obligation of Borrowers to reimburse Issuing
Bank for any payment made under a Letter of Credit shall be absolute,
unconditional, irrevocable, and joint and several, and shall be paid without
regard to any lack of validity or enforceability of any Letter of Credit or the
existence of any claim, setoff, defense or other right that Borrowers may have
at any time against the beneficiary. Whether or not Borrower Agent submits a
Notice of Borrowing, Borrowers shall be deemed to have requested a Borrowing of
Base Rate Revolver Loans in an amount necessary to pay all amounts due Issuing
Bank on any Reimbursement Date and each Lender shall fund its Pro Rata share of
such Borrowing whether or not the Commitments have terminated, an Overadvance
exists or is created thereby, or the conditions in Section 6 are satisfied.


(b)Each Lender hereby irrevocably and unconditionally purchases from Issuing
Bank, without recourse or warranty, an undivided Pro Rata participation in all
LC Obligations outstanding from time to time. Issuing Bank is issuing Letters of
Credit in reliance upon this participation. If Borrowers do not make a payment
to Issuing Bank when due hereunder, Agent shall promptly notify Lenders and each
Lender shall within one Business Day after such notice pay to Agent, for the
benefit of Issuing Bank, the Lender's Pro Rata share of such payment. Upon
request by a Lender, Issuing Bank shall provide copies of Letters of Credit and
LC Documents in its possession at such time.


(c)The obligation of each Lender to make payments to Agent for the account of
Issuing Bank in connection with Issuing Bank's payment under a Letter of Credit
shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, noncompliant, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
any waiver by Issuing Bank of a requirement that exists for its protection (and
not a Borrower's protection) or that does not materially prejudice a Borrower;
any honor of an electronic demand for payment even if a draft is required; any
payment of an item presented after a Letter of Credit's expiration date if
authorized by the UCC or applicable customs or practices; or any setoff or
defense that an Obligor may have with respect to any Obligations. Issuing Bank
does not assume any responsibility for any failure or delay in performance or
any breach by any Borrower or other Person of any obligations under any LC
Documents. Issuing Bank does not make to Lenders any express or implied
warranty, representation or guaranty with respect to any Letter of Credit,
Collateral, LC Document or Obligor. Issuing Bank shall not be responsible to any
Lender for any recitals, statements, information, representations or warranties
contained in, or for the execution, validity, genuineness, effectiveness or
enforceability of any LC Documents; the validity, genuineness, enforceability,
collectability, value or sufficiency of any Collateral






-36-





--------------------------------------------------------------------------------





or the perfection of any Lien therein; or the assets, liabilities, financial
condition, results of operations, business, creditworthiness or legal status of
any Obligor.


(d)No Issuing Bank Indemnitee shall be liable to any Lender or other Person for
any action taken or omitted to be taken in connection with any Letter of Credit
or LC Document except as a result of its gross negligence or willful misconduct.
Issuing Bank may refrain from taking any action with respect to a Letter of
Credit until it receives written instructions (and in its discretion,
appropriate assurances) from the Lenders.


2.3.3 Cash Collateral. Subject to Section 2.1.5, if at any time (a) an Event of
Default exists, (b) the Commitment Termination Date has occurred, or (c) the
Revolver Termination Date is scheduled to occur within 20 Business Days, then
Borrowers shall, at Issuing Bank's or Agent's request, Cash Collateralize the
stated amount of all outstanding Letters of Credit. Borrowers shall, at Issuing
Bank's or Agent's request at any time, Cash Collateralize the Fronting Exposure
of any Defaulting Lender. If Borrowers fail to provide any Cash Collateral as
required hereunder, Lenders may (and shall upon direction of Agent) advance, as
Revolver Loans, the amount of Cash Collateral required (whether or not the
Commitments have terminated, an Overadvance exists or the conditions in Section
6 are satisfied). Such Cash Collateral shall be applied to satisfy such LC
Obligations as they become due (or, if an Event of Default then exists, to any
other Obligations in accordance with this Agreement), and any Cash Collateral
remaining after Full Payment of the Obligations shall be returned to Borrowers.
If Borrowers are required to provide an amount of Cash Collateral hereunder as a
result of the occurrence of an Event of Default or because Availability is less
than zero, such amount (to the extent not applied as aforesaid) shall be
returned to Borrowers within 3 Business Days after all Events of Default have
been cured or waived or Availability is greater than zero (unless an Event of
Default has then occurred), as applicable.


2.3.4 Resignation of Issuing Bank. Issuing Bank may resign at any time upon
notice to Agent and Borrowers. From the effective date of such resignation,
Issuing Bank shall have no obligation to issue, amend, renew, extend or
otherwise modify any Letter of Credit, but shall continue to have all rights and
other obligations of an Issuing Bank hereunder relating to any Letter of Credit
issued by it prior to such date. Agent shall promptly appoint a replacement
Issuing Bank (with the consent of such appointee), which, as long as no Default
or Event of Default exists, shall be reasonably acceptable to Borrowers.


SECTION 3    INTEREST, FEES AND CHARGES


3.1 Interest.


3.1.1    Rates and Payment of Interest.


(a)The Obligations shall bear interest (i) if a Base Rate Loan, at the Base Rate
in effect from time to time, plus the Applicable Margin; (ii) if a Floating
LIBOR Loan, at Floating LIBOR in effect from time to time, plus the Applicable
Margin; (iii) if a LIBOR Loan, at LIBOR for the applicable Interest Period, plus
the Applicable Margin; and (iv) if any other Obligation (including, to the
extent permitted by law, interest not paid when due), at the Base Rate in effect
from time to time, plus the Applicable Margin for Base Rate Revolver Loans
(except if and to the extent otherwise expressly provided in the applicable
agreement governing any Debt with respect to Bank Products, in which case, such
agreement shall control as to the rate of such interest).


(b)During an Insolvency Proceeding with respect to any Borrower, or during any
other Event of Default if Agent or Required Lenders in their discretion so
elect, Obligations shall bear interest at the Default Rate (whether before or
after any judgment). Each Borrower acknowledges that the






-37-







--------------------------------------------------------------------------------





cost and expense to Agent and Lenders due to an Event of Default are difficult
to ascertain and that the Default Rate is fair and reasonable compensation for
this.


(c)Interest shall accrue from the date a Loan is advanced or Obligation is
incurred or payable, until paid in full by Borrowers. Interest accrued on the
Loans shall be due and payable in arrears, (i) on the first day of each month
and, for any LIBOR Loan, the last day of its Interest Period; (ii) on any date
of prepayment, with respect to the principal amount of Loans being prepaid; and
(iii) on the Commitment Termination Date. Interest accrued on any other
Obligations shall be due and payable as provided in the Loan Documents and, if
no payment date is specified, shall be due and payable on demand.
Notwithstanding the foregoing, interest accrued at the Default Rate shall be due
and payable on demand.


3.1.2 Application of LIBOR to Outstanding Loans.


(a)Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Loans to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan. During any Default or Event of Default, Agent may (and shall at the
direction of Required Lenders) declare that no Loan may be made, converted or
continued as a LIBOR Loan.


(b)Whenever Borrowers desire to convert or continue Loans as LIBOR Loans,
Borrower Agent shall give Agent a Notice of Conversion/Continuation, no later
than 11:00 a.m. at least two Business Days before the requested conversion or
continuation date. Promptly after receiving any such notice, Agent shall notify
each Lender thereof. Each Notice of Conversion/Continuation shall be
irrevocable, and shall specify the amount of Loans to be converted or continued,
the conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be 30 days if not
specified). If, upon the expiration of any Interest Period for any LIBOR Loan,
Borrowers shall have failed to deliver a Notice of Conversion/Continuation, they
shall be deemed to have elected to convert such Loan into a Base Rate Loan.
Agent does not warrant or accept responsibility for, nor shall it have any
liability with respect to, administration, submission or any other matter
related to any rate described in the definition of LIBOR.


3.1.3 Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans, Borrowers shall select an interest period
("Interest Period") to apply, which interest period shall be 30, 60, or 90 days;
provided, however, that:


(a)the Interest Period shall begin on the date the Loan is made or continued as,
or converted into, a LIBOR Loan, and shall expire on the numerically
corresponding day in the calendar month at its end;


(b)if any Interest Period begins on a day for which there is no corresponding
day in the calendar month at its end or if such corresponding day falls after
the last Business Day of such month, then the Interest Period shall expire on
the last Business Day of such month; and if any Interest Period would otherwise
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and


(c)
no Interest Period shall extend beyond the Revolver Termination Date.



3.1.4 Interest Rate Not Ascertainable.    If, due to any circumstance affecting
the interbank market, Agent determines that adequate and fair means do not exist
for ascertaining LIBOR on any applicable date or that any Interest Period is not
available on the basis provided herein, then Agent shall immediately notify
Borrowers of such determination. Until Agent notifies Borrowers that





--------------------------------------------------------------------------------





such circumstance no longer exists, the obligation of Lenders to make affected
LIBOR Loans shall be suspended and no further Loans may be converted into or
continued as such LIBOR Loans.


3.2 Fees.


3.2.1 Unused Line Fee. Borrowers shall pay to Agent, for the Pro Rata benefit of
Lenders, a fee equal to the Unused Line Fee Rate times the amount by which the
Revolver Commitments exceed the average daily Revolver Usage during any month.
Such fee shall be payable in arrears, on the first day of each month and on the
Commitment Termination Date.


3.2.2 LC Facility Fees. Borrowers shall pay (a) to Agent, for the Pro Rata
benefit of Lenders, a fee equal to the Applicable Margin in effect for LIBOR
Revolver Loans times the average daily Stated Amount of Letters of Credit, which
fee shall be payable monthly in arrears, on the first day of each month; (b) to
Agent, for its own account, a fronting fee equal to 0.125% per annum on the
Stated Amount of each Letter of Credit, which fee shall be payable monthly in
arrears, on the first day of each month; and (c) to Issuing Bank, for its own
account, all customary charges associated with the issuance, amending,
negotiating, payment, processing, transfer and administration of Letters of
Credit, which charges shall be paid as and when incurred. During an Event of
Default, the fee payable under clause (a) shall be increased by 2% per annum.


3.2.3 Fee Letter. Borrowers shall pay all fees set forth in the fee letter dated
as of the date hereof by and between the Company and the Agent (the "Fee
Letter") executed in connection with this Agreement, without duplication of any
fees set forth herein.


3.2.4 Upfront Fee. Borrowers will pay to Agent, for the account of the Lenders
(including Bank of America), a fee (the "Upfront Fee") equal to 0.20% of the
commitments of the Lenders under this Agreement on the Closing Date. The Upfront
Fee shall be due and payable to Agent on the Closing Date for the ratable
benefit of the Lenders.


3.3 Computation of Interest, Fees, Yield Protection. All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days. Each determination by
Agent of any interest, fees or interest rate hereunder shall be final,
conclusive and binding for all purposes, absent manifest error. All fees shall
be fully earned when due and shall not be subject to rebate, refund or
proration. All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money. A certificate as to amounts payable by
Borrowers under Section 3.4, 3.7, 3.9 or 5.9, submitted to Borrower Agent by
Agent or the affected Lender shall be final, conclusive and binding for all
purposes, absent manifest error, and Borrowers shall pay such amounts to the
appropriate party within 10 days following receipt of the certificate.


3.4 Reimbursement Obligations. Borrowers shall pay all Extraordinary Expenses
promptly upon request. Borrowers shall also reimburse Agent for all reasonable
legal, accounting, appraisal, consulting, and other fees, costs and expenses
incurred by it in connection with (a) negotiation and preparation of any Loan
Documents, including any amendment or other modification thereof; (b)
administration of and actions relating to any Collateral, Loan Documents and
transactions contemplated thereby, including any actions taken to perfect or
maintain priority of Agent's Liens on any Collateral, to maintain any insurance
required hereunder or to verify Collateral; and (c) subject to the limits of
Section 10.1.1(b), each inspection, audit or appraisal with respect to any
Obligor or Collateral, whether prepared by Agent's personnel or a third party.
All reasonable legal, accounting and consulting fees shall be charged to
Borrowers by Agent's professionals at their full hourly rates, regardless of any
alternative fee arrangements that Agent, any Lender or any of their Affiliates
may have with such professionals that otherwise might apply to this or any other
transaction. Borrowers acknowledge that counsel may provide Agent with a benefit
(such as a discount, credit or accommodation for other matters) based on
counsel's





--------------------------------------------------------------------------------





overall relationship with Agent, including fees paid hereunder. If, for any
reason (including inaccurate reporting in any Borrower Materials), it is
determined that a higher Applicable Margin should have applied to a period than
was actually applied, then the proper margin shall be applied retroactively and
Borrowers shall immediately pay to Agent, for the ratable benefit of Lenders, an
amount equal to the difference between the amount of interest and fees that
would have accrued using the proper margin and the amount actually paid. All
amounts payable by Borrowers under this Section shall be due on demand.


3.5 Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to make, maintain or fund LIBOR Loans, or to determine or charge
interest rates based upon LIBOR, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to Agent, any obligation of such Lender to make or
continue LIBOR Loans or to convert Base Rate Loans to LIBOR Loans shall be
suspended until such Lender notifies Agent that the circumstances giving rise to
such determination no longer exist. Upon delivery of such notice, Borrowers
shall prepay or, if applicable, convert all LIBOR Loans of such Lender to Base
Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such LIBOR Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Loans. Upon any such prepayment or conversion, Borrowers shall also pay accrued
interest on the amount so prepaid or converted.


3.6 Inability to Determine Rates.


3.6.1 Agent will promptly notify Borrower Agent and Lenders if, in connection
with any Loan or request for a Loan, (a) Agent determines that (i) Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable Loan amount or Interest Period, or
(ii)adequate and reasonable means do not exist for determining LIBOR for the
Interest Period; or (b) Agent or Required Lenders determine for any reason that
LIBOR for the Interest Period does not adequately and fairly reflect the cost to
Lenders of funding the Loan. Thereafter, Lenders' obligations to make or
maintain affected LIBOR Loans and utilization of the LIBOR component (if
affected) in determining Base Rate shall be suspended until Agent (upon
instruction by Required Lenders) withdraws the notice. Upon receipt of such
notice, Borrower Agent may revoke any pending request for a LIBOR Loan or,
failing that, will be deemed to have requested a Base Rate Loan.


3.6.2 Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, if Agent determines (which determination shall be conclusive
absent manifest error), or Borrower Agent or Required Lenders notify Agent
(with, in the case of the Required Lenders, a copy to Borrower Agent) that
Borrower Agent or Required Lenders (as applicable) have determined, that:


(a)Adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or


(b)the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over Agent has made a public statement identifying a specific date
after which LIBOR or the LIBOR Screen Rate shall no longer be made available, or
used for determining the interest rate of loans (such specific date, the
“Scheduled Unavailability Date”), or


(c)syndicated loans currently being executed, or that include language similar
to that contained in this Section 3.6, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,





--------------------------------------------------------------------------------





then, reasonably promptly after such determination by Agent or receipt by Agent
of such notice, as applicable, Agent and Borrower Agent may amend this Agreement
to replace LIBOR with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks (any
such proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes and any such amendment shall become effective
at 5:00 p.m. on the fifth Business Day after Agent shall have posted such
proposed amendment to all Lenders and Borrower Agent unless, prior to such time,
Lenders comprising the Required Lenders have delivered to Agent written notice
that such Required Lenders do not accept such amendment.


If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) or (b) above exist or the Scheduled Unavailability Date has occurred
(as applicable), Agent will promptly so notify Borrowers and each Lender.
Thereafter, (x) the obligation of Lenders to make or maintain LIBOR Loans shall
be suspended (to the extent of the affected LIBOR Loans or Interest Periods),
and (y) the LIBOR component shall no longer be utilized in determining the Base
Rate. Upon receipt of such notice, Borrower Agent may revoke any pending request
for a Borrowing of, conversion to or continuation of LIBOR Loans (to the extent
of the affected LIBOR Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.


Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.


3.7 Increased Costs; Capital Adequacy.


3.7.1 Increased Costs Generally. If any Change in Law shall:


(a)impose, modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in calculating LIBOR) or
Issuing Bank;


(b)subject any Recipient to Taxes (other than (i) Indemnified Taxes, (ii) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes, and
(iii) Connection Income Taxes) with respect to any Loan, Letter of Credit,
Commitment or other obligations, or its deposits, reserves, other liabilities or
capital attributable thereto; or


(c)impose on any Lender, Issuing Bank or interbank market any other condition,
cost or expense affecting any Loan, Letter of Credit, participation in LC
Obligations, Commitment or Loan Document;


and the result thereof shall be to increase the cost to a Lender of making or
maintaining any Loan or Commitment, or converting to or continuing any interest
option for a Loan, or to increase the cost to a Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by a Lender or Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or Issuing Bank, Borrowers will, within 3 Business Days
of Borrower Agent's receipt of the certificate or other statement relating
thereto as referred to in Section 3.3, pay to it such additional amount(s) as
will compensate it for the additional costs incurred or reduction suffered.





--------------------------------------------------------------------------------







3.7.2 Capital Requirements. If a Lender or Issuing Bank determines that a Change
in Law affecting such Lender or Issuing Bank or its holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender's, Issuing Bank's or holding
company's capital as a consequence of this Agreement, or such Lender's or
Issuing Bank's Commitments, Loans, Letters of Credit or participations in LC
Obligations or Loans, to a level below that which such Lender, Issuing Bank or
holding company could have achieved but for such Change in Law (taking into
consideration its policies with respect to capital adequacy), then from time to
time Borrowers will, within 3 Business Days of Borrower Agent's receipt of the
certificate or other statement relating thereto as referred to in Section 3.3,
pay to such Lender or Issuing Bank, as the case may be, such additional amounts
as will compensate it or its holding company for the reduction suffered.


3.7.3 LIBOR Loan Reserves. If any Lender is required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits, Borrowers shall pay additional interest to such Lender on each
LIBOR Loan equal to the costs of such reserves allocated to the Loan by the
Lender (as determined by it in good faith, which determination shall be
conclusive). The additional interest shall be due and payable on each interest
payment date for the Loan; provided, however, that if the Lender notifies
Borrowers (with a copy to Agent) of the additional interest less than 10 days
prior to the interest payment date, then such interest shall be payable 10 days
after Borrowers' receipt of the notice.


3.7.4 Compensation. Failure or delay on the part of any Lender or Issuing Bank
to demand compensation pursuant to this Section shall not constitute a waiver of
its right to demand such compensation, but Borrowers shall not be required to
compensate a Lender or Issuing Bank for any increased costs or reductions
suffered more than nine months (plus any period of retroactivity of the Change
in Law giving rise to the demand) prior to the date that the Lender or Issuing
Bank notifies Borrower Agent of the applicable Change in Law and of such
Lender's or Issuing Bank's intention to claim compensation therefor.


3.8 Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay any
Indemnified Taxes or additional amounts with respect to a Lender under Section
5.9, then at the request of Borrower Agent, such Lender shall use reasonable
efforts to designate a different Lending Office or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (a) would eliminate
the need for such notice or reduce amounts payable or to be withheld in the
future, as applicable; and (b) would not subject the Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to it or unlawful.
Borrowers shall pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


3.9 Funding Losses. If for any reason (a) any Borrowing, conversion or
continuation of a LIBOR Loan does not occur (other than as a result of a default
by a Lender) on the date specified therefor in a Notice of Borrowing or Notice
of Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of a LIBOR Loan occurs on a day other than the end of its Interest
Period, (c) Borrowers fail to repay a LIBOR Loan when required hereunder, or (d)
a Lender (other than a Defaulting Lender) is required to assign a LIBOR Loan
prior to the end of its Interest Period pursuant to Section 13.4, then
Borrowers, within 3 Business Days of Borrower Agent's receipt of the certificate
or other statement relating thereto as referred to in Section 3.3, shall pay to
Agent its customary administrative charge and to each Lender all losses,
expenses and fees arising from redeployment of funds or termination of match
funding. For purposes of calculating amounts payable under this Section, a
Lender shall be deemed to have funded a LIBOR Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and
period, whether or not the Loan was in fact so funded.





--------------------------------------------------------------------------------







3.10 Maximum Interest. Notwithstanding anything to the contrary contained in any
Loan Document, the interest paid or agreed to be paid under the Loan Documents
shall not exceed the maximum rate of non-usurious interest permitted by
Applicable Law ("maximum rate"). If Agent or any Lender shall receive interest
in an amount that exceeds the maximum rate, the excess interest shall be applied
to the principal of the Obligations or, if it exceeds such unpaid principal,
refunded to Borrowers. In determining whether the interest contracted for,
charged or received by Agent or a Lender exceeds the maximum rate, such Person
may, to the extent permitted by Applicable Law, (a) characterize any payment
that is not principal as an expense, fee or premium rather than interest; (b)
exclude voluntary prepayments and the effects thereof; and (c) amortize,
prorate, allocate and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.


SECTION 4    LOAN ADMINISTRATION


4.1 Manner of Borrowing and Funding Revolver Loans.


4.1.1    Notice of Borrowing.


(a)Whenever Borrowers desire funding of Revolver Loans, Borrower Agent shall
give Agent a Notice of Borrowing. Such notice must be received by Agent by 11:00
a.m. (i) on the requested funding date, in the case of Base Rate Loans, and (ii)
at least two Business Days prior to the requested funding date, in the case of
LIBOR Loans. Notices received after such time shall be deemed received on the
next Business Day. Each Notice of Borrowing shall be irrevocable and shall
specify (A) the amount of the Borrowing, (B) the requested funding date (which
must be a Business Day), (C) whether the Borrowing is to be made as a Base Rate
Loan or LIBOR Loan, and (D) in the case of a LIBOR Loan, the applicable Interest
Period (which shall be deemed to be 30 days if not specified).


(b)Unless payment is otherwise made by Borrowers, the becoming due of any
Obligation (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Secured Bank Product
Obligations) shall be deemed to be a request for a Base Rate Revolver Loan on
the due date in the amount due and the Loan proceeds shall be disbursed as
direct payment of such Obligation. In addition, Agent may, at its option, charge
such amount against any operating, investment or other account of a Borrower
maintained with Agent or any of its Affiliates.


(c)If a Borrower maintains a disbursement account with Agent or any of its
Affiliates, then presentation for payment of a check or any other item of
payment drawn on such account when there are insufficient funds to cover it
shall be deemed to be a request for a Base Rate Revolver Loan on the
presentation date, in the amount of the Payment Item. Proceeds of the Loan may
be disbursed directly to the account.


4.1.2 Fundings by Lenders. Except for Borrowings to be made as Swingline Loans,
Agent shall notify Lenders of each Notice of Borrowing (or deemed request for a
Borrowing) by 1:00
a.on the proposed funding date for a Base Rate Loan or by 3:00 p.m. at least two
Business Days before a proposed funding of a LIBOR Loan. Each Lender shall fund
its Pro Rata share of a Borrowing in immediately available funds not later than
3:00 p.m. on the requested funding date, unless Agent's notice is received after
the times provided above, in which case Lender shall fund by 11:00 a.m. on the
next Business Day. Subject to its receipt of such amounts from Lenders, Agent
shall disburse the Borrowing proceeds as directed by Borrower Agent. Unless
Agent shall have received (in sufficient time to act) written notice from a
Lender that it does not intend to fund its share of a Borrowing, Agent may
assume that such Lender has deposited or promptly will deposit its share with
Agent, and Agent may disburse a corresponding amount to Borrowers. If a Lender's
share of a Borrowing or of a settlement under Section 4.1.3(b) is not received
by Agent, Agent shall use reasonable efforts to promptly notify such Lender and
Borrowers (with no liability or prejudice to the rights of the Agent for failure
to do so), then Borrowers agree to repay to Agent on demand the amount of such
share, together







--------------------------------------------------------------------------------





with interest thereon from the date disbursed until repaid, at the rate
applicable to the Borrowing. A Lender or Issuing Bank may fulfill its
obligations under Loan Documents through one or more Lending Offices, and this
shall not affect any obligation of Obligors under the Loan Documents or with
respect to any Obligations.


4.1.3 Swingline Loans; Settlement.


(a)To fulfill any request for a Revolver Loan hereunder, Agent may in its
discretion advance Swingline Loans to Borrowers as (i) Base Rate Revolver Loans
or (ii) if requested by the Borrower Agent and approved by the Agent in its
discretion, Floating LIBOR Loans, up to an aggregate outstanding amount of
$25,000,000. Swingline Loans shall constitute Revolver Loans for all purposes,
except that payments thereon shall be made to Agent for its own account until
Lenders have funded their participations therein as provided below.


(b)Settlement of Loans, including Swingline Loans, among Lenders and Agent shall
take place on a date determined from time to time by Agent (but at least weekly,
unless the settlement amount is de minimis), on a Pro Rata basis in accordance
with the Settlement Report delivered by Agent to Lenders. Between settlement
dates, Agent may in its discretion apply payments on Revolver Loans to Swingline
Loans, regardless of any designation by Borrowers or any provision herein to the
contrary. Each Lender hereby purchases, without recourse or warranty, an
undivided Pro Rata participation in all Swingline Loans outstanding from time to
time until settled. If a Swingline Loan cannot be settled among Lenders, whether
due to an Obligor's Insolvency Proceeding or for any other reason, each Lender
shall pay the amount of its participation in the Loan to Agent, in immediately
available funds, within one Business Day after Agent's request therefor.
Lenders' obligations to make settlements and to fund participations are
absolute, irrevocable and unconditional, without offset, counterclaim or other
defense, and whether or not the Commitments have terminated, an Overadvance
exists or the conditions in Section 6 are satisfied.


4.1.4 Notices. Borrowers may request, convert or continue Loans, select interest
rates and transfer funds based on telephonic or e-mailed instructions to Agent.
Borrowers shall confirm each such request by prompt delivery to Agent of a
Notice of Borrowing or Notice of Conversion/Continuation, if applicable, but if
it differs materially from the action taken by Agent or Lenders, the records of
Agent and Lenders shall govern. Neither Agent nor any Lender shall have any
liability for any loss suffered by a Borrower as a result of Agent or any Lender
acting upon its understanding of telephonic or e-mailed instructions from a
person believed in good faith by Agent or any Lender to be a person authorized
to give such instructions on a Borrower's behalf.


4.2 Defaulting Lender. Notwithstanding anything herein to the contrary:


4.2.1 Reallocation of Pro Rata Share; Amendments. For purposes of determining
Lenders' obligations or rights to fund, participate in or receive collections
with respect to Loans and Letters of Credit (including existing Swingline Loans,
Protective Advances and LC Obligations), Agent may in its discretion reallocate
Pro Rata shares by excluding a Defaulting Lender's Commitments and Loans from
the calculation of shares but only to the extent that such reallocation does not
cause the aggregate amount of any non-Defaulting Lender’s Revolving Loans and
participations in LC Obligations to exceed such non-Defaulting Lender’s Revolver
Commitment. A Defaulting Lender shall have no right to vote on any amendment,
waiver or other modification of a Loan Document, except as provided in Section
14.1.1(c).


4.2.2 Payments; Fees. Agent may, in its discretion, receive and retain any
amounts payable to a Defaulting Lender under the Loan Documents, and a
Defaulting Lender shall be deemed to have assigned to Agent such amounts until
all Obligations owing to Agent, non-Defaulting Lenders and other Secured Parties
have been paid in full. Agent may use such amounts to cover the Defaulting










-44-







--------------------------------------------------------------------------------





Lender's defaulted obligations, to Cash Collateralize such Lender's Fronting
Exposure, to readvance the amounts to Borrowers or to repay Obligations. A
Lender shall not be entitled to receive any fees accruing hereunder while it is
a Defaulting Lender and its unfunded Commitment shall be disregarded for
purposes of calculating the unused line fee under Section 3.2.1. If any LC
Obligations owing to a Defaulted Lender are reallocated to other Lenders, fees
attributable to such LC Obligations under Section 3.2.2 shall be paid to such
Lenders. Agent shall be paid all fees attributable to LC Obligations that are
not reallocated.


4.2.3 Status; Cure. Agent may determine in its discretion that a Lender
constitutes a Defaulting Lender and the effective date of such status shall be
conclusive and binding on all parties, absent manifest error. Borrowers, Agent
and Issuing Bank may agree in writing that a Lender has ceased to be a
Defaulting Lender, whereupon Pro Rata shares shall be reallocated without
exclusion of the reinstated Lender's Commitments and Loans, and the Revolver
Usage and other exposures under the Revolver Commitments shall be reallocated
among Lenders and settled by Agent (with appropriate payments by the reinstated
Lender, including payment of any breakage costs for reallocated LIBOR Loans) in
accordance with the readjusted Pro Rata shares. Unless expressly agreed by
Borrowers, Agent and Issuing Bank, no reinstatement of a Defaulting Lender shall
constitute a waiver or release of claims against such Lender. The failure of any
Lender to fund a Loan, to make a payment in respect of LC Obligations or
otherwise to perform obligations hereunder shall not relieve any other Lender of
its obligations under any Loan Document. No Lender shall be responsible for
default by another Lender.


4.3 Number and Amount of LIBOR Loans; Determination of Rate. Each Borrowing of
LIBOR Loans when made shall be in a minimum amount of $1,000,000, plus an
increment of $100,000 in excess thereof. No more than 10 Borrowings of LIBOR
Loans may be outstanding at any time, and all LIBOR Loans having the same length
and beginning date of their Interest Periods shall be aggregated together and
considered one Borrowing for this purpose. Upon determining LIBOR for any
Interest Period requested by Borrowers, Agent shall promptly notify Borrowers
thereof by telephone or electronically and, if requested by Borrowers, shall
confirm any telephonic notice in writing.


4.4 Borrower Agent. Each Borrower hereby designates the Company ("Borrower
Agent") as its representative and agent for all purposes under the Loan
Documents, including requests for and receipt of Loans and Letters of Credit,
designation of interest rates, delivery or receipt of communications, delivery
of Borrower Materials, payment of Obligations, requests for waivers, amendments
or other accommodations, actions under the Loan Documents (including in respect
of compliance with covenants), and all other dealings with Agent, Issuing Bank
or any Lender. Borrower Agent hereby accepts such appointment. Agent and Lenders
shall be entitled to rely upon, and shall be fully protected in relying upon,
any notice or communication (including any notice of borrowing) delivered by
Borrower Agent on behalf of any Borrower. Agent and Lenders may give any notice
or communication with a Borrower hereunder to Borrower Agent on behalf of such
Borrower. Each of Agent, Issuing Bank and Lenders shall have the right, in its
discretion, to deal exclusively with Borrower Agent for all purposes under the
Loan Documents. Each Borrower agrees that any notice, election, communication,
delivery, representation, agreement, action, omission or undertaking on its
behalf by Borrower Agent shall be binding upon and enforceable against it.


4.5 One Obligation.    The Loans, LC Obligations and other Obligations
constitute one general obligation of Borrowers and are secured by Agent's Lien
on all Collateral; provided, however, that Agent and each Lender shall be deemed
to be a creditor of, and the holder of a separate claim against, each Borrower
to the extent of any Obligations jointly or severally owed by such Borrower.


4.6 Effect of Termination. On the effective date of the termination of all
Commitments, the Obligations shall be immediately due and payable (other than
Bank Products that the applicable Lender affirmatively agrees to continue in
effect without the benefit of the Liens), and each Secured Bank Product Provider
may terminate its Bank Products. Until Full Payment of the Obligations, all





--------------------------------------------------------------------------------





undertakings of Borrowers contained in the Loan Documents shall continue, and
Agent shall retain its Liens in the Collateral and all of its rights and
remedies under the Loan Documents. Agent shall not be required to terminate its
Liens unless it receives Cash Collateral or a written agreement, in each case
satisfactory to it, protecting Agent and Lenders from dishonor or return of any
Payment Item previously applied to the Obligations. Sections 2.3, 3.4, 3.6, 3.7,
3.9, 5.5, 5.9, 5.10, 12, 14.2, 14.12, this Section, and each indemnity or waiver
given by an Obligor or Lender in any Loan Document, shall survive Full Payment
of the Obligations (but Section 14.12 for a period of one year only).


SECTION 5 PAYMENTS


5.1 General Payment Provisions. All payments of Obligations shall be made in
Dollars, without offset, counterclaim or defense of any kind, free and clear of
(and without deduction for) any Taxes, and in immediately available funds, not
later than 12:00 p.m. on the due date. Any payment after such time shall be
deemed made on the next Business Day. If any payment under the Loan Documents
shall be stated to be due on a day other than a Business Day, the due date shall
be extended to the next Business Day and such extension of time shall be
included in any computation of interest and fees. Any payment of a LIBOR Loan
prior to the end of its Interest Period shall be accompanied by all amounts due
under Section 3.9. Borrowers agree that Agent shall have the continuing,
exclusive right to apply and reapply payments and proceeds of Collateral against
the Obligations, in such manner as Agent deems advisable, but whenever possible,
any prepayment of Loans shall be applied first to Base Rate Loans and then to
LIBOR Loans; provided, however, that as long as no Default or Event of Default
exists, prepayments of LIBOR Loans may, at the option of Borrowers, be held by
Agent as Cash Collateral and applied to such Loans at the end of their
respective Interest Periods.


5.2 Repayment of Revolver Loans. Revolver Loans shall be due and payable in full
on the Revolver Termination Date, unless payment is sooner required hereunder.
Revolver Loans may be prepaid from time to time, without penalty or premium.
Subject to Section 2.1.5, if an Overadvance exists at any time, Borrowers shall,
on the sooner of Agent's demand or the first Business Day after any Borrower has
knowledge thereof, repay Revolver Loans in an amount sufficient to reduce
Revolver Usage to the Borrowing Base.


5.2.1 Dispositions. Within 1 Business Day of the date of receipt by any Borrower
or any of its Subsidiaries of the Net Cash Proceeds of any voluntary or
involuntary sale or disposition by such Borrower or any of its Subsidiaries of
any item of Collateral (including casualty losses or condemnations but excluding
sales or dispositions which qualify as Permitted Asset Dispositions under
clauses (a), (b), (c), (d), (e), (i), (j), (k), (l), (m), (n), (o), (p), (q) or
(r) of the definition of Permitted Asset Dispositions), Borrowers shall prepay
(or cause to be prepaid) the outstanding principal amount of the Obligations in
accordance with Section 5.3 in an amount equal to 100% of such Net Cash Proceeds
(including condemnation awards and payments in lieu thereof) received by such
Person in connection with such sales or dispositions; provided that, so long as
(A) no Default or Event of Default shall have occurred and is continuing or
would result therefrom, (B) Borrower Agent shall have given Agent prior written
notice of such Borrower's or its Subsidiaries' intention to apply such monies to
the costs of replacement of the properties or assets that are the subject of
such sale or disposition or the cost of purchase or construction of other assets
useful in the business of such Borrower or its Subsidiaries, (C) the monies are
held in a Deposit Account in which Agent has a perfected first-priority security
interest or if part of a 1031 Qualified Exchange, in a 1031 Exchange Account,
(D) the aggregate amount of such proceeds or awards from any single disposition,
casualty or condemnation does not exceed $5,000,000 and (E) such Borrower or its
Subsidiaries, as applicable, complete such replacement, purchase, or
construction within 180 days (or, with respect to construction, such longer
period as Agent may approve in writing) after the initial receipt of such
monies, then the Obligor whose assets were the subject of such disposition shall
have the option to apply such monies to the costs of replacement of the assets
that are the subject of such sale or disposition or the costs of purchase or
construction of other





--------------------------------------------------------------------------------





assets useful in the business of such Obligor unless and to the extent that such
applicable period shall have expired without such replacement, purchase, or
construction being made or completed, in which case, any amounts remaining in
the Deposit Account referred to in clause (C) above shall be paid to Agent and
applied in accordance with Section 5.3. Nothing contained in this Section shall
permit any Obligor or any of its Subsidiaries to sell or otherwise dispose of
any assets other than in accordance with Section 10.2.6.


5.2.2 Extraordinary Receipts. Within 1 Business Day of the date of receipt by
any Borrower or any of its Subsidiaries of any Extraordinary Receipts, Borrowers
shall prepay (or cause to be prepaid) the outstanding principal amount of the
Obligations in accordance with Section 5.3 in an amount equal to 100% of such
Extraordinary Receipts, net of any reasonable expenses incurred in collecting
such Extraordinary Receipts.


5.2.3 Debt.    Within 1 Business Day of the date that a Borrower or any of its
Subsidiaries receives any Net Cash Proceeds in connection with the incurrence by
such Borrower or Subsidiaries of any Debt (other than Debt permitted under
Section 10.2.1), Borrowers shall prepay (or cause to be prepaid) the outstanding
principal amount of the Obligations in accordance with Section 5.3 in an amount
equal to 100% of the Net Cash Proceeds received by such Person in connection
with such incurrence. The provisions of this Section shall not be deemed to be
implied consent to any such incurrence otherwise prohibited by the terms of this
Agreement.


5.3 Application of Payments. Prepayments from Net Cash Proceeds described in
Sections
5.2.1 through 5.2.3, in each case if and to the extent that such prepayments are
required in accordance with such sections, shall be applied as follows: first,
to accrued interest with respect to the Revolver Loans, second, to pay the
principal of the Revolver Loans, and third, to Cash Collateralize outstanding
Letters of Credit (subject to the immediately succeeding proviso), provided that
Cash Collateral for outstanding Letters of Credit shall not be required if
Availability is greater than zero and cash initially used to Collateralize
outstanding Letters of Credit shall be reapplied to accrued interest with
respect to the Revolver Loans and the principal of the Revolver Loans as
provided in clauses "first" and "second" preceding as and when Revolver Loans
are thereafter advanced at a time when Availability is greater than zero. No
such application shall result in a permanent reduction of the Commitments.


5.4 Payment of Other Obligations. Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrowers as provided
in the Loan Documents or, if no payment date is specified, on demand.


5.5 Marshaling; Payments Set Aside.    None of Agent or Lenders shall be under
any obligation to marshal any assets in favor of any Obligor or against any
Obligations. If any payment by or on behalf of Borrowers is made to Agent,
Issuing Bank or any Lender, or if Agent, Issuing Bank or any Lender exercises a
right of setoff, and any of such payment or setoff is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Agent, Issuing Bank or a Lender in
its discretion) to be repaid to a trustee, receiver or any other Person, then to
the extent of such amount the Obligation originally intended to be satisfied,
and all Liens, rights and remedies relating thereto, shall be revived and
continued in full force and effect as if such payment or setoff had not
occurred.


5.6 Application and Allocation of Payments.


5.6.1 Application. Payments made by Borrowers hereunder shall be applied (a)
first, as specifically required hereby; (b) second, to Obligations then due and
owing; (b) third, to other Obligations specified by Borrowers; and (c) fourth,
as determined by Agent in its discretion.





--------------------------------------------------------------------------------







5.6.2 Post-Application Event Allocation.    Notwithstanding anything in any Loan
Document to the contrary, during an Application Event, monies to be applied to
the Obligations, whether arising from payments by Obligors, realization on
Collateral, setoff or otherwise, shall be allocated as follows:


(a)first, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Agent (excluding amounts solely and exclusively
related to Secured Bank Product Obligations);


(b)second, to all amounts owing to Agent on Swingline Loans, Protective
Advances, and Loans and participations that a Defaulting Lender has failed to
settle or fund;


(c)
third, to all amounts owing to Issuing Bank in respect of LC Obligations;



(d)fourth, to all Obligations (other than Secured Bank Product Obligations)
constituting fees, indemnification, costs or expenses owing to Lenders;


(e)fifth, to all Obligations (other than Secured Bank Product Obligations)
constituting interest;


(f)
sixth, to Cash Collateralize all LC Obligations;



(g)seventh, to all Loans, and to Secured Bank Product Obligations arising under
Hedge Agreements (including Cash Collateralization thereof), up to the amount of
Reserves existing therefor;


(h)
eighth, to all other Secured Bank Product Obligations; and



(i)
last, to all remaining Obligations.



Amounts shall be applied to payment of each category of Obligations only after
Full Payment of amounts payable from time to time under all preceding
categories. If amounts are insufficient to satisfy a category, they shall be
paid ratably among outstanding Obligations in the category. Monies and proceeds
obtained from an Obligor shall not be applied to its Excluded Swap Obligations,
but appropriate adjustments shall be made with respect to amounts obtained from
other Obligors to preserve the allocations in any applicable category. Agent
shall have no obligation to calculate the amount of any Secured Bank Product
Obligation and may request a reasonably detailed calculation thereof from a
Secured Bank Product Provider. If the provider fails to deliver the calculation
within five days following request, Agent may assume the amount is zero. The
allocations set forth in this Section are solely to determine the rights and
priorities among Secured Parties, and may be changed by agreement of the
affected Secured Parties, without the consent of any Obligor. This Section is
not for the benefit of or enforceable by any Obligor, and each Obligor
irrevocably waives the right to direct the application of any payments or
Collateral proceeds subject to this Section.


5.6.3 Erroneous Application.    Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by a
Secured Party, the Secured Party agrees to return it).


5.7 Dominion Account. The ledger balance in the main Dominion Account as of the
end of a Business Day shall be applied to the Obligations at the beginning of
the next Business Day, during any Dominion Trigger Period. If a credit balance
results from such application, it shall not accrue interest in





--------------------------------------------------------------------------------









favor of Borrowers and shall be made available to Borrowers as long as no
Default or Event of Default exists.


5.8 Account Stated. Agent shall maintain, in accordance with its customary
practices, loan account(s) evidencing the Debt of Borrowers hereunder. Any
failure of Agent to record anything in a loan account, or any error in doing so,
shall not limit or otherwise affect the obligation of Borrowers to pay any
amount owing hereunder. Entries made in a loan account shall constitute
presumptive evidence of the information contained therein. If any information
contained in a loan account is provided to or inspected by any Person, the
information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 90 days after receipt or inspection that specific information is
subject to dispute.


5.9 Taxes.


5.9.1 Payments Free of Taxes; Obligation to Withhold; Tax Payment.


(a)All payments of Obligations by Obligors shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law. If Applicable
Law (as determined by Agent in its discretion) requires the deduction or
withholding of any Tax from any such payment by Agent or an Obligor, then Agent
or such Obligor shall be entitled to make such deduction or withholding based on
information and documentation provided pursuant to Section 5.10.


(b)If Agent or any Obligor is required by the Code to withhold or deduct Taxes,
including backup withholding and withholding taxes, from any payment, then (i)
Agent shall pay the full amount that it determines is to be withheld or deducted
to the relevant Governmental Authority pursuant to the Code, and (ii) to the
extent the withholding or deduction is made on account of Indemnified Taxes, the
sum payable by the applicable Obligor shall be increased as necessary so that
the Recipient receives an amount equal to the sum it would have received had no
such withholding or deduction been made.


(c)If Agent or any Obligor is required by any Applicable Law other than the Code
to withhold or deduct Taxes from any payment, then (i) Agent or such Obligor, to
the extent required by Applicable Law, shall timely pay the full amount to be
withheld or deducted to the relevant Governmental Authority, and (ii) to the
extent the withholding or deduction is made on account of Indemnified Taxes, the
sum payable by the applicable Obligor shall be increased as necessary so that
the Recipient receives an amount equal to the sum it would have received had no
such withholding or deduction been made.


5.9.2 Payment of Other Taxes.    Without limiting the foregoing, Borrowers shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at Agent's option, timely reimburse Agent for payment of, any Other
Taxes.


5.9.3 Tax Indemnification.


(a)Each Borrower shall indemnify and hold harmless, on a joint and several
basis, each Recipient against any Indemnified Taxes (including those imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by a Recipient or required to be withheld or deducted from a payment to a
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Each
Borrower shall indemnify and hold harmless Agent against any amount that a
Lender or Issuing Bank fails for any reason to pay indefeasibly to Agent as
required pursuant to this Section. Each Borrower shall make payment within 10
days after demand for any amount or liability payable under this Section. A
certificate as to the amount of such payment or liability delivered to Borrowers
by a Lender or Issuing Bank (with a copy to Agent), or by Agent on its own
behalf or on behalf of any Recipient, shall be conclusive absent manifest error.





--------------------------------------------------------------------------------







(b)Each Lender and Issuing Bank shall indemnify and hold harmless, on a several
basis, (i) Agent against any Indemnified Taxes attributable to such Lender or
Issuing Bank (but only to the extent Borrowers have not already paid or
reimbursed Agent therefor and without limiting Borrowers' obligation to do so),
(ii) Agent and Obligors, as applicable, against any Taxes attributable to such
Lender's failure to maintain a Participant register as required hereunder, and
(iii) Agent and Obligors, as applicable, against any Excluded Taxes attributable
to such Lender or Issuing Bank, in each case, that are payable or paid by Agent
or an Obligor in connection with any Obligations, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. Each Lender and Issuing Bank shall make payment within 10 days after
demand for any amount or liability payable under this Section. A certificate as
to the amount of such payment or liability delivered to any Lender or Issuing
Bank by Agent shall be conclusive absent manifest error.


5.9.4 Evidence of Payments. If Agent or an Obligor pays any Taxes pursuant to
this Section, then upon request, Agent shall deliver to Borrower Agent or
Borrower Agent shall deliver to Agent, respectively, a copy of a receipt issued
by the appropriate Governmental Authority evidencing the payment, a copy of any
return required by Applicable Law to report the payment, or other evidence of
payment reasonably satisfactory to Agent or Borrower Agent, as applicable.


5.9.5 Treatment of Certain Refunds. Unless required by Applicable Law, at no
time shall Agent have any obligation to file for or otherwise pursue on behalf
of a Lender or Issuing Bank, nor have any obligation to pay to any Lender or
Issuing Bank, any refund of Taxes withheld or deducted from funds paid for the
account of a Lender or Issuing Bank. If a Recipient determines in its discretion
that it has received a refund of any Taxes as to which it has been indemnified
by Borrowers or with respect to which a Borrower has paid additional amounts
pursuant to this Section, it shall pay Borrowers an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by Borrowers with respect to the Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (including Taxes) incurred by such Recipient,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that Borrowers agree, upon
request by the Recipient, to repay the amount paid over to Borrowers (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient if the Recipient is required to repay such refund to
the Governmental Authority. Notwithstanding anything herein to the contrary, no
Recipient shall be required to pay any amount to Borrowers if such payment would
place the Recipient in a less favorable net after-Tax position than it would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. In no event shall Agent or any Recipient be required to make
its tax returns (or any other information relating to its taxes that it deems
confidential) available to any Obligor or other Person.


5.9.6 Survival. Each party's obligations under Sections 5.9 and 5.10 shall
survive the resignation or replacement of Agent or any assignment of rights by
or replacement of a Lender or Issuing Bank, the termination of the Commitments,
and the repayment, satisfaction, discharge or Full Payment of any Obligations.


5.10 Lender Tax Information.


5.10.1 Status of Lenders.    Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments of Obligations shall
deliver to Borrowers and Agent properly completed and executed documentation
reasonably requested by Borrowers or Agent as will permit such payments to be
made without or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by Borrowers or Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by Borrowers
or Agent to enable them to





--------------------------------------------------------------------------------







determine whether such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding the foregoing, such documentation (other
than documentation described in Sections 5.10.2(a), (b) and (d)) shall not be
required if a Lender reasonably believes delivery of the documentation would
subject it to any material unreimbursed cost or expense or would materially
prejudice its legal or commercial position.


5.10.2 Documentation. Without limiting the foregoing, if any Borrower is a U.S.
Person,


(a)Any Lender that is a U.S. Person shall deliver to Borrowers and Agent on or
prior to the date on which such Lender becomes a Lender hereunder (and from time
to time thereafter upon reasonable request of Borrowers or Agent), executed
originals of IRS Form W-9, certifying that such Lender is exempt from U.S.
federal backup withholding Tax;


(b)Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from time to time thereafter upon reasonable request of
Borrowers or Agent), whichever of the following is applicable:


(i)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party, (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN-E establishing an
exemption from or reduction of U.S. federal withholding Tax pursuant to the
"interest" article of such tax treaty, and (y) with respect to other payments
under the Loan Documents, IRS Form W- 8BEN-E establishing an exemption from or
reduction of U.S. federal withholding Tax pursuant to the "business profits" or
"other income" article of such tax treaty;


(ii)
executed originals of IRS Form W-8ECI;



(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in form
satisfactory to Agent to the effect that such Foreign Lender is not a "bank"
within the meaning of Section 881(c)(3)(A) of the Code, a "10 percent
shareholder" of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a "controlled foreign corporation" described in Section 881(c)(3)(C) of
the Code ("U.S. Tax Compliance Certificate"), and (y) executed originals of IRS
Form W-8BEN-E; or


(iv)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-
8BEN-E, a U.S. Tax Compliance Certificate in form satisfactory to Agent, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate on behalf of each such direct and indirect partner;


(c)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from time to time thereafter upon the reasonable request
of Borrowers or Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit Borrowers or
Agent to determine the withholding or deduction required to be made; and







--------------------------------------------------------------------------------





(d)if payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code), such Lender shall deliver to Borrowers and
Agent at the time(s) prescribed by law and otherwise as reasonably requested by
Borrowers or Agent such documentation prescribed by Applicable Law (including
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrowers or Agent as may be necessary for them to
comply with their obligations under FATCA and to determine that such Lender has
complied with its obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (d), "FATCA"
shall include any amendments made to FATCA after the date hereof.


5.10.3 Redelivery of Documentation. If any form or certification previously
delivered by a Lender pursuant to this Section expires or becomes obsolete or
inaccurate in any respect, such Lender shall promptly update the form or
certification or notify Borrowers and Agent in writing of its inability to do
so.


5.11 Nature and Extent of Each Borrower's Liability.


5.11.1 Joint and Several Liability.    Each Borrower agrees that it is jointly
and severally liable for, and absolutely and unconditionally guarantees to Agent
and Lenders the prompt payment and performance of, all Obligations, except its
Excluded Swap Obligations. Each Borrower agrees that its guaranty obligations
hereunder constitute a continuing guaranty of payment and not of collection,
that such obligations shall not be discharged until Full Payment of the
Obligations, and that such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Obligor is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by Agent or any Lender with
respect thereto; (c) the existence, value or condition of, or failure to perfect
a Lien or to preserve rights against, any security or guaranty for any
Obligations or any action, or the absence of any action, by Agent or any Lender
in respect thereof (including the release of any security or guaranty); (d) the
insolvency of any Obligor; (e) any election by Agent or any Lender in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Borrower, as
debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise; (g)
the disallowance of any claims of Agent or any Lender against any Obligor for
the repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of the Obligations.


5.11.2 Waivers.


(a)Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel Agent
or Lenders to marshal assets or to proceed against any Obligor, other Person or
security for the payment or performance of any Obligations before, or as a
condition to, proceeding against such Borrower. Each Borrower waives all
defenses available to a surety, guarantor or accommodation co-obligor other than
Full Payment of Obligations and waives, to the maximum extent permitted by law,
any right to revoke any guaranty of Obligations as long as it is a Borrower. It
is agreed among each Borrower, Agent and Lenders that the provisions of this
Section 5.11 are of the essence of the transaction contemplated by the Loan
Documents and that, but for such provisions, Agent and Lenders would decline to
make Loans and issue Letters of Credit. Each Borrower acknowledges that its
guaranty pursuant to this Section is necessary to the conduct and promotion of
its business, and can be expected to benefit such business.





--------------------------------------------------------------------------------





(b)Agent and Lenders may, in their discretion, pursue such rights and remedies
as they deem appropriate, including realization upon Collateral or any Real
Estate by judicial foreclosure or nonjudicial sale or enforcement, without
affecting any rights and remedies under this Section 5.11. If, in taking any
action in connection with the exercise of any rights or remedies, Agent or any
Lender shall forfeit any other rights or remedies, including the right to enter
a deficiency judgment against any Borrower or other Person, whether because of
any Applicable Laws pertaining to "election of remedies" or otherwise, each
Borrower consents to such action and waives any claim based upon it, even if the
action may result in loss of any rights of subrogation that any Borrower might
otherwise have had. Any election of remedies that results in denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower's obligation to pay the
full amount of the Obligations. Each Borrower waives all rights and defenses
arising out of an election of remedies, such as nonjudicial foreclosure with
respect to any security for Obligations, even though that election of remedies
destroys such Borrower's rights of subrogation against any other Person. Agent
may bid Obligations, in whole or part, at any foreclosure, trustee or other
sale, including any private sale, and the amount of such bid need not be paid by
Agent but shall be credited against the Obligations. The amount of the
successful bid at any such sale, whether Agent or any other Person is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral, and the difference between such bid amount and the remaining
balance of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under this Section 5.11, notwithstanding that any present
or future law or court decision may have the effect of reducing the amount of
any deficiency claim to which Agent or any Lender might otherwise be entitled
but for such bidding at any such sale.


5.11.3 Extent of Liability; Contribution.


(a)Notwithstanding anything herein to the contrary, each Borrower's liability
under this Section 5.11 shall not exceed the greater of (i) all amounts for
which such Borrower is primarily liable, as described in clause (c) below, and
(ii) such Borrower's Allocable Amount.


(b)If any Borrower makes a payment under this Section 5.11 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a "Guarantor
Payment") that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower's
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, ratably based on their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. The "Allocable Amount" for any
Borrower shall be the maximum amount that could then be recovered from such
Borrower under this Section 5.11 without rendering such payment voidable under
Section 548 of the Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute or common law.


(c)Section 5.11.3(a) shall not limit the liability of any Borrower to pay or
guarantee Loans made directly or indirectly to it (including Loans advanced
hereunder to any other Person and then re-loaned or otherwise transferred to, or
for the benefit of, such Borrower), LC Obligations relating to Letters of Credit
issued to support its business, Secured Bank Product Obligations incurred to
support its business, and all accrued interest, fees, expenses and other related
Obligations with respect thereto, for which such Borrower shall be primarily
liable for all purposes hereunder. Agent and Lenders shall have the right, at
any time in their discretion, to condition Loans and Letters of Credit upon a
separate calculation of borrowing availability for each Borrower and to restrict
the disbursement and use of Loans and Letters of Credit to a Borrower based on
that calculation.


(d)Each Obligor that is a Qualified ECP when its guaranty of or grant of Lien as
security for a Swap Obligation becomes effective hereby jointly and severally,
absolutely, unconditionally







--------------------------------------------------------------------------------





and irrevocably undertakes to provide funds or other support to each Specified
Obligor with respect to such Swap Obligation as may be needed by such Specified
Obligor from time to time to honor all of its obligations under the Loan
Documents in respect of such Swap Obligation (but, in each case, only up to the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP's obligations and undertakings under this Section 5.11
voidable under any applicable fraudulent transfer or conveyance act). The
obligations and undertakings of each Qualified ECP under this Section shall
remain in full force and effect until Full Payment of all Obligations. Each
Obligor intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a "keepwell, support or other
agreement" for the benefit of, each Obligor for all purposes of the Commodity
Exchange Act.


5.11.4 Joint Enterprise. Each Borrower has requested that Agent and Lenders make
this credit facility available to Borrowers on a combined basis, in order to
finance Borrowers' business most efficiently and economically. Borrowers'
business is a mutual and collective enterprise, and the successful operation of
each Borrower is dependent upon the successful performance of the integrated
group. Borrowers believe that consolidation of their credit facility will
enhance the borrowing power of each Borrower and ease administration of the
facility, all to their mutual advantage. Borrowers acknowledge that Agent's and
Lenders' willingness to extend credit and to administer the Collateral on a
combined basis hereunder is done solely as an accommodation to Borrowers and at
Borrowers' request.


5.11.5 Subordination. Each Borrower hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of its
Obligations.


SECTION 6 CONDITIONS PRECEDENT


6.1 Conditions Precedent to Initial Loans. In addition to the conditions set
forth in Section 6.2, Lenders shall not be required to fund any requested Loan,
issue any Letter of Credit, or otherwise extend credit to Borrowers hereunder,
until the date ("Closing Date") that each of the following conditions has been
satisfied:


(a)Each Loan Document shall have been duly executed and delivered to Agent by
each of the signatories thereto, and each Obligor shall be in compliance with
all terms thereof.


(b)Except for any such searches to be performed after the Closing Date, Agent
shall have received searches of UCC filings in the jurisdiction of formation of
each Obligor or where a filing would need to be made to perfect Agent's security
interest in the Collateral, copies of the financing statements on file in such
jurisdiction and evidence that no Liens exist on the Collateral, except
Permitted Liens.


(c)Agent shall have received UCC financing statements in forms acceptable to
Agent to perfect Agent's security interest in the Collateral.


(d)Agent shall have received certificates, in form and substance satisfactory to
it, from a knowledgeable Senior Officer of each Borrower certifying that, after
giving effect to the initial Loans and transactions hereunder, (i) the
Borrowers, taken as a whole, are Solvent; (ii) no Default or Event of Default
exists; (iii) the representations and warranties set forth in Section 9 are true
and correct; and (iv) such Borrower has complied with all agreements and
conditions to be satisfied by it under the Loan Documents.


(e)Agent shall have received a certificate of a duly authorized officer of each
Obligor, certifying (i) that attached copies of such Obligor's Organic Documents
are true and complete,










-54-







--------------------------------------------------------------------------------





and in full force and effect, without amendment except as shown; (ii) that an
attached copy of resolutions authorizing execution and delivery of the Loan
Documents is true and complete, and that such resolutions are in full force and
effect, were duly adopted, have not been amended, modified or revoked, and
constitute all resolutions adopted with respect to this credit facility; and
(iii) to the title, name and signature of each Person authorized to sign the
Loan Documents. Agent may conclusively rely on this certificate until it is
otherwise notified by the applicable Obligor in writing.


(f)Agent shall have received a written opinion of Scudder Law Firm, P.C.,
L.L.O., as well as any local counsel to Borrowers or Agent, in form and
substance satisfactory to Agent.


(g)Agent shall have received copies of the charter documents of each Obligor,
certified by the Secretary of State or other appropriate official of such
Obligor's jurisdiction of organization. Agent shall have received good standing
certificates for each Obligor, issued by the Secretary of State or other
appropriate official of such Obligor's jurisdiction of organization and each
foreign jurisdiction where such Obligor is qualified in accordance with Section
9.1.1.


(h)Agent shall have received copies of policies or certificates of insurance for
the insurance policies carried by Obligors, all in compliance with the Loan
Documents.


(i)Agent shall have completed its business, financial and legal due diligence of
Obligors, including a roll-forward of its previous field examination, with
results satisfactory to Agent. No material adverse change in the financial
condition of any Obligor or in the quality, quantity or value of any Collateral
shall have occurred since December 31, 2017.


(j)Borrowers shall have paid all fees and expenses to be paid to Agent and
Lenders on the Closing Date.


1.Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and Lenders
shall not be required to fund any Loans, arrange for issuance of any Letters of
Credit or grant any other accommodation to or for the benefit of Borrowers,
unless the following conditions are satisfied:


(a)No Default or Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;
(b)The representations and warranties of each Obligor in the Loan Documents
shall be true and correct in all material respects on the date of, and upon
giving effect to, such funding, issuance or grant (except for representations
and warranties that expressly relate to an earlier date);


(c)
All conditions precedent in any other Loan Document shall be satisfied;



(d)No event shall have occurred or circumstance exist that has or could
reasonably be expected to have a Material Adverse Effect; and


(e)
With respect to issuance of a Letter of Credit, the LC Conditions shall be
satisfied.



Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant. As an
additional condition to any funding, issuance or grant, Agent shall have
received such other information, documents, instruments and agreements as it
reasonably deems appropriate in connection therewith.


SECTION 7    COLLATERAL


-55-





--------------------------------------------------------------------------------







7.1 Grant of Security Interest.    To secure the prompt payment and performance
of its Obligations, each Obligor hereby grants to Agent, for the benefit of
Secured Parties, a continuing security interest in and Lien upon all personal
Property of such Obligor, including all of the following Property, whether now
owned or hereafter acquired, and wherever located:


(a)all Accounts;


(b)
all Chattel Paper, including electronic chattel paper;



(c)
all Commercial Tort Claims, including those shown on Schedule 9.1.16;



(d)
all Deposit Accounts and Securities Accounts;



(e)
all Documents;



(f)
all General Intangibles, including Intellectual Property;



(g)
all Goods, including Inventory, Equipment and Fixtures;



(h)
all Instruments;



(i)
all Investment Property;



(j)
all Letter-of-Credit Rights;



(k)
all Supporting Obligations;



(l)all monies, whether or not in the possession or under the control of Agent, a
Lender, or a bailee or Affiliate of Agent or a Lender, including any Cash
Collateral;


(m)all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and


(n)all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.


Notwithstanding the foregoing and anything contained in this Agreement to the
contrary, no security interest or Lien is granted hereunder and the term
"Collateral" shall not include: (i) voting Equity Interests of any Foreign
Subsidiary, solely to the extent that (y) such Equity Interests represent more
than 65% of the outstanding voting Equity Interests of any first-tier Foreign
Subsidiary (or any Equity Interests of any other Foreign Subsidiary), and (z)
pledging or hypothecating more than 65% of the total outstanding voting Equity
Interests of such Foreign Subsidiary would result in material adverse tax
consequences or the costs to the Obligors of providing such pledge are
unreasonably excessive (as determined by Agent in consultation with the
Obligors) in relation to the benefits to Secured Parties of the security
afforded thereby (which pledge, if reasonably requested by Agent, shall be
governed by the laws of the jurisdiction of such Subsidiary); or (ii) any rights
or interest in any contract, lease, permit, license, or license agreement
covering real or personal property of any Obligor (or the assets subject
thereto) if under the terms of such contract, lease, permit, license, or license
agreement, or applicable law with respect thereto, the grant of a security
interest or lien therein (or in the assets subject thereto) is prohibited as a
matter of law or is prohibited by, or would invalidate the underlying rights of
such Obligor in such contract, lease, permit, license, or license agreement and
such prohibition or restriction has not been waived or the consent of the other
party to such contract, lease, permit, license, or license agreement has not
been


-56-





--------------------------------------------------------------------------------







obtained (provided, that, (A) the foregoing exclusions of this clause (ii) shall
in no way be construed (1) to apply to the extent that any described prohibition
or restriction is ineffective under Section 9-406, 9- 407, 9-408, or 9-409 of
the UCC or other applicable law, or (2) to apply to the extent that any consent
or waiver has been obtained that would permit Agent's security interest or lien
to attach notwithstanding the prohibition or restriction on the pledge of such
contract, lease, permit, license, or license agreement and (B) the foregoing
exclusions of clauses (i) and (ii) shall in no way be construed to limit,
impair, or otherwise affect any of Agent's, any other Secured Party's continuing
security interests in and liens upon any rights or interests of any Obligor in
or to (1) monies due or to become due under or in connection with any described
contract, lease, permit, license, license agreement, or Equity Interests
(including any Accounts or Equity Interests), or (2) any proceeds from the sale,
license, lease, or other dispositions of any such contract, lease, permit,
license, license agreement, or Equity Interests); or (iii) any United States
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
applicable federal law, provided that upon submission and acceptance by the PTO
of an amendment to allege use pursuant to 15 U.S.C. Section 1060(a) (or any
successor provision), such intent-to-use trademark application shall be
considered Collateral; or (iv) any rights or interest in any Equipment
(including, without limitation, Revenue Equipment) the acquisition or purchase
of which was financed through a Capital Lease or Permitted Purchase Money Debt;
(v) any 1031 Exchange Account; or (vi) any Equity Interests or assets of any
captive insurance company the creation and capitalization of which is approved
by the Agent in its reasonable judgment.


7.2 Lien on Deposit Accounts; Cash Collateral.


7.2.1 Deposit Accounts. To further secure the prompt payment and performance of
its Obligations, each Obligor hereby grants to Agent a continuing security
interest in and Lien upon all amounts credited to any Deposit Account (other
than an Excluded Trust Account) of such Obligor, including sums in any blocked,
lockbox, sweep or collection account. Each Borrower hereby authorizes and
directs each bank or other depository to deliver to Agent, upon request (which
shall only be given by Agent during a Dominion Trigger Period), all balances in
any Deposit Account (other than an Excluded Trust Account) maintained for such
Borrower, without inquiry into the authority or right of Agent to make such
request. Each Borrower agrees that any funds that (a) are held in a 1031
Exchange Account longer than 180 days or (b) otherwise cease to qualified at any
time for application in connection with a 1031 Qualified Exchange, in each case,
shall be immediately transferred to a Dominion Account.


7.2.2 Cash Collateral. Cash Collateral may be invested, at Agent's discretion
(and with the consent of Borrower Agent, as long as no Event of Default exists),
but Agent shall have no duty to do so, regardless of any agreement or course of
dealing with any Obligor, and shall have no responsibility for any investment or
loss. As security for its Obligations, each Obligor hereby grants to Agent a
security interest in and Lien upon all Cash Collateral held from time to time
and all proceeds thereof, whether held in a Cash Collateral Account or
otherwise. Agent may apply Cash Collateral to the payment of such Obligations as
they become due, in such order as Agent may elect. Each Cash Collateral Account
and all Cash Collateral shall be under the sole dominion and control of Agent,
and no Obligor or other Person shall have any right to any Cash Collateral,
until Full Payment of the Obligations.


7.3 Investment Property and other Equity Interests.


7.3.1 Delivery of Certificates.    All certificates or instruments representing
or evidencing any Investment Property or other Equity Interests constituting
Collateral (other than Excluded Collateral) hereunder ("Pledged Interests"),
including the Pledged Interests as of the Closing Date, which are set forth on
Schedule 7.3.1 hereto, shall be delivered to and held by or on behalf of Agent
pursuant hereto, shall be in suitable form for further transfer by delivery, and
shall be





--------------------------------------------------------------------------------





accompanied by all necessary instruments of transfer or assignment, duly
executed in blank. The Pledged Interests consisting of Equity Interests pledged
hereunder have been duly authorized and validly issued and are fully paid and
non-assessable.


7.3.2 Issuer Agreements. Each Obligor that is the issuer of any Pledged
Interests hereby (a) acknowledges the security interest and Lien of Agent in
such Collateral granted by the Obligor owning such Pledged Interests and (ii)
agrees that, with respect to any such Pledged Interests, following the
occurrence and during the continuance of an Event of Default, it will comply
with the instructions originated by Agent without further consent of any other
Obligor.


7.3.3 Distributions on Investment Property and other Equity Interests. In the
event that any cash dividend or cash distribution (a "Dividend") is permitted to
be paid on any Pledged Interests of any Obligor at a time when no Event of
Default has occurred and is continuing, such Dividend may be paid directly to
the applicable Obligor. If an Event of Default has occurred and is continuing,
then any such Dividend or payment shall be paid directly to Agent for the
benefit of the Secured Parties.


7.3.4 Voting Rights with respect to Equity Interests. So long as no Event of
Default has occurred and is continuing, Obligors shall be entitled to exercise
any and all voting and other consensual rights pertaining to any of the Pledged
Interests or any part thereof for any purpose not prohibited by the terms of
this Agreement. If an Event of Default shall have occurred and be continuing and
the Agent has provided one (1) Business Day's prior written notice to the
Borrower Agent, all rights of Obligors to exercise the voting and other
consensual rights that it would otherwise be entitled to exercise shall, at
Agent's option, be suspended, and all such rights shall, at Agent's option,
thereupon become vested in Agent for the benefit of the Secured Parties during
the continuation of such Event of Default, and Agent shall, at its option,
thereupon have the sole right to exercise such voting and other consensual
rights and during the continuation of such Event of Default and Agent shall have
the right to act with respect thereto as though it were the outright owner
thereof. After all Events of Default have been waived in accordance with the
provisions hereof, and so long as the Obligations shall not have been
accelerated, each Obligor shall have the right to exercise the voting and other
consensual rights and powers that it would have otherwise been entitled to
pursuant to this Section.


7.3.5 Waiver of Certain Provisions of Organic Documents.    Each Obligor
irrevocably waives any and all of its rights under those provisions of the
Organic Documents or any equity holders agreement of each of its Subsidiaries
that (a) prohibit, restrict, condition, or otherwise affect the grant hereunder
of any Lien on any of the Pledged Interests or any enforcement action (including
the sale or disposition of such Pledged Interests to a third party) which may be
taken in respect of any such Lien or (b) otherwise conflict with the terms of
this Agreement. Each Obligor represents and warrants to the Agent that written
waivers of any such restrictions have been executed by all holders of Equity
Interests that are not Obligors and that all such written waivers have been
delivered to the Agent. The Obligors hereby agree that the Agent shall be deemed
to be the "holder of record" with respect the Pledged Interests in the event
that, during the continuance of any Event of Default, it elects to exercise
remedies or otherwise transfer of any Pledged Interests.


7.3.6 Securities Accounts.    Each Obligor irrevocably authorizes and directs
each securities intermediary or other Person with which any securities account
or similar investment property is maintained, if any, upon written instruction
of the Agent (with a copy to the Borrower Agent), to dispose of such Collateral
at the direction of the Agent and comply with the instructions originated by
Agent without further consent of any Obligor. The Agent agrees with the Obligors
that such instruction shall not be given by the Agent unless an Event of Default
has occurred and is continuing.


7.4 Certificate of Title Collateral.







--------------------------------------------------------------------------------





7.4.1 Perfection Actions. Within the applicable timeframe prescribed in the
definition of "Revenue Equipment Perfection Actions," for Revenue Equipment
owned by the Obligors as of the Closing Date and Acquired Revenue Equipment, as
applicable, the applicable Obligor shall have (or shall have caused to be)
taken, all necessary actions to perfect the first-priority Lien of the Agent in
Collateral that is Certificate of Title Collateral, including, with respect to
Revenue Equipment, all Revenue Equipment Perfection Actions, and delivered all
other necessary documentation required by the applicable Governmental Authority
to cause such Certificate of Title to reflect the applicable Obligor as the sole
owner of such Collateral and the Agent as the first priority secured party with
respect to such Collateral (collectively, the "Required Title Documentation")
and shall have taken all other steps in the applicable Obligor’s control
necessary for the Title Filing Office to process the Required Title
Documentation with such Governmental Authority (including the payment of any
required fees relating thereto). Promptly following receipt by any Obligor of
any notice of filing from the applicable Title Filing Office, the Borrower Agent
shall deliver to the Agent a copy of such notice. Within (a) 60 days (as such
period may be extended by Agent in its reasonable discretion) following any such
filing made with respect to the Collateral that is Certificate of Title
Collateral owned as of the Closing Date, and (b) 30 days (as such period may be
extended by Agent in its reasonable discretion) following any such filing made
with respect to the Collateral that is Certificate of Title Collateral acquired
after the Closing Date, in each case, the Title Filing Office shall have
delivered (which may be made electronically) a confirmation or notification of
such filing that specifically identifies the related Equipment (and a copy of
such confirmation or notification shall have been delivered (which may be
delivered electronically) to Agent (or an Approved Collateral Agent) by the
Title Filing Office or by an Obligor).


7.4.2 Reconciliation. Within 90 days following the Closing Date (as such period
may be extended by the Agent in its reasonable discretion), Agent shall have the
right to conduct or cause to be conducted, in each case at the expense of the
Obligors, a physical reconciliation audit of all or a portion of the
Certificates of Title with respect to such Certificate of Title Collateral,
including without limitation, performing a reconciliation of all or a portion of
the applicable Certificates of Title with a list of all such Certificate of
Title Collateral forming a portion of the Borrowing Base as of the Closing Date.
The Obligors shall use commercially reasonable efforts to cooperate with the
Agent in connection with the performance of such audit and take all actions
reasonably requested by the Agent in connection with or as a result of such
audit. For the avoidance of doubt no such audit will be considered in the
limitations on visits and inspections contained in Section 10.1.1(b).


7.4.3 Release of Lien on Titled Collateral. Without limitation of any other
release requirements contained in this Agreement with respect to Collateral
generally or specifically with respect to Revenue Equipment, within 5 Business
Days of receipt of a Revenue Equipment Prospective Release Request, the Agent
shall, or shall direct the Approved Collateral Agent to, promptly deliver the
Certificates of Title or other required release documentation reasonably
requested with respect to any Revenue Equipment identified in such Revenue
Equipment Prospective Release Request, all at the cost and expense of the
Borrowers. The Borrower Agent and each Obligor hereby acknowledge that any
Eligible Revenue Equipment as to which such Certificates of Title or other
required release documentation shall have been delivered shall immediately be
excluded from the Borrowing Base and the calculation of Availability hereunder.


7.5 Other Collateral.


7.5.1 Commercial Tort Claims.    Borrower Agent shall promptly notify Agent in
writing if any Obligor obtains Commercial Tort Claims having a value in the
amount of $500,000 or more in the aggregate for all Commercial Tort Claims, upon
Agent's request, shall promptly amend Schedule 9.1.16 to include such claim, and
shall take such actions as Agent deems appropriate to





--------------------------------------------------------------------------------





subject such claim to a duly perfected, first priority Lien in favor of Agent.
While no Event of Default exists, Obligors may settle, adjust or compromise any
such Commercial Tort Claim.


7.5.2 Certain After-Acquired Collateral.    Borrower Agent shall promptly notify
Agent in writing if, after the Closing Date, any Obligor obtains any interest in
any Collateral consisting of Deposit Accounts, Securities Accounts, Chattel
Paper, Documents, Instruments, Intellectual Property, Investment Property or
Letter-of-Credit Rights, in each case, other than Deposit Accounts, Securities
Accounts and Intellectual Property, with a value in excess of $500,000 and, upon
Agent's request, shall promptly take such actions as Agent deems appropriate to
effect Agent's duly perfected, first priority Lien upon such Collateral,
including obtaining any appropriate possession, control agreement or Lien
Waiver. If any Collateral is in the possession of a third party, at Agent's
request, Obligors shall obtain an acknowledgment that such third party holds the
Collateral for the benefit of Agent.


7.6 Limitations. The Lien on Collateral granted hereunder is given as security
only and shall not subject Agent or any Lender to, or in any way modify, any
obligation or liability of Obligors relating to any Collateral. In no event
shall the grant of any Lien under any Loan Document secure an Excluded Swap
Obligation of the granting Obligor.


7.7 Further Assurances. All Liens granted to Agent under the Loan Documents are
for the benefit of Secured Parties. Promptly upon request, Obligors shall
deliver such instruments and agreements, and shall take such actions, as Agent
deems appropriate under Applicable Law to evidence or perfect its Lien on any
Collateral, or otherwise to give effect to the intent of this Agreement. Each
Obligor authorizes Agent to file any financing statement that describes the
Collateral as "all assets" or "all personal property" of such Obligor, or words
to similar effect, and ratifies any action taken by Agent before the Closing
Date to effect or perfect its Lien on any Collateral.


SECTION 8    COLLATERAL ADMINISTRATION


8.1 Borrowing Base Reports. By the 20th day of each month (and, during a
Reporting Trigger Period, by the third Business Day of each week), Borrowers
shall deliver to Agent (and Agent shall promptly deliver same to Lenders) a
Borrowing Base Report as of the close of business of the previous month (or week
during a Reporting Trigger Period) and at such other times during the
continuance of an Event of Default as Agent may request in its Permitted
Discretion. All information (including calculation of Availability) in a
Borrowing Base Report shall be certified by Borrowers. Agent may from time to
time adjust any such report (a) to reflect Agent's reasonable estimate of net
declines in value of Collateral (taking into consideration, where reasonably
feasible, reasonable estimates of increases also), due to collections received
in the Dominion Account (and sales) or otherwise; (b) to reflect reasonably
determined changes in dilution, quality, mix and other factors affecting
Collateral; and
(c) to the extent any information or calculation does not comply with this
Agreement.


8.2 Accounts.


8.2.1 Records and Schedules of Accounts. Each Borrower shall keep accurate and
complete records of its Accounts at it principal offices identified on Schedule
8.5.1, including all payments and collections thereon, and shall submit to Agent
sales, collection, reconciliation and other reports in form satisfactory to
Agent, on such periodic basis as Agent may reasonably request. Each Borrower
shall also provide to Agent, on or before the 20th day of each month, a detailed
aged trial balance of all Accounts as of the end of the preceding month,
specifying each Account's Account Debtor name and address, amount, invoice date
and due date, showing any discount, allowance, credit, authorized return or
dispute, and including such proof of delivery, copies of invoices and invoice
registers, copies of related documents, repayment histories, status reports, a
summary aging of each Borrower's Unbilled Accounts (delivered electronically in
an acceptable format, if Borrowers have





--------------------------------------------------------------------------------





implemented electronic reporting) and other information as Agent may reasonably
request. To the extent the Borrowers have knowledge that Accounts in an
aggregate face amount of $2,500,000 or more cease to be Eligible Accounts,
Borrowers shall promptly notify Agent of such occurrence.


8.2.2 Taxes. If an Account of any Borrower includes a charge for any Taxes,
Agent is authorized, in its discretion, to pay the amount thereof to the proper
taxing authority for the account of such Borrower and to charge Borrowers
therefor; provided, however, that neither Agent nor Lenders shall be liable for
any Taxes that may be due from Borrowers or with respect to any Collateral.


8.2.3 Account Verification. Whether or not a Default or Event of Default exists,
Agent shall have the right at any time, in the name of Agent, any designee of
Agent or any Borrower, to verify the validity, amount or any other matter
relating to any Accounts of Borrowers by mail, telephone or otherwise; provided,
however, if no Default or Event of Default shall exist, Agent shall first notify
Borrower Agent of its intent (if any) to contact any of Borrowers' customers and
shall afford Borrower Agent the opportunity to participate with Agent in any
communications with Borrowers' customers. Borrowers shall cooperate fully with
Agent in an effort to facilitate and promptly conclude any such verification
process.


8.2.4 Maintenance of Dominion Account.    Commencing no later than 45 days
following the Closing, Borrowers shall (a) maintain Dominion Accounts pursuant
to lockbox or other arrangements acceptable to Agent and (b) obtain an agreement
(in form and substance satisfactory to Agent) from each lockbox servicer and
Dominion Account bank, establishing Agent's control over and Lien in the lockbox
or Dominion Account, which may be exercised by Agent during any Dominion Trigger
Period, requiring immediate deposit of all remittances received in the lockbox
to a Dominion Account, and waiving offset rights of such servicer or bank,
except for customary administrative charges. If a Dominion Account is not
maintained with Bank of America, Agent may, during any Dominion Trigger Period,
require immediate transfer of all funds in such account to a Dominion Account
maintained with Bank of America. Agent and Lenders assume no responsibility to
Borrowers for any lockbox arrangement or Dominion Account, including any claim
of accord and satisfaction or release with respect to any Payment Items accepted
by any bank.


8.2.5 Proceeds of Collateral. No later than 45 days after Closing, Borrowers
shall request in writing and otherwise take all necessary steps to ensure that
all payments on Accounts or otherwise relating to Collateral are made directly
to a Dominion Account (or a lockbox relating to a Dominion Account). If any
Borrower or Subsidiary receives cash or Payment Items with respect to any
Collateral, it shall hold same in trust for Agent and promptly (not later than
the next Business Day) deposit same into a Dominion Account.


8.3 Equipment.


8.3.1 Records and Schedules of Equipment. Each Obligor shall keep accurate and
complete records of its Equipment (including Revenue Equipment), including kind,
quality, quantity, cost, book value, acquisitions and dispositions thereof, and
shall submit to Agent, on such periodic basis as Agent may request, a current
schedule thereof, in form satisfactory to Agent. Promptly upon request, to the
extent not already in the possession of the Agent (or any sub agent), Obligors
shall deliver to Agent evidence of their ownership or interests in any
Equipment. In addition, by the 20th day of each month (or, during the
continuance of an Event of Default, more frequently as requested by Agent),
Borrowers shall deliver to Agent (and Agent shall promptly deliver same to
Lenders) the following:


(a)a detailed Revenue Equipment system/perpetual report together with a
reconciliation to Borrowers' general ledger accounts;





--------------------------------------------------------------------------------





(b)a detailed calculation of Revenue Equipment categories that are not eligible
for the Borrowing Base;


(c)a SkyBitz or other tracking report showing the location of each Obligors' and
its Subsidiaries' trailers with a SkyBitz or other tracking unit constituting
Collateral; and


(d)to the extent applicable, (i) copies of invoices for all Eligible Revenue
Equipment recently purchased by the Borrowers which are to be included into the
Borrowing Base for the first time and (ii) copies of all vehicle title
applications corresponding to such Eligible Revenue Equipment which have been
filed with the applicable titling authority to note Agent as the first and sole
lienholder thereon with proof of payment of all applicable filing fees.


8.3.2 Dispositions of Equipment. No Obligor shall sell, lease or otherwise
dispose of any Equipment constituting Collateral, without the prior written
consent of Agent, other than (a) a Permitted Asset Disposition or (b) a
refinancing constituting Refinancing Debt provided that each Refinancing
Condition has been satisfied.


8.3.3 Condition of Equipment. The Equipment constituting Collateral is in good
operating condition and repair, and all necessary replacements and repairs have
been made so that the value and operating efficiency of the Equipment
constituting Collateral is preserved at all times, reasonable damage, wear and
tear excepted. Each Obligor shall ensure that the Equipment is mechanically and
structurally sound, and capable of performing the functions for which it was
designed, in accordance with manufacturer specifications, except for Equipment
subject to maintenance or repair in the Ordinary Course of Business. No Obligor
shall permit any Equipment constituting Collateral to become affixed to Real
Estate unless any landlord or mortgagee delivers a Lien Waiver


8.3.4 Location of Revenue Equipment. All Revenue Equipment shall be located
within (a) the United States or Canada (including over the road use or retained
for unloading, loading, repairs, fueling, maintenance, driver scheduling,
compliance with hours of service, or other customary trucking uses) or (b) in
transit in Mexico (i) in the Ordinary Course of Business, (ii) for fewer than 30
consecutive days and (iii) as to which customary bonding arrangements in favor
of the Obligors have been established. Other than Revenue Equipment at third
party locations for repair and maintenance in the Ordinary Course of Business
(but in any event for periods of less than 30 days), no Revenue Equipment with
an aggregate value of more than $1,000,000 shall at any time be located with a
bailee, warehouseman or similar party (other than any shipper or other customer,
truck, fueling, or rest stop, or drop lot, in each case in the Ordinary Course
of Business) unless (a) such bailee, warehouseman or similar party has provided
Agent a Lien Waiver in form and substance satisfactory to Agent or (b) the
applicable Obligor has provided Agent with prior written notice of the storage
location, and, if Agent elects, Agent has established a related Rent and Charge
Reserve against the Borrowing Base in accordance with this Agreement.


8.4 Deposit Accounts and Securities Accounts.    Schedule 8.4 sets forth all
Deposit Accounts (including Excluded Deposit Accounts) and Securities Accounts
maintained by Obligors, including all Dominion Accounts. Each Obligor shall take
all actions necessary to establish Agent's control of each such Deposit Account
and Securities Account (other than Excluded Deposit Accounts and Securities
Accounts containing Securities or other Collateral with a value not more than
$10,000 individually or $50,000 in the aggregate at any time). Each Obligor
shall be the sole account holder of each Deposit Account and Securities Account
and shall not allow any other Person (other than Agent) to have control over a
Deposit Account or Securities Account or any Property deposited therein. Each
Obligor shall promptly notify Agent of any opening or closing of a Deposit
Account or Securities Account and will promptly amend Schedule 8.4 to reflect
same.


8.5 General Provisions.





--------------------------------------------------------------------------------







8.5.1 Location of Collateral.    All tangible items of Collateral, other than
(i) Equipment (including Revenue Equipment) and Inventory in transit and (ii)
Collateral delivered to Agent, shall at all times be kept by Obligors at the
business locations set forth in Schedule 8.5.1, as updated from time to time in
accordance with clause (b) of this Section, except that Obligors may (a) make
sales or other dispositions of such Collateral in accordance with Section
10.2.6; and (b) move such Collateral to locations established by the Obligors in
the Ordinary Course of Business in the United States, upon 30 days prior written
notice to Agent, provided that Obligors shall amend Schedule
1.by written notice to Agent not later than the due date of the next Compliance
Certificate to be delivered pursuant to Section 10.1.2(c) following the date on
which such Collateral is moved to such new location.


8.5.2 Insurance of Collateral; Condemnation Proceeds.


(a)Other than to the extent of any Approved Self-Insurance Program, each Obligor
shall maintain policies of insurance with respect to the Collateral covering
casualty, hazard, theft, malicious mischief, flood and other risks, in amounts,
with endorsements and with insurers (with a Best rating of at least A+, unless
otherwise approved by Agent in its discretion) satisfactory to Agent. All
proceeds under each policy shall be payable to Agent. From time to time upon
request, Obligors shall deliver to Agent the originals or certified copies of
its insurance policies and updated flood plain searches. Unless Agent shall
agree otherwise, each policy shall include satisfactory endorsements (i) showing
Agent as loss payee, (ii) requiring 30 days prior written notice to Agent in the
event of cancellation of the policy for any reason whatsoever and (iii)
specifying that the interest of Agent shall not be impaired or invalidated by
any act or neglect of any Obligor or the owner of the Property, nor by the
occupation of the premises for purposes more hazardous than are permitted by the
policy. If any Obligor fails to provide and pay for any insurance, Agent may, at
its option, but shall not be required to, procure the insurance and charge
Borrowers therefor. Each Obligor agrees to deliver to Agent, promptly as
rendered, copies of all reports made to insurance companies. While no Event of
Default exists, Obligors may settle, adjust or compromise any insurance claim
with respect to Collateral, as long as the proceeds are delivered to Agent. If
an Event of Default exists, only Agent shall be authorized to settle, adjust and
compromise such claims.


(b)Any proceeds of insurance of any Collateral (other than proceeds from
workers' compensation or D&O insurance) and any awards arising from condemnation
of any Collateral shall be paid to Agent. Any such proceeds or awards that
relate to Inventory shall be applied to payment of the Revolver Loans, and then
to other Obligations.


8.5.3 Protection of Collateral.    All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Obligors. Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent's actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Obligors' sole risk.


8.5.4 Defense of Title. Each Obligor shall defend its title to Collateral and
Agent's Liens therein against all Persons, claims and demands, except Permitted
Liens.


8.6 Power of Attorney. Each Obligor hereby irrevocably constitutes and appoints
Agent (and all Persons designated by Agent) as such Obligor's true and lawful
attorney (and agent-in-fact) for the purposes provided in this Section. Agent,
or Agent's designee, may, without notice and in either its or a Obligor's name,
but at the cost and expense of Obligors:





--------------------------------------------------------------------------------







(a)Endorse an Obligor's name on any Payment Item or other proceeds of Collateral
(including proceeds of insurance) that come into Agent's possession or control;
and


(b)During an Event of Default, (i) notify any Account Debtors of the assignment
of their Accounts, demand and enforce payment of Accounts by legal proceedings
or otherwise, and generally exercise any rights and remedies with respect to
Accounts; (ii) settle, adjust, modify, compromise, discharge or release any
Accounts or other Collateral, or any legal proceedings brought to collect
Accounts or Collateral; (iii) sell or assign any Accounts and other Collateral
upon such terms, for such amounts and at such times as Agent deems advisable;
(iv) collect, liquidate and receive balances in Deposit Accounts or investment
accounts, and take control, in any manner, of proceeds of Collateral; (v)
prepare, file and sign an Obligor's name to a proof of claim or other document
in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to an Obligor, and notify postal authorities to deliver any such mail
to an address designated by Agent; (vii) endorse any Chattel Paper, Document,
Instrument, bill of lading, or other document or agreement relating to any
Accounts, Inventory or other Collateral; (viii) use an Obligor's stationery and
sign its name to verifications of Accounts and notices to Account Debtors; (ix)
use information contained in any data processing, electronic or information
systems relating to Collateral;
(i)make and adjust claims under insurance policies relating to any Collateral or
for business interruption;
(ii)take any action as may be necessary or appropriate to obtain payment under
any letter of credit, banker's acceptance or other instrument for which an
Obligor is a beneficiary; and (xii) take all other actions as Agent deems
appropriate to fulfill any Obligor's obligations under the Loan Documents.


SECTION 9 REPRESENTATIONS AND WARRANTIES


9.1 General Representations and Warranties. To induce Agent and Lenders to enter
into this Agreement and to make available the Commitments, Loans and Letters of
Credit, each Obligor represents and warrants that:


9.1.1 Organization and Qualification.    Each Obligor and Subsidiary is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Each Obligor and Subsidiary is duly qualified,
authorized to do business and in good standing as a foreign corporation in each
jurisdiction where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect. No Obligor is an EEA Financial Institution.


9.1.2 Power and Authority. Each Obligor is duly authorized to execute, deliver
and perform its Loan Documents. The execution, delivery and performance of the
Loan Documents have been duly authorized by all necessary action, and do not (a)
require any consent or approval of any holders of Equity Interests of any
Obligor, except those already obtained; (b) contravene the Organic Documents of
any Obligor; (c) violate or cause a default under any Applicable Law or Material
Contract; or (d) result in or require imposition of a Lien (other than Permitted
Liens) on any Obligor's Property.


9.1.3 Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors' rights generally.


9.1.4 Capital Structure. Schedule 9.1.4 shows, for each Obligor and Subsidiary
as of the Closing Date, its name, jurisdiction of organization, authorized and
issued Equity Interests, holders of its Equity Interests (with the exception of
the Company, which is a publicly held company), and agreements binding on such
holders with respect to such Equity Interests (for the avoidance of doubt,
excluding any agreements binding on the holders of the Equity Interests of the
Company, which is a publicly held company). Except as disclosed on Schedule
9.1.4, in the five years preceding the Closing







--------------------------------------------------------------------------------





Date, no Obligor or Subsidiary has acquired all or substantially all of the
assets of any other Person nor been the surviving entity in a merger or
combination. Each Obligor has good title to its Equity Interests in its
Subsidiaries, subject only to Agent's Lien (and Permitted Liens arising by
operation of law), and all such Equity Interests are duly issued, fully paid and
non-assessable. There are no outstanding purchase options, warrants,
subscription rights, agreements to issue or sell, convertible interests, phantom
rights or powers of attorney relating to Equity Interests constituting
Collateral.


9.1.5 Title to Properties; Priority of Liens. Each Obligor and Subsidiary has
good and marketable title to (or valid leasehold interests in) all of its Real
Estate, and good title to all of its personal Property, including all Property
reflected in any financial statements delivered to Agent or Lenders, in each
case free of Liens except Permitted Liens. Each Obligor and Subsidiary has paid
and discharged all lawful claims that, if unpaid, could become a Lien on its
Properties, other than Permitted Liens. All Liens of Agent in the Collateral are
duly perfected, first priority Liens, subject only to Permitted Liens that are
expressly allowed to have priority over Agent's Liens.


9.1.6 Accounts.    Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrowers with respect
thereto. Borrowers warrant, with respect to each Account at the time it is shown
as an Eligible Account in a Borrowing Base Report, that:


(a)it is genuine and in all respects what it purports to be;


(b)it arises out of a completed, bona fide sale and delivery of goods or
providing of services in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract or other document relating thereto;


(c)it is for a sum certain, maturing as stated in the applicable invoice, a copy
of which has been furnished or is available to Agent on request;


(d)it is not subject to any offset, Lien (other than Agent's Lien), deduction,
defense, dispute, counterclaim or other adverse condition except as arising in
the Ordinary Course of Business and disclosed to Agent; and it is absolutely
owing by the Account Debtor, without contingency in any respect;


(e)no purchase order, agreement, document or Applicable Law restricts assignment
of the Account to Agent (regardless of whether, under the UCC, the restriction
is ineffective), and the applicable Borrower is the sole payee or remittance
party shown on the invoice;


(f)no extension, compromise, settlement, modification, credit, deduction or
return has been authorized or is in process with respect to the Account, except
(i) discounts or allowances granted in the Ordinary Course of Business for
prompt payment that are reflected on the face of the invoice related thereto and
in the reports submitted to Agent hereunder and as disclosed in such Borrowing
Base Report, and (ii) reissuances and rebillings done in the Ordinary Course of
Business; and


(g)to Borrowers' knowledge, (i) there are no facts or circumstances that are
reasonably likely to impair the enforceability or collectability of such
Account; (ii) the Account Debtor had the capacity to contract when the Account
arose, continues to meet the applicable Borrower's customary credit standards,
is Solvent, is not contemplating or subject to an Insolvency Proceeding, and has
not failed, or suspended or ceased doing business; and (iii) there are no
proceedings or actions threatened or pending against any Account Debtor that
could reasonably be expected to have a material adverse effect on the Account
Debtor's financial condition.


9.1.7 Financial Statements; No Material Adverse Effect.    The consolidated and
consolidating balance sheets, and related statements of income, cash flow and
shareholders equity, of





--------------------------------------------------------------------------------





the Company and its Subsidiaries that have been and are hereafter delivered to
Agent and Lenders, are prepared in accordance with GAAP, and fairly present in
all material respects the financial positions and results of operations of the
Company and its Subsidiaries at the dates and for the periods indicated (except,
with respect to unaudited financial statements, for the absence of applicable
footnotes and subject to normal year end review). All projections delivered from
time to time to Agent and Lenders have been prepared in good faith, based on
reasonable assumptions in light of the circumstances at such time. Since
December 31, 2017, there has been no change in the condition, financial or
otherwise, of any Obligor or Subsidiary that could reasonably be expected to
have a Material Adverse Effect. The Borrowers, taken as a whole, are Solvent.


9.1.8 Surety Obligations. Other than Permitted Contingent Obligations, and
except as disclosed on Schedule 9.1.8, as of the Closing Date, no Obligor or
Subsidiary is obligated as surety or indemnitor under any bond or other contract
that assures payment or performance of any obligation of any Person, except as
permitted hereunder.


9.1.9 Taxes. Except as otherwise permitted under Section 10.1.6, (a) all
federal, state and other material tax returns and reports of each Obligor and
its Subsidiaries required to be filed by any of them have been timely filed and
(b) all federal, state and other material taxes shown on such tax returns to be
due and payable and all material tax assessments, fees and other governmental
charges upon an Obligor and its Subsidiaries and upon their respective assets,
income, businesses and franchises that are due and payable have been paid when
due and payable. Each Obligor and each of its Subsidiaries have made adequate
provision in accordance with GAAP for all taxes not yet due and payable. No
Borrower knows of any proposed material tax assessment against an Obligor or any
of its Subsidiaries that is not being actively contested by such Obligor or such
Subsidiary diligently, in good faith, and by appropriate proceedings; provided
such reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.


9.1.10 Brokers.    There are no brokerage commissions, finder's fees or
investment banking fees payable in connection with any transactions contemplated
by the Loan Documents, except as contemplated by the Fee Letter.


9.1.11 Intellectual Property. Each Obligor and Subsidiary owns or has the lawful
right to use all Intellectual Property necessary for the conduct of its business
in all material respects, without conflict in any material respect with any
rights of others. There is no pending or, to any Obligor's knowledge, threatened
Intellectual Property Claim with respect to any Obligor, any Subsidiary or any
of their Property (including any Intellectual Property) that reasonably could be
expected to have a Material Adverse Effect. As of the Closing Date, except as
disclosed on Schedule 9.1.11, no Obligor or Subsidiary pays or owes any material
Royalty or other material compensation to any Person with respect to any
Intellectual Property. As of the Closing Date, all material Intellectual
Property owned, used or licensed by, or otherwise subject to any interests of,
any Obligor or Subsidiary is shown on Schedule 9.1.11.


9.1.12 Governmental Approvals. Except as disclosed on Schedule 9.1.12 or where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Obligor and Subsidiary
has, is in compliance with, and is in good standing with respect to, all
Governmental Approvals necessary to conduct its business and to own, lease and
operate its Properties. All necessary import, export or other licenses, permits
or certificates for the import or handling of any goods or other Collateral have
been procured and are in effect, and Obligors and Subsidiaries have complied
with all foreign and domestic laws with respect to the shipment and importation
of any goods or Collateral, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect.





--------------------------------------------------------------------------------







9.1.13 Compliance with Laws.    Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, each
Obligor and Subsidiary has duly complied, and its Properties and business
operations are in compliance, in all respects with all Applicable Law. No
Obligor or Subsidiary has received any citations, notices or orders of
noncompliance under any Applicable Law that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.


9.1.14 Compliance with Environmental Laws.    Except as disclosed on Schedule
9.1.14 as of the Closing Date, and thereafter, except as could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, no Obligor's or Subsidiary's past or present operations, Real Estate or
other Properties are subject to any federal, state or local investigation to
determine whether any remedial action is needed to address any environmental
pollution, hazardous material or environmental clean-up. No Obligor or
Subsidiary has received any Environmental Notice with respect to circumstances
that could reasonably be expected to result in a Material Adverse Effect. No
Obligor or Subsidiary has any contingent liability with respect to any
Environmental Release, environmental pollution or hazardous material on any Real
Estate now or previously owned, leased or operated by it, which, in each case,
reasonably could be expected to result in a Material Adverse Effect.


9.1.15 Burdensome Contracts. No Obligor or Subsidiary is a party or subject to
any contract, agreement or charter restriction that could reasonably be expected
to have a Material Adverse Effect. As of the Closing Date, no Obligor or
Subsidiary is party or subject to any Restrictive Agreement, except as shown on
Schedule 9.1.15 or otherwise permitted under Section 10.2.17. No such
Restrictive Agreement prohibits the execution, delivery or performance of any
Loan Document by an Obligor.


9.1.16 Litigation. As of the Closing Date, except as shown on Schedule 9.1.16,
there are no proceedings or investigations pending or, to any Obligor's
knowledge, threatened against any Obligor or Subsidiary, or any of their
businesses, operations, Properties, prospects or conditions, that
(a)relate to any Loan Documents or transactions contemplated thereby; or (b)
could reasonably be expected to have a Material Adverse Effect if determined
adversely to any Obligor or Subsidiary. Except as shown on such Schedule, no
Obligor has Commercial Tort Claims having a value in the amount of $500,000 or
more in the aggregate for all Commercial Tort Claims, unless it has been
assigned to Agent. No Obligor or Subsidiary is in default with respect to any
order, injunction or judgment of any Governmental Authority which could
reasonably be expected to have a Material Adverse Effect.


9.1.17 No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. No Obligor or Subsidiary is in
default, and no event or circumstance has occurred or exists that with the
passage of time or giving of notice would constitute a default, under any
Material Contract or in the payment of any Borrowed Money, where such default
reasonably would be expected to have a Material Adverse Effect. To Borrowers'
knowledge, there is no basis upon which any party (other than a Obligor or
Subsidiary) could terminate a Material Contract prior to its scheduled
termination date.


9.1.18 ERISA. Except as disclosed on Schedule 9.1.18:


(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other federal and state laws. Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently pending with the IRS with respect thereto and, to the knowledge of
Obligors, nothing has occurred which would prevent, or cause the loss of, such
qualification. Each Obligor and ERISA Affiliate has made all required
contributions to each Plan subject to Section 412 of the Code, and no





--------------------------------------------------------------------------------





application for a waiver of the minimum funding standards or an extension of any
amortization period pursuant to Section 412 of the Code has been made with
respect to any Plan.


(b)There are no pending or, to the knowledge of Obligors, threatened claims
(other than ordinary claims for benefits by participants and beneficiaries),
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan that could reasonably be expected to have a Material Adverse Effect.
There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.


(c)(i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) no Obligor or ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) no Obligor or ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) no Obligor or ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.


(d)With respect to any Foreign Plan, (i) all employer and employee contributions
required by law or by the terms of the Foreign Plan have been made, or, if
applicable, accrued, in accordance with applicable generally accepted accounting
practices; (ii) the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance, or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations with respect to all current and former participants in such Foreign
Plan according to the actuarial assumptions and valuations most recently used to
account for such obligations in accordance with applicable generally accepted
accounting principles; and (iii) it has been registered as required and has been
maintained in good standing with applicable regulatory authorities.


9.1.19 Trade Relations.    To Borrowers' knowledge, there exists no actual or
threatened termination, limitation or modification of any business relationship
between any Obligor or Subsidiary and any customer or supplier, or any group of
customers or suppliers, that could reasonably be expected to have a Material
Adverse Effect. There exists no condition or circumstance that could reasonably
be expected to impair in any material respect the ability of any Obligor or
Subsidiary to conduct its business at any time hereafter in substantially the
same manner as conducted on the Closing Date.


9.1.20 Labor Relations. As of the Closing Date, except as described on Schedule
9.1.20, no Obligor or Subsidiary is party to or bound by any collective
bargaining agreement, management agreement or consulting agreement. There are no
grievances, disputes or controversies with any union or other organization of
any Obligor's or Subsidiary's employees, or, to any Obligor's knowledge, any
asserted or threatened strikes, work stoppages or demands for collective
bargaining, in each case, that could reasonably be expected to have a Material
Adverse Effect.


9.1.21 Payable Practices. No Obligor or Subsidiary has made any material change
in its historical accounts payable practices from those in effect on the Closing
Date.


9.1.22 Not a Regulated Entity.    No Obligor is (a) an "investment company" or a
"person directly or indirectly controlled by or acting on behalf of an
investment company" within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.





--------------------------------------------------------------------------------







9.1.23 Margin Stock. No Obligor or Subsidiary is engaged, principally or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying any Margin Stock. No Loan proceeds or Letters of
Credit will be used by Obligors to purchase or carry, or to reduce or refinance
any Debt incurred to purchase or carry, any Margin Stock or for any related
purpose governed by Regulations T, U or X of the Board of Governors.


9.1.24 OFAC.    No Obligor, Subsidiary or any director, officer, employee,
agent, affiliate or representative thereof, is or is owned or controlled by any
individual or entity that is currently the subject or target of any Sanction or
is located, organized or resident in a Designated Jurisdiction.


9.1.25 Anti-Corruption Laws.    Each Obligor and Subsidiary has conducted its
business in accordance in all material respects with applicable anti-corruption
laws and has instituted and maintained policies and procedures designed to
promote and achieve compliance with such laws.


9.2    Complete Disclosure. No Loan Document contains any untrue statement by
any Obligor of a material fact, nor fails to disclose any material fact
necessary to make the statements contained therein, in light of the
circumstances under which they were made, not materially misleading at the time
when made or delivered. To Borrowers’ knowledge, there is no fact or
circumstance (other than industry- wide risks normally associated with types of
business conducted by Obligors) that any Obligor has failed to disclose to Agent
in writing that could reasonably be expected to have a Material Adverse Effect.


SECTION 10 COVENANTS AND CONTINUING AGREEMENTS


10.1 Affirmative Covenants. As long as any Commitments or Obligations are
outstanding, each Obligor shall, and shall cause each Subsidiary to:


10.1.1 Inspections; Appraisals.


(a)Permit Agent from time to time, subject (except when a Default or Event of
Default exists) to reasonable notice and normal business hours, to visit,
inspect and/or appraise the Properties of any Obligor or Subsidiary, inspect,
audit and make extracts from any Obligor's or Subsidiary's books and records,
and discuss with its officers, employees, agents, advisors and independent
accountants such Obligor's or Subsidiary's business, financial condition,
assets, prospects and results of operations. Lenders may participate in any such
visit or inspection, at their own expense. Neither Agent nor any Lender shall
have any duty to any Obligor to make any inspection, nor to share any results of
any inspection, appraisal or report with any Obligor. Obligors acknowledge that
all inspections, appraisals and reports are prepared by Agent and Lenders for
their purposes, and Obligors shall not be entitled to rely upon them.


(b)
Reimburse Agent for all charges, costs and expenses of Agent in connection with

(i)examinations of any Obligor's books and records or any other financial or
Collateral matters as Agent deems appropriate, up to one time per Loan Year;
provided, however, that if at any time Availability is less than 15% of the
Revolver Commitments, Agent may elect to conduct one additional examination
during the following twelve month period and all charges, costs and expenses
relating thereto shall be reimbursed by Borrowers without regard to such limits;
and (ii) appraisals of Equipment (including Eligible Revenue Equipment) and up
to two times per Loan Year; provided, however, that if at any time Availability
is less than 15% of the Revolver Commitments, Agent may elect to conduct one
additional appraisal of Equipment (including Eligible Revenue Equipment) during
the following twelve month period and all charges, costs, and expenses relating
thereto shall be reimbursed by Borrowers without regard to such limits; and
provided, further, that with respect to any examination, audit or appraisal
initiated by the Agent during the continuance of an Event of Default, all
charges, costs and expenses relating thereto shall be reimbursed by Borrowers
without regard to such limits. Borrowers agree to pay





--------------------------------------------------------------------------------





Agent's then standard charges for examination activities, including charges for
Agent's internal examination and appraisal groups, as well as the charges of any
third party used for such purposes.


10.1.2 Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent and Lenders:


(a)as soon as available, and in any event within 120 days after the close of
each Fiscal Year, balance sheets as of the end of such Fiscal Year and the
related statements of income, cash flow and shareholders equity for such Fiscal
Year, on consolidated and consolidating bases for the Company and Subsidiaries,
which consolidated statements shall be audited and certified (without
qualification) by a firm of independent certified public accountants of
recognized standing selected by the Company, and shall set forth in comparative
form corresponding figures for the preceding Fiscal Year;


(b)as soon as available, and in any event within 30 days after the end of each
month (but within 45 days after the last month in a Fiscal Quarter), unaudited
balance sheets as of the end of such month and the related statements of income
and cash flow for such month and for the portion of the Fiscal Year then
elapsed, on consolidated and consolidating bases for the Company and
Subsidiaries, setting forth in comparative form corresponding figures for the
preceding Fiscal Year and certified by the chief financial officer of Borrower
Agent as prepared in accordance with GAAP and fairly presenting in all material
respects the financial position and results of operations for such month and
period, subject to normal year-end adjustments and the absence of footnotes;


(c)concurrently with delivery of financial statements under clauses (a) and (b)
above, or more frequently if requested by Agent while a Default or Event of
Default exists, in form and substance acceptable to the Agent, a Compliance
Certificate executed by a Senior Officer of Borrower Agent that no Default or
Event of Default exists as of the end of the applicable period and setting forth
a calculation in reasonable detail of the financial covenant contained in
Section 10.3 (whether or not a Financial Covenant Trigger Period is in effect);


(d)concurrently with delivery of financial statements under clause (a) above,
copies of all management letters and other material reports submitted to
Borrowers by their accountants in connection with such financial statements;


(e)not later than 30 days after the beginning of each Fiscal Year, projections
of the Company's consolidated balance sheets, results of operations, cash flow
and Availability for the next Fiscal Year, quarter by quarter;


(f)at Agent's request, a listing of each Obligor's trade payables, specifying
the trade creditor and balance due, and a detailed trade payable aging, all in
form satisfactory to Agent;


(g)promptly after the sending or filing thereof, copies of any proxy statements,
financial statements or reports that any Borrower has made generally available
to its shareholders; copies of any regular, periodic and special reports or
registration statements or prospectuses that any Borrower files with the U.S.
Securities and Exchange Commission or any other Governmental Authority, or any
securities exchange; and copies of any press releases or other statements made
available by a Borrower to the public concerning material changes to or
developments in the business of such Borrower;


(h)promptly after the sending or filing thereof, copies of any annual report to
be filed in connection with each Plan or Foreign Plan; and





--------------------------------------------------------------------------------





(i)such other reports and information (financial or otherwise) as Agent may
reasonably request from time to time in connection with any Collateral or any
Borrower's, Subsidiary's or other Obligor's financial condition or business.


The documents required to be delivered pursuant to Section 10.1.2(a), (b) and
(g) (to the extent any such documents are included in materials otherwise filed
with the U.S. Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which the Obligor posts such documents, or provides a link thereto,
on the Obligor's website at www.usa- truck.com.


10.1.3 Notices. Notify Agent and Lenders in writing, promptly after a Borrower's
Senior Officer obtaining knowledge thereof, of any of the following that affects
an Obligor:


(a)the threat (by written notice from a Governmental Authority or other Person
to an Obligor) or commencement of any proceeding or investigation (by written
notice from a Governmental Authority or other Person to an Obligor), whether or
not covered by insurance, if an adverse determination could reasonably be
expected to have a Material Adverse Effect;


(b)any pending or threatened labor dispute, strike or walkout, or the expiration
of any material labor contract, in each case, which could reasonably be expected
to have a Material Adverse Effect;


(c)any default under or termination of a Material Contract which could
reasonably be expected to have a Material Adverse Effect;


(d)
the existence of any Default or Event of Default;



(e)
any judgment in an amount exceeding $1,500,000;



(f)the assertion of any Intellectual Property Claim, if an adverse resolution
could reasonably be expected to have a Material Adverse Effect;


(g)any violation or asserted violation (by written notice to an Obligor) of any
Applicable Law (including ERISA, OSHA, FLSA, or any Environmental Laws), if an
adverse resolution could reasonably be expected to have a Material Adverse
Effect;


(h)any Environmental Release by an Obligor or on any Property owned, leased or
occupied by an Obligor; or receipt of any Environmental Notice if it could
reasonably be expected to have a Material Adverse Effect;


(i)
the occurrence of any ERISA Event;



(j)the discharge of or any withdrawal or resignation by Obligors' independent
accountants; or


(k)any opening of a new office or place of business, at least 30 days after such
opening.


10.1.4 Landlord and Storage Agreements. Upon request, provide Agent with copies
of any material agreements between an Obligor and any landlord, warehouseman, or
bailee (but in no case to include a shipper or other customer, truck, fueling,
or rest stop, or drop lot in the Ordinary Course of Business) with whom any
material Collateral is kept.





--------------------------------------------------------------------------------







10.1.5 Compliance with Laws. Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws) or
maintain could not reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the foregoing, if any Environmental Release
occurs at or on any Properties of any Obligor or Subsidiary that reasonably
could be expected to have a Material Adverse Effect, it shall act promptly and
diligently to investigate and report to Agent and all appropriate Governmental
Authorities the extent of, and to make appropriate remedial action to eliminate,
such Environmental Release, whether or not directed to do so by any Governmental
Authority.


10.1.6 Taxes. Pay and discharge all Taxes prior to the date on which they become
delinquent or penalties attach, unless such Taxes are being Properly Contested.


10.1.7 Insurance. In addition to the insurance required hereunder with respect
to Collateral, maintain insurance with insurers (with a Best rating of at least
A+, unless otherwise approved by Agent in its discretion) satisfactory to Agent,
(a) with respect to the Properties and business of Obligors and Subsidiaries of
such type (including product liability, workers' compensation, larceny,
embezzlement, or other criminal misappropriation insurance), in such amounts,
and with such coverages and deductibles as are customary for companies similarly
situated, and (b) business interruption insurance in an amount not less than
$2,000,000 in the aggregate (with allocations to each location) with deductibles
reasonably satisfactory to Agent.


10.1.8 Licenses. (a) Keep each License affecting Collateral or any other
material Property of Obligors and Subsidiaries, in each case with an aggregate
value in excess of $3,000,000 in full force and effect; (b) promptly notify
Agent of any proposed modification to any such License, or entry into any
material new License; (c) pay all Royalties when due and promptly notify Agent
of any arrangements giving rise to any material Royalties; and (d) notify Agent
of any default or breach asserted by any Person to have occurred under any
License.


10.1.9 Future Subsidiaries.    Promptly notify Agent upon any Person becoming a
Subsidiary (by Division or otherwise) and, within 30 days of such Person
becoming a Subsidiary, if such Person is not a Foreign Subsidiary, cause it to
become a Guarantor party hereto (or, at the election of the Borrower Agent with
the consent of the Agent, become a Borrower party hereto), in a manner
satisfactory to Agent, and if required by Section 7, to execute and deliver such
documents, instruments and agreements and to take such other actions as Agent
shall reasonably require to evidence and perfect a Lien in favor of Agent on the
assets of such Person consistent with Section 7, including delivery of such
legal opinions, in form and substance satisfactory to Agent, as it shall
reasonably deem appropriate. Any document, agreement, or instrument executed or
issued pursuant to this Section shall constitute a Loan Document. With respect
to any Subsidiary to become a Borrower hereunder, within three (3) Business Days
prior to becoming a Borrower, all “know-your-customer” and customer due
diligence documentation satisfactory to the Agent and Lenders to the extent such
information is requested by the Agent or the Lenders reasonably promptly after
written notice to the Agent of the proposed joinder of a Borrower.


10.1.10 Anti-Corruption Laws. Conduct its business in compliance in all material
respects with applicable anti-corruption laws and maintain policies and
procedures designed to promote and achieve compliance with such laws.


10.1.11 Treasury Management Services. Each Obligor shall maintain its principal
cash management and other treasury management services (including Deposit
Accounts, lockboxes, funds transfer, information reporting services, and other
treasury management services) exclusively with Bank of America or one or more of
the Lenders.





--------------------------------------------------------------------------------







10.2 Negative Covenants. As long as any Commitments or Obligations are
outstanding, each Obligor shall not, and shall cause each Subsidiary not to:


10.2.1 Permitted Debt. Create, incur, guarantee or suffer to exist any Debt,
except:


(a)the Obligations;


(b)
Subordinated Debt;



(c)
Permitted Purchase Money Debt;



(d)Borrowed Money (other than the Obligations, Subordinated Debt and Permitted
Purchase Money Debt), but only to the extent outstanding on the Closing Date,
identified on Schedule
10.2.1 and not satisfied with proceeds of the initial Loans;


(e)unsecured Debt of any Obligor that is incurred on the date of the
consummation of a Permitted Acquisition solely for the purpose of consummating
such Permitted Acquisition so long as
(i) on the date of such incurrence, no Event of Default has occurred and is
continuing or would result therefrom, (ii) such unsecured Debt is not incurred
for working capital purposes, (iii) such unsecured Debt does not mature prior to
the date that is 12 months after the Revolver Termination Date, (iv) such
unsecured Debt does not amortize until 12 months after the Revolver Termination
Date, (v) such unsecured Debt does not provide for the payment of interest
thereon in cash or Cash Equivalents prior to the date that is 12 months after
the Revolver Termination Date, and (vi) such Debt is subordinated in right of
payment to the Obligations on terms and conditions reasonably satisfactory to
Agent,


(f)unsecured Debt of any Obligor owing to former employees, officers, or
directors (or any spouses, ex-spouses, or estates of any of the foregoing)
incurred in connection with the repurchase by such Obligor of the Equity
Interests of the Company that had been issued to such Persons, so long as
(i) on such date of incurrence, no Default or Event of Default has occurred and
is continuing or would result therefrom and (ii) the aggregate amount of all
such Debt outstanding at any one time does not exceed $250,000,


(g)unsecured Debt owing to sellers of assets or Equity Interests to a Obligor
that is incurred by the applicable Obligor in connection with the consummation
of one or more Permitted Acquisitions so long as (i) the aggregate principal
amount for all such unsecured Debt does not exceed
$5,000,000 at any one time outstanding, and (ii) such unsecured Debt constitutes
Subordinated Debt,


(h)contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of any Obligor
incurred in connection with the consummation of one or more Permitted
Acquisitions,


(i)Debt owed to any Person in respect of property, casualty, liability, or other
insurance covering any Obligor or any of its Subsidiaries, so long as the amount
of such Debt is not in excess of the amount of the unpaid cost of, and shall be
incurred only to defer the cost of, such insurance for the policy year in which
such Debt is incurred and such Debt is outstanding only during such policy year,


(j)
Debt constituting Permitted Investments (other than Permitted Acquisitions);



(k)unsecured Debt incurred in respect of netting services, overdraft protection,
and other like services, in each case, incurred in the Ordinary Course of
Business;





--------------------------------------------------------------------------------





(l)unsecured Debt of any Obligor or its Subsidiaries consisting of Earn-Outs
owing to sellers of assets or Equity Interests to such Obligor or its
Subsidiaries that is incurred in connection with the consummation of one or more
Permitted Acquisitions so long as such unsecured Debt is on terms and conditions
reasonably acceptable to Agent;


(m)Debt in an aggregate outstanding principal amount not to exceed $250,000 at
any time outstanding for all Subsidiaries of each Obligor that are Foreign
Subsidiaries; provided, that such Debt is not directly or indirectly recourse to
any of the Obligors or of their respective assets;


(n)accrual of interest, accretion or amortization of original issue discount, or
the payment of interest in kind, in each case, on Debt that is otherwise
permitted hereunder;


(o)Debt with respect to Bank Products and obligations under Hedging Agreements
incurred in the Ordinary Course of Business, other than obligations under
Hedging Agreements incurred for speculative purposes;


(p)Debt of a Person or attributable to assets that is in existence when a Person
or assets are acquired in a Permitted Acquisition, as long as such Debt is (i)
was incurred to finance the acquisition Revenue Equipment consisting of tractors
or trailers or (ii) other Debt that does not exceed
$10,000,000 in the aggregate for all Permitted Acquisitions, in each case, that
was not incurred in contemplation of such Person becoming a Subsidiary or such
acquisition;


(q)
Permitted Contingent Obligations;



(r)
Refinancing Debt (and any Refinancing Debt in respect of such Refinancing Debt);



(s)Debt incurred in the Ordinary Course of Business in respect of credit cards,
credit card processing services, debit cards, stored value cards, commercial
cards (including so-called "purchase cards," "procurement cards," or "p-cards")
or Cash Management Services; and


(t)Debt that is not included in any of the preceding clauses of this Section,
not to exceed $5,000,000 in the aggregate at any time.


10.2.2 Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, "Permitted Liens"):


(a)Liens in favor of Agent;


(b)
Purchase Money Liens;



(c)
Liens for Taxes that are not delinquent or being Properly Contested;



(d)statutory Liens (other than Liens for Taxes or imposed under ERISA) arising
by operation of law in favor of warehousemen, landlords, carriers, mechanics,
materialmen, laborers, or suppliers, all in the Ordinary Course of Business and
not in connection with the borrowing of money, but only if either (i)(A) payment
of the obligations secured thereby is not more than 30 days past due or is being
Properly Contested, and (B) such Liens do not materially impair the value or use
of the Property or materially impair operation of the business of any Obligor or
Subsidiary, or (ii)(A) if payment of the obligations secured thereby is more
than 30 days past due or is not being Properly Contested, the aggregate amount
of those obligations does not exceed $500,000, and (B) such Liens do not
materially impair the value or use of the Property or materially impair
operation of the business of any Obligor or Subsidiary;





--------------------------------------------------------------------------------





(e)Liens incurred or deposits made in the Ordinary Course of Business to secure
the performance of government tenders, bids, contracts, statutory obligations
and other similar obligations, as long as such Liens are at all times junior to
Agent's Liens;


(f)the interests of lessors under operating leases, non-exclusive licensors
under license agreements, and other Liens arising in the Ordinary Course of
Business that are subject to Lien Waivers;


(g)Liens arising by virtue of a judgment or judicial order against any Obligor
or Subsidiary, or any Property of an Obligor or Subsidiary, as long as (i) such
Liens do not constitute an Event of Default under Section 11.1(h) and (ii) such
Liens are in existence for less than 20 consecutive days or being Properly
Contested;


(h)easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, that do not
secure any monetary obligation and do not interfere with the Ordinary Course of
Business;


(i)normal and customary rights of setoff upon deposits in favor of depository
institutions, and Liens of a collecting bank on Payment Items in the course of
collection;


(j)non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the Ordinary Course of Business,


(k)Liens granted in the Ordinary Course of Business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under Section 10.2.1(i);


(l)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,


(m)Liens solely on any cash earnest money deposits made by a Obligor or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
with respect to a Permitted Acquisition,


(n)
Liens on assets acquired in a Permitted Acquisition, securing Debt permitted by

Section 10.2.1(p);


(o)Liens that are replacements Liens otherwise permitted hereunder securing Debt
permitted hereunder to the extent that the original Debt is the subject of
permitted Refinancing Debt and so long as the replacement Liens only encumber
those assets that secured the original Debt;


(p)Liens on amounts deposited to secure any Borrower's and its Subsidiaries'
obligations in connection with workers' compensation or other unemployment
insurance;


(q)Other Liens that do not secure Debt for Borrowed Money or for Letters of
Credit and as to which the aggregate amount of the obligations secured thereby
does not exceed $250,000 in the aggregate;


(r)Liens in favor of any counterparty (other than a Secured Bank Product
Provider) to a commodity Hedging Agreement (other than a Bank Product) entered
into by an Obligor in the Ordinary Course of Business and not prohibited by this
Agreement; provided, that (i) such Liens (A) do not at any time encumber any
Property or asset other than cash in an amount not to exceed $2,000,000 in the
aggregate at any time for all obligations under such commodity Hedging
Agreements, (B) are not





--------------------------------------------------------------------------------





referenced in or evidenced by UCC financing statement or similar filing; and
(ii) if cash collateral is provided as set forth above for such obligations
under a commodity Hedging Agreement, (A) no Default or Event of Default exists
or is caused thereby, (B) either (1) pro forma Availability shall be not less
than the 20% of the Revolver Commitments for each day during the 30 day period
prior to such collateralization and immediately after giving effect thereto; or
(2) both (x) pro forma Availability shall be not less than 12.5% of the Revolver
Commitments for each day during the 30 day period prior to such
collateralization and immediately after giving effect thereto and (y) the
Obligors are in pro forma compliance with the financial covenant in Section 10.3
(whether or not a Financial Covenant Trigger Period exists) after giving effect
to such collateralization and (C) at least 10 Business Days prior to the
applicable Obligor’s entering into any such Hedging Agreement the Borrower Agent
has delivered a certificate to Agent demonstrating compliance with clause (A)
and clause (B) above.


(s)
existing Liens shown on Schedule 10.2.2.



10.2.3 [Reserved.]


10.2.4 Distributions; Upstream Payments.


(a)Declare or make any Distributions, except (i) Upstream Payments, (ii) the
issuance of the Share Purchase Rights by the Company, (iii) the issuance of
common or preferred stock (other than Disqualified Equity Interests) of the
Company in accordance with the Shareholder Rights Plan (as opposed to the
payment of any Distribution on or with respect to such stock issued or to be
issued) and (iv) other Distributions, so long as, in the case of this clause
(iv), (A) no Default or Event of Default exists or is caused thereby, (B) either
(1) pro forma Availability shall be not less than the 20% of the Revolver
Commitments for each day during the 30 day period prior to such Distribution and
immediately after giving effect thereto; or (2) both (x) pro forma Availability
shall be not less than 12.5% of the Revolver Commitments for each day during the
30 day period prior to such Distribution and immediately after giving effect
thereto and (y) the Obligors are in pro forma compliance with the financial
covenant in Section 10.3 (whether or not a Financial Covenant Trigger Period
exists) after giving effect to such Distribution and (C) at least 10 Business
Days prior to each such Distribution the Borrower Agent has delivered a
certificate to Agent demonstrating compliance with clause (A) and clause (B)
above.


(b)Create or suffer to exist any encumbrance or restriction on the ability of a
Subsidiary to make any Upstream Payment, except for restrictions no more onerous
than those under the Loan Documents, under Applicable Law or in effect on the
Closing Date as shown on Schedule 9.1.15 or otherwise permitted by Section
10.2.17.


Notwithstanding the foregoing, the preceding provisions of this Section shall
not prohibit, so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, (x) the repurchase, redemption or other
acquisition or retirement for value any Equity Interests of any Obligor held by
any current or former officer, director or employee of any Obligor pursuant to
any restricted stock agreements, restricted stock unit agreements, equity
subscription agreement, stock option agreement, shareholders' agreement or
similar plan or agreement, or (y) the repurchase of Equity Interests deemed to
occur upon the exercise of stock options to the extent such Equity Interests
represent a portion of the exercise price of those stock options; provided, that
the aggregate amount paid under the foregoing clause
(i)
may not exceed $5,000,000 during any twelve month period.



10.2.5 Investments. Make any Investment other than Permitted Investments.


10.2.6 Disposition of Assets. Make any Asset Disposition, except a Permitted
Asset Dispositions.





--------------------------------------------------------------------------------







10.2.7 Loans. Make any loans or other advances of money to any Person, except
(a)
(i)loans and advances to employees, officers, and directors of an Obligor or any
of its Subsidiaries for the purpose of purchasing Equity Interests in the
Company so long as the proceeds of such loans are used in their entirety to
purchase such Equity Interests in the Company, (ii) loans and advances to
employees and officers of an Obligor or any of its Subsidiaries for salary,
travel expenses, commissions and similar items in the Ordinary Course of
Business, (iii) loans and advances for driver education or training made in the
Ordinary Course of Business, and (iv) loans and advances in the Ordinary Course
of Business to any owner operator or similar individual performing services for
an Obligor or any of its Subsidiaries to finance the purchase, lease,
maintenance or repair of Revenue Equipment so long as, if the amount outstanding
to any owner operator or similar individual performing services for an Obligor
or any of its Subsidiaries is greater than $10,000, then (x) until the earlier
of (A) Full Payment of the Obligations and (B) the time the applicable owner
operator or similar individual pays in full its obligations owing to the
applicable Obligor in respect of the purchase or lease of Revenue Equipment, the
Revenue Equipment purchased or leased is subject to a valid certificate of title
which lists Agent as the first and sole lienholder and (y) such Obligor or its
applicable Subsidiary has delivered to Agent the original executed promissory
note evidencing the Debt from such owner operator or similar individual in favor
of such Obligor or such Subsidiary; provided, that the aggregate amount of all
loans and advances made in accordance with this clause (a) shall not exceed
$10,000,000 at any one time outstanding; (b) prepaid expenses and extensions of
trade credit made in the Ordinary Course of Business; (c) deposits with
financial institutions permitted hereunder; and (d) Permitted Intercompany
Advances described under clause (a) of the definition thereof and, as long as no
Default or Event of Default exists, other Permitted Intercompany Advances
described under clauses (b) and (c) of the definition thereof.


10.2.8 Restrictions on Payment of Certain Debt. Make (a) any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any Subordinated Debt, except regularly scheduled
payments of principal, interest and fees, but only to the extent permitted under
any subordination agreement relating to such Debt; or (b) any prepayment,
redemption, retirement, defeasance or acquisition (a “Prepayment”) of any
Borrowed Money (other than the Obligations) prior to its due date under the
agreements evidencing such Debt as in effect on the Closing Date (or as amended
thereafter with the consent of Agent) other than so long as
(i) no Default or Event of Default exists or is caused thereby, (ii) either (A)
pro forma Availability shall be not less than the 20% of the Revolver
Commitments for each day during the 30 day period prior to such Prepayment and
immediately after giving effect thereto; or (B) both (x) pro forma Availability
shall be not less than 12.5% of the Revolver Commitments for each day during the
30 day period prior to such Prepayment and immediately after giving effect
thereto and (y) the Obligors are in pro forma compliance with the financial
covenant in Section 10.3 (whether or not a Financial Covenant Trigger Period
exists) after giving effect to such Prepayment and (C) at least 10 Business Days
prior to each such Prepayment the Borrower Agent has delivered a certificate to
Agent demonstrating compliance with clause (i) and clause (ii) above.


10.2.9 Fundamental Changes. (a) Except upon at least 30 days' notice to Agent,
(i) change its name or conduct business under a fictitious name, (ii) change its
tax, charter or other organizational identification number, or (iii) change its
form or state of organization; or (b) (i) liquidate, wind up its affairs or
dissolve or Divide itself or (ii) merge, combine or consolidate with any Person,
whether in a single transaction or in a series of related transactions, except
for (x) mergers or consolidations of a wholly-owned Subsidiary that is an
Obligor with another wholly-owned Subsidiary that is an Obligor or a
wholly-owned Subsidiary that is not an Obligor with another wholly-owned
Subsidiary that is not an Obligor; (y) an Obligor may permit another Person to
merge or consolidate with such Obligor or a Subsidiary in order to effect an
Investment permitted in Section 10.2.5 (provided that the surviving entity is
such Obligor or a Subsidiary); or (z) Permitted Acquisitions.





--------------------------------------------------------------------------------









10.2.10 Subsidiaries. Form or acquire any Subsidiary after the Closing Date,
except in accordance with Sections 10.1.9, 10.2.5 and 10.2.9; or permit any
existing Subsidiary to Divide or to issue any additional Equity Interests except
directors' qualifying shares and any Equity Interests issued to Obligors
constituting Collateral hereunder.


10.2.11 Organic Documents. Amend, modify or otherwise change any of its Organic
Documents, except (a) in connection with a transaction permitted under Section
10.2.9, (b) to adopt a Shareholder Rights Plan or (c) otherwise as would not
have a material and adverse effect on the interests of the Lender Parties.


10.2.12 Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than Obligors and Subsidiaries.


10.2.13 Accounting Changes. Make any material change in accounting treatment or
reporting practices, except as required by GAAP and in accordance with Section
1.2; or change its Fiscal Year.


10.2.14 Restrictive Agreements. Become a party to any Restrictive Agreement,
except a Restrictive Agreement (a) in effect on the Closing Date; (b) relating
to secured Debt permitted hereunder as long as the restrictions apply only to
collateral for such Debt; (c) constituting customary restrictions on assignment
in leases, licenses and other contracts; (d) customary provisions in joint
venture agreements, similar agreements applicable to joint ventures and other
similar agreements entered into in the Ordinary Course of Business; (e)
restrictions on cash or other deposits imposed by customers under contracts
entered into in the Ordinary Course of Business; and (f) relating to any other
action expressly permitted hereunder as long as the restrictions (i) apply only
to such action and not to any of the Obligations or, subject to Permitted Liens,
any Collateral, and (ii) would not otherwise have a material and adverse effect
on the interests of the Lender Parties.


10.2.15 Hedging Agreements. Enter into any Hedging Agreement, except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes.


10.2.16 Conduct of Business.    Engage in any business, other than its business
as conducted on the Closing Date, businesses reasonably related thereto and any
activities incidental thereto.


10.2.17 Affiliate Transactions.    Enter into or be party to any transaction
with an Affiliate, except (a) transactions expressly permitted by the Loan
Documents; (b) payment of reasonable compensation to officers and employees for
services actually rendered, loans and advances permitted pursuant to Section
10.2.7 and payment of customary directors' fees and indemnities; (c)
transactions solely among Obligors; (d) transactions with Affiliates consummated
prior to the Closing Date, as shown on Schedule 10.2.17; (e) transactions with
Affiliates in the Ordinary Course of Business; (f) transactions with Affiliates
upon fair and reasonable terms not materially less favorable than would be
obtained in a comparable arm's-length transaction with a non-Affiliate and
disclosed to Agent if in excess of $1,000,000; (g) any issuances of Equity
Interests or other payments, awards or grants in cash, securities or otherwise
made to officers, directors, employees, or consultants pursuant to employment
agreements, stock options and stock ownership plans of the Company approved by
the Company's Board of Directors or a committee thereof; (h) cooperation
agreements or similar agreements with any one or more 10% or greater
shareholders of the Company where monetary obligations on the part of any
Obligor are limited to customary terms for agreements of this nature; and
agreements in connection with sales or other dispositions of Equity Interests of
the Company by any one or more 10% or greater shareholders of the Company where
monetary obligations on the part of any Obligor are limited to customary terms
for agreements of this nature.





--------------------------------------------------------------------------------







10.2.18 Plans. Become party to any Multiemployer Plan or Foreign Plan, other
than any in existence on the Closing Date.


10.2.19 Amendments to Subordinated Debt. Amend, supplement or otherwise modify
any document, instrument or agreement relating to any Subordinated Debt, if such
modification (a) increases the principal balance of such Debt by $1,000,000 or
more, or increases any required payment of principal or interest, except ratably
with such increase; (b) accelerates the date on which any installment of
principal or any interest is due to a date 180 days prior to the Maturity Date,
or adds any additional redemption, put, prepayment or similar provisions with a
date 180 days prior to the Maturity Date; (c) shortens the final maturity date
to a date 180 days prior to the Maturity Date or accelerates amortization,
except ratably with any such shortening; (d) increases the interest rate, except
to reflect any market conditions; (e) increases or adds any fees or charges,
other than customary consent or amendment fees; (f) modifies any covenant in a
manner or adds any representation, covenant or default that is more onerous or
restrictive in any material respect for any Obligor or Subsidiary, or that is
otherwise materially adverse to any Obligor, any Subsidiary or Lenders; or (g)
results in all or any portion of the Obligations not being fully benefited by
the subordination provisions thereof.


10.2.20 Post-Closing. The Borrowers shall deliver to the Agent each of the items
set forth on Schedule 10.2.20 within the timeframes set forth therein.


10.3    Financial Covenant.    As long as any Commitments or Obligations are
outstanding, Borrowers shall maintain a Fixed Charge Coverage Ratio of at least
1.00 to 1.00 while a Financial Covenant Trigger Period is in effect, measured as
of the end of the most recent Twelve Month Period for which financial statements
required under Section 10.1.2(b) were delivered hereunder prior to the Financial
Covenant Trigger Period and at the end of each Twelve Month Period ending
thereafter until the Financial Covenant Trigger Period is no longer in effect.


SECTION 11 EVENTS OF DEFAULT; REMEDIES ON DEFAULT


11.1 Events of Default. Each of the following shall be an "Event of Default" if
it occurs for any reason whatsoever, whether voluntary or involuntary, by
operation of law or otherwise:


(a)Any Obligor fails to pay when due (whether at stated maturity, on demand,
upon acceleration or otherwise) (a) all or any portion of the Obligations (other
than Debt with respect to Bank Products to the extent, if any, that the
agreement(s) governing such Debt expressly provide for a grace period with
respect to the failure to pay such principal or the equivalent thereof)
consisting of interest, fees, or charges due the Lender Parties, any Claims
incurred by or asserted against any Lender Party, or other amounts (other than
any portion thereof constituting principal) constituting Obligations (including
any portion thereof that accrues after the commencement of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any such Insolvency Proceeding), and such failure continues for a
period of 3 Business Days, (b) all or any portion of the principal of the Loans,
or any amount payable to Issuing Bank in reimbursement of any drawing under a
Letter of Credit;
(b)Any representation, warranty or other written statement of an Obligor made in
connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;
(c)An Obligor breaches or fails to perform any covenant contained in Section
7.2, 7.3, 7.4, 8.1, 8.5.2, 10.1.1, 10.1.2, 10.1.3(d), 10.1.7, or 10.1.9 and such
failure shall continue for a period of 3 Business Days beyond any applicable
cure period contained therein;


(d)An Obligor breaches or fails to perform any covenant contained in Section
8.2.4, 8.2.5, 10.2 or 10.3;





--------------------------------------------------------------------------------





(e)An Obligor breaches or fails to perform any other covenant contained in any
Loan Documents, and such breach or failure is not cured within 30 days after a
Senior Officer of such Obligor has actual knowledge thereof or receives notice
thereof from Agent, whichever is sooner; provided, however, that such notice and
opportunity to cure shall not apply if the breach or failure to perform is not
capable of being cured within such period or is a willful breach by an Obligor;


(f)A Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligor or third party denies or contests the validity or enforceability of any
Loan Documents or Obligations, or the perfection or priority of any Lien granted
to Agent; or any Loan Document ceases to be in full force or effect for any
reason (other than a waiver or release by Agent and Lenders and other than UCC
financing statements (if any) the effectiveness of which have lapsed as a result
of Agent's failure to file proper continuation statements as required by the
UCC);


(g)Any breach or default of an Obligor occurs under (i) any Hedging Agreement
involving an aggregate amount in excess of $3,000,000; or (ii) any instrument or
agreement to which it is a party or by which it or any of its Properties is
bound, relating to any Debt (other than the Obligations) in excess of
$3,000,000, if the maturity of or any payment with respect to such Debt may be
accelerated or demanded due to such breach;


(h)Any judgment or order for the payment of money is entered against an Obligor
in an amount that exceeds, individually or cumulatively with all unsatisfied
judgments or orders against all Obligors outstanding at such time, $4,000,000
(net of insurance coverage therefor that has not been denied by the insurer),
and (i) enforcement proceedings shall have been stayed, (ii) such judgment,
order or enforcement proceeding remains unpaid, unstayed, undischarged, unbonded
or undismissed for a period of 30 days or more or (iii) any action shall be
legally taken by a judgment creditor to levy upon assets or properties of any
Obligor to enforce any such judgment;


(i)Reserved;


(j)An Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; an
Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of an Obligor's business for a material period of time; any
material Collateral or Property of an Obligor is taken or impaired through
condemnation with the effect that such Obligor is unable to continue operating
its business for a material period of time; an Obligor agrees to or commences
any liquidation, dissolution or winding up of its affairs; or the Obligors,
taken as a whole, cease to be Solvent;


(k)An Insolvency Proceeding is commenced by an Obligor; an Obligor makes an
offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any of the business of an Obligor; or an Insolvency Proceeding
is commenced against an Obligor and: the Obligor consents to institution of the
proceeding, the petition commencing the proceeding is not timely contested by
the Obligor, the petition is not dismissed or stayed within 60 days after
filing, or an order for relief is entered in the proceeding; or


(l)An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that has resulted or could reasonably be expected to result in material
liability of an Obligor to a Pension Plan, Multiemployer Plan or PBGC, or that
constitutes grounds for appointment of a trustee for or termination by the PBGC
of any Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate fails
to pay when due any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan; or any event similar to
the foregoing occurs or exists with respect to a Foreign Plan;





--------------------------------------------------------------------------------





(m)A Change of Control occurs.


11.2 Remedies upon Default. If an Event of Default described in Section 11.1(j)
occurs with respect to any Borrower, then to the extent permitted by Applicable
Law, all Obligations (other than Secured Bank Product Obligations) shall become
automatically due and payable and all Commitments shall terminate, without any
action by Agent or notice of any kind. In addition, or if any other Event of
Default exists, Agent may in its discretion (and shall upon written direction of
Required Lenders) do any one or more of the following from time to time:


(a) declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Obligors to the fullest extent permitted by law;


(b) terminate, reduce or condition any Commitment, or make any adjustment to the
Borrowing Base;


(c) require Obligors to Cash Collateralize their LC Obligations, Secured Bank
Product Obligations and other Obligations that are contingent or not yet due and
payable, and if Obligors fail to deposit such Cash Collateral, Agent may (and
shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolver Loans (whether or not an Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied); and


(d) exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Obligors to assemble Collateral, at
Borrowers' expense, and make it available to Agent at a place designated by
Agent; (iii) enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises are owned or leased by an
Obligor, Obligors agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable. Each Obligor agrees that 10 days’
notice of any proposed sale or other disposition of Collateral by Agent shall be
reasonable, and that any sale conducted on the internet or to a licensor of
Intellectual Property shall be commercially reasonable. Agent may conduct sales
on any Obligor's premises, without charge, and any sale may be adjourned from
time to time in accordance with Applicable Law. Agent shall have the right to
sell, lease or otherwise dispose of any Collateral for cash, credit or any
combination thereof, and Agent may purchase any Collateral at public or, if
permitted by law, private sale and, in lieu of actual payment of the purchase
price, may credit bid and set off the amount of such price against the
Obligations.


11.3 License. Agent is hereby granted an irrevocable, non-exclusive license or
other right to use, license or sub-license (without payment of royalty or other
compensation to any Person) any or all Intellectual Property of Obligors,
computer hardware and software, trade secrets, brochures, customer lists,
promotional and advertising materials, labels, packaging materials and other
Property, in advertising for sale, marketing, selling, collecting, completing
manufacture of, or otherwise exercising any rights or remedies with respect to,
any Collateral, which license or other right shall not be exercised by Agent
except during the continuation of any Default or Event of Default or if and to
the extent determined by Agent in good faith necessary or appropriate to prevent
the occurrence of, or to mitigate the effects of, a (or an anticipated) Material
Adverse Effect. Each Obligor's rights and interests under Intellectual Property
shall inure to Agent's benefit. The license granted in this Section shall
immediately terminate upon Full Payment of the Obligations and termination of
this Agreement in accordance with its terms.





--------------------------------------------------------------------------------







11.4 Setoff. At any time during an Event of Default, Agent, Issuing Bank,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by
Agent, Issuing Bank, such Lender or such Affiliate to or for the credit or the
account of an Obligor against its Obligations, whether or not Agent, Issuing
Bank, such Lender or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or are owed to a branch or office of Agent, Issuing
Bank, such Lender or such Affiliate different from the branch or office holding
such deposit or obligated on such indebtedness. The rights of Agent, Issuing
Bank, each Lender and each such Affiliate under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Person
may have.


11.5 Remedies Cumulative; No Waiver.


11.5.1 Cumulative Rights. All agreements, warranties, guaranties, indemnities
and other undertakings of Obligors under the Loan Documents are cumulative and
not in derogation of each other. The rights and remedies of Agent and Lenders
under the Loan Documents are cumulative, may be exercised at any time and from
time to time, concurrently or in any order, and are not exclusive of any other
rights or remedies available by agreement, by law, at equity or otherwise. All
such rights and remedies shall continue in full force and effect until Full
Payment of all Obligations.


11.5.2 Waivers. No waiver or course of dealing shall be established by (a) the
failure or delay of Agent or any Lender to require strict performance by any
Obligor under any Loan Document, or to exercise any rights or remedies with
respect to Collateral or otherwise; (b) the making of any Loan or issuance of
any Letter of Credit during a Default, Event of Default or other failure to
satisfy any conditions precedent; or (c) acceptance by Agent or any Lender of
any payment or performance by an Obligor under any Loan Documents in a manner
other than that specified therein. Any failure to satisfy a financial covenant
on a measurement date shall not be cured or remedied by satisfaction of such
covenant on a subsequent date.


SECTION 12 AGENT


12.1 Appointment, Authority and Duties of Agent.


12.1.1 Appointment and Authority. Each Secured Party hereby irrevocably appoints
and designates Bank of America as Agent under all Loan Documents. Agent may, and
each Secured Party authorizes Agent to, enter into all Loan Documents to which
Agent is intended to be a party and accept all Security Documents. Any action
taken by Agent in accordance with the provisions of the Loan Documents, and the
exercise by Agent of any rights or remedies set forth therein, together with all
other powers reasonably incidental thereto, shall be authorized by and binding
upon all Secured Parties. Without limiting the generality of the foregoing,
Agent shall have the sole and exclusive authority to (a) act as the disbursing
and collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document; (c) act as collateral agent for Secured
Parties for purposes of perfecting and administering Liens under the Loan
Documents, and for all other purposes stated therein; (d) manage, supervise or
otherwise deal with Collateral; and (e) take any Enforcement Action or otherwise
exercise any rights or remedies with respect to any Collateral or under any Loan
Documents, Applicable Law or otherwise. Agent alone shall be authorized to
determine eligibility and applicable advance rates under the Borrowing Base,
whether to impose or release any reserve, or whether any conditions to funding
or issuance of a Letter of Credit have been satisfied, which determinations and
judgments, if exercised in good faith, shall exonerate Agent from liability to
any Secured Party or other Person for any error in judgment.


        





--------------------------------------------------------------------------------





12.1.2 Duties. The title of "Agent" is used solely as a matter of market custom
and the duties of Agent are administrative in nature only. Agent has no duties
except those expressly set forth in the Loan Documents, and in no event does
Agent have any agency, fiduciary or implied duty to or relationship with any
Secured Party or other Person by reason of any Loan Document or related
transaction. The conferral upon Agent of any right shall not imply a duty to
exercise such right, unless instructed to do so by Lenders in accordance with
this Agreement.


12.1.3 Agent Professionals.    Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.


12.1.4 Instructions of Required Lenders. The rights and remedies conferred upon
Agent under the Loan Documents may be exercised without the necessity of joining
any other party, unless required by Applicable Law. In determining compliance
with a condition for any action hereunder, including satisfaction of any
condition in Section 6, Agent may presume that the condition is satisfactory to
a Secured Party unless Agent has received notice to the contrary from such
Secured Party before Agent takes the action. Agent may request instructions from
Required Lenders or other Secured Parties with respect to any act (including the
failure to act) in connection with any Loan Documents or Collateral, and may
seek assurances to its satisfaction from Secured Parties of their
indemnification obligations against Claims that could be incurred by Agent.
Agent may refrain from any act until it has received such instructions or
assurances, and shall not incur liability to any Person by reason of so
refraining. Instructions of Required Lenders shall be binding upon all Secured
Parties, and no Secured Party shall have any right of action whatsoever against
Agent as a result of Agent acting or refraining from acting pursuant to
instructions of Required Lenders. Notwithstanding the foregoing, instructions by
and consent of specific parties shall be required to the extent provided in
Section 14.1.1. In no event shall Agent be required to take any action that it
determines in its discretion is contrary to Applicable Law or any Loan Documents
or could subject any Agent Indemnitee to liability.


12.2 Agreements Regarding Collateral and Borrower Materials.


12.2.1 Lien Releases; Care of Collateral. Secured Parties authorize Agent to
release any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations; (b) that is the subject of a disposition or Lien that Borrower
Agent certifies in writing is a Permitted Asset Disposition or a Permitted Lien
entitled to priority over Agent's Liens (and Agent may rely conclusively on any
such certificate without further inquiry); (c) that does not constitute a
material part of the Collateral; or (d) subject to Section 14.1, with the
consent of Required Lenders. Secured Parties authorize Agent to subordinate its
Liens to any Purchase Money Lien or other Lien entitled to priority hereunder.
Secured Parties hereby authorize Agent to execute and deliver any instruments,
documents and agreements necessary or desirable to evidence and confirm the
release of any Collateral pursuant to the foregoing provisions of this Section,
all without the further consent or joinder of any Secured Party. Agent has no
obligation to assure that any Collateral exists or is owned by an Obligor, or is
cared for, protected or insured, nor to assure that Agent's Liens have been
properly created, perfected or enforced, or are entitled to any particular
priority, nor to exercise any duty of care with respect to any Collateral.


12.2.2 Possession of Collateral. Agent and Secured Parties appoint each Lender
as agent (for the benefit of Secured Parties) for the purpose of perfecting
Liens in any Collateral held or controlled by such Lender, to the extent such
Liens are perfected by possession or control. If any Lender obtains possession
or control of any Collateral, it shall notify Agent thereof and, promptly upon
Agent's request, deliver such Collateral to Agent or otherwise deal with it in
accordance with Agent's instructions.
        





--------------------------------------------------------------------------------





12.2.3 Reports. Agent shall promptly provide to Lenders, when complete, any
field examination, audit or appraisal report prepared for Agent with respect to
any Obligor or Collateral ("Report"). Reports and other Borrower Materials may
be made available to Lenders by providing access to them on the Platform, but
Agent shall not be responsible for system failures or access issues that may
occur from time to time. Each Lender agrees (a) that Reports are not intended to
be comprehensive audits or examinations, and that Agent or any other Person
performing an audit or examination will inspect only limited information and
will rely significantly upon Obligors' books, records and representations; (b)
that Agent makes no representation or warranty as to the accuracy or
completeness of any Borrower Materials and shall not be liable for any
information contained in or omitted from any Borrower Materials, including any
Report; and (c) to keep all Borrower Materials confidential and strictly for
such Lender's internal use, not to distribute any Report or other Borrower
Materials (or the contents thereof) to any Person (except to such Lender's
Participants, attorneys and accountants), and to use all Borrower Materials
solely for administration of the Obligations, in each case under this clause
(c), except as permitted under Section 14.12. Each Lender shall indemnify and
hold harmless Agent and any other Person preparing a Report from any action such
Lender may take as a result of or any conclusion it may draw from any Borrower
Materials, as well as from any Claims arising as a direct or indirect result of
Agent furnishing same to such Lender, via the Platform or otherwise.


12.3 Reliance By Agent.    Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it tobe genuine and correct and to have been signed, sent or made by the proper
Person. Agent shall have a reasonable and practicable amount of time to act upon
any instruction, notice or other communication under any Loan Document, and
shall not be liable for any delay in acting.


12.4 Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from Borrower Agent or Required
Lenders specifying the occurrence and nature thereof. If any Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Agent and the other Lenders thereof in writing. Each Secured
Party agrees that, except as otherwise provided in any Loan Documents or with
the written consent of Agent and Required Lenders, it will not take any
Enforcement Action, accelerate Obligations (other than Secured Bank Product
Obligations) or assert any rights relating to any Collateral.


12.5 Ratable Sharing. If any Lender obtains any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its ratable share
of such Obligation, such Lender shall forthwith purchase from Secured Parties
participations in the affected Obligation as are necessary to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.6.2, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. Notwithstanding
the foregoing, if a Defaulting Lender obtains a payment or reduction of any
Obligation, it shall immediately turn over the full amount thereof to Agent for
application under Section 4.2.2 and it shall provide a written statement to
Agent describing the Obligation affected by such payment or reduction. No Lender
shall set off against a Dominion Account without Agent's prior consent.


12.6 Indemnification.    EACH SECURED PARTY SHALL INDEMNIFY AND HOLD HARMLESS
AGENT INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY
OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT
INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY
OF





--------------------------------------------------------------------------------





AGENT), EXCEPT TO THE EXTENT A CLAIM IS DETERMINED IN A FINAL, NON- APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH AGENT INDEMNITEE OR ISSUING BANK
INDEMNITEE, AS APPLLICABLE. In Agent's discretion, it may reserve for any Claims
made against an Agent Indemnitee or Issuing Bank Indemnitee, and may satisfy any
judgment, order or settlement relating thereto, from proceeds of Collateral
prior to making any distribution of Collateral proceeds to Secured Parties. If
Agent is sued by any receiver, trustee or other Person for any alleged
preference or fraudulent transfer, then any monies paid by Agent in settlement
or satisfaction of such proceeding, together with all interest, costs and
expenses (including attorneys' fees) incurred in the defense of same, shall be
promptly reimbursed to Agent by each Secured Party to the extent of its Pro Rata
share.


12.7 Limitation on Responsibilities of Agent. Agent shall not be liable to any
Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent's gross
negligence or willful misconduct. Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor, Lender or
other Secured Party of any obligations under the Loan Documents. Agent does not
make any express or implied representation, warranty or guarantee to Secured
Parties with respect to any Obligations, Collateral, Liens, Loan Documents or
Obligor. No Agent Indemnitee shall be responsible to Secured Parties for any
recitals, statements, information, representations or warranties contained in
any Loan Documents or Borrower Materials; the execution, validity, genuineness,
effectiveness or enforceability of any Loan Documents; the genuineness,
enforceability, collectability, value, sufficiency, location or existence of any
Collateral, or the validity, extent, perfection or priority of any Lien therein;
the validity, enforceability or collectability of any Obligations; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor or Account Debtor. No Agent
Indemnitee shall have any obligation to any Secured Party to ascertain or
inquire into the existence of any Default or Event of Default, the observance by
any Obligor of any terms of the Loan Documents, or the satisfaction of any
conditions precedent contained in any Loan Documents.


12.8 Successor Agent and Co-Agents.


12.8.1 Resignation; Successor Agent. Agent may resign at any time by giving at
least 30 days written notice thereof to Lenders and Borrowers. Required Lenders
may appoint a successor to replace the resigning Agent, which successor shall be
(a) a Lender or an Affiliate of a Lender; or (b) a financial institution
reasonably acceptable to Required Lenders and (provided no Default or Event of
Default exists) Borrowers. If no successor agent is appointed prior to the
effective date of Agent's resignation, then Agent may appoint a successor agent
that is a financial institution acceptable to it (which shall be a Lender unless
no Lender accepts the role) or in the absence of such appointment, Required
Lenders shall on such date assume all rights and duties of Agent hereunder. Upon
acceptance by any successor Agent of its appointment hereunder, such successor
Agent shall thereupon succeed to and become vested with all the powers and
duties of the retiring Agent without further act. On the effective date of its
resignation, the retiring Agent shall be discharged from its duties and
obligations hereunder but shall continue to have all rights and protections
under the Loan Documents with respect to actions taken or omitted to be taken by
it while Agent, including the indemnification set forth in Sections 12.6 and
14.2, and all rights and protections under this Section 12. Any successor to
Bank of America by merger or acquisition of stock or this loan shall continue to
be Agent hereunder without further act on the part of any Secured Party or
Obligor.


12.8.2 Co-Collateral Agent. If appropriate under Applicable Law, Agent may
appoint a Person to serve as a co-collateral agent or separate collateral agent
under any Loan Document. Each right, remedy and protection intended to be
available to Agent under the Loan Documents shall also be vested in such agent.
Secured Parties shall execute and deliver any instrument or agreement that Agent





--------------------------------------------------------------------------------





may request to effect such appointment. If any such agent shall die, dissolve,
become incapable of acting, resign or be removed, then all the rights and
remedies of the agent, to the extent permitted by Applicable Law, shall vest in
and be exercised by Agent until appointment of a new agent.


12.9 Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that it
has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder. Each Secured Party has made such inquiries as it feels necessary
concerning the Loan Documents, Collateral and Obligors. Each Secured Party
acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender, Agent
shall have no duty or responsibility to provide any Secured Party with any
notices, reports or certificates furnished to Agent by any Obligor or any credit
or other information concerning the affairs, financial condition, business or
Properties of any Obligor (or any of its Affiliates) which may come into
possession of Agent or its Affiliates.


12.10 Remittance of Payments and Collections.


12.10.1 Remittances Generally. All payments by any Lender to Agent shall be made
by the time and on the day set forth in this Agreement, in immediately available
funds. If no time for payment is specified or if payment is due on demand by
Agent and request for payment is made by Agent by 1:00 p.m. on a Business Day,
payment shall be made by Lender not later than 3:00 p.m. on such day, and if
request is made after 1:00 p.m., then payment shall be made by 11:00 a.m. on the
next Business Day. Payment by Agent to any Secured Party shall be made by wire
transfer, in the type of funds received by Agent. Any such payment shall be
subject to Agent's right of offset for any amounts due from such payee under the
Loan Documents.


12.10.2 Failure to Pay. If any Secured Party fails to pay any amount when due by
it to Agent pursuant to the terms hereof, such amount shall bear interest, from
the due date until paid in full, at the greater of the Federal Funds Rate or the
rate determined by Agent as customary for interbank compensation for two
Business Days and thereafter at the Default Rate for Base Rate Revolver Loans.
In no event shall Borrowers be entitled to credit for any interest paid by a
Secured Party to Agent, nor shall a Defaulting Lender be entitled to interest on
amounts held by Agent pursuant to Section 4.2.


12.10.3 Recovery of Payments. If Agent pays an amount to a Secured Party in the
expectation that a related payment will be received by Agent from an Obligor and
such related payment is not received, then Agent may recover such amount from
the Secured Party. If Agent determines that an amount received by it must be
returned or paid to an Obligor or other Person pursuant to Applicable Law or
otherwise, then Agent shall not be required to distribute such amount to any
Secured Party. If any amounts received and applied by Agent to Obligations held
by a Secured Party are later required to be returned by Agent pursuant to
Applicable Law, such Secured Party shall pay to Agent, on demand, its share of
the amounts required to be returned.


12.11 Individual Capacities. As a Lender, Bank of America shall have the same
rights and remedies under the Loan Documents as any other Lender, and the terms
"Lenders," "Required Lenders" or any similar term shall include Bank of America
in its capacity as a Lender. Agent, Lenders and their Affiliates may accept
deposits from, lend money to, provide Bank Products to, act as financial or
other advisor to, and generally engage in any kind of business with, Obligors
and their Affiliates, as if they







--------------------------------------------------------------------------------





were not Agent or Lenders hereunder, without any duty to account therefor to any
Secured Party. In their individual capacities, Agent, Lenders and their
Affiliates may receive information regarding Obligors, their Affiliates and
their Account Debtors (including information subject to confidentiality
obligations), and shall have no obligation to provide such information to any
Secured Party.


12.12 Titles. Each Lender, other than Bank of America, that is designated in
connection with this credit facility as an "Arranger," "Bookrunner" or "Agent"
of any kind shall have no right or duty under any Loan Documents other than
those applicable to all Lenders, and shall in no event have any fiduciary duty
to any Secured Party.


12.13 Bank Product Providers. Each Secured Bank Product Provider, by delivery of
a notice to Agent of a Bank Product, agrees to be bound by the Loan Documents,
including Sections 5.6, 14.3.3 and 12. Each Secured Bank Product Provider shall
indemnify and hold harmless Agent Indemnitees, to the extent not reimbursed by
Obligors, against all Claims that may be incurred by or asserted against any
Agent Indemnitee in connection with such provider's Secured Bank Product
Obligations.


12.14 No Third Party Beneficiaries. This Section 12 is an agreement solely among
Secured Parties and Agent, and shall survive Full Payment of the Obligations.
This Section 12 does not confer any rights or benefits upon Obligors or any
other Person. As between Obligors and Agent, any action that Agent may take
under any Loan Documents or with respect to any Obligations shall be
conclusively presumed to have been authorized and directed by Secured Parties.


12.15 ERISA Representation.


(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, Agent, Arranger, and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of any Borrower or any other
Obligor, that at least one of the following is and will be true:
(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,


(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,


(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the




-87-





--------------------------------------------------------------------------------





Letters of Credit, the Commitments and this Agreement, or


(iv)such other representation, warranty and covenant as may be agreed in writing
between Agent, in its sole discretion, and such Lender.


(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, Agent,
Arranger, and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of any Borrower or any other Obligor, that:


(i)none of Agent, Arranger, and their respective Affiliates is a fiduciary with
respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by Agent under this Agreement, any Loan
Document or any documents related to hereto or thereto),


(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),


(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),


(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and


(v)no fee or other compensation is being paid directly to Agent, Arranger, and
their respective Affiliates for investment advice (as opposed to other services)
in connection with the Loans, the Letters of Credit, the Commitments or this
Agreement.


(c)Agent and Arranger each hereby informs the Lenders that each such Person is
not undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the Commitments
and this Agreement, (ii) may recognize a gain if it extended the Loans, the
Letters of Credit or the Commitments for an amount less than the amount being
paid for an interest in the Loans, the Letters of Credit or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate





--------------------------------------------------------------------------------





transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.


SECTION 13 BENEFIT OF AGREEMENT; ASSIGNMENTS


13.1 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Obligors, Agent, Lenders, Secured Parties, and their respective
successors and assigns, except that (a) no Obligor shall have the right to
assign its rights or delegate its obligations under any Loan Documents; and (b)
any assignment by a Lender must be made in compliance with Section 13.3. Agent
may treat the Person which made any Loan as the owner thereof for all purposes
until such Person makes an assignment in accordance with Section 13.3. Any
authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.


13.2 Participations.


13.2.1 Permitted Participants; Effect. Subject to Section 13.3.3, any Lender may
sell to a financial institution ("Participant") a participating interest in the
rights and obligations of such Lender under any Loan Documents. Despite any sale
by a Lender of participating interests to a Participant, such Lender's
obligations under the Loan Documents shall remain unchanged, it shall remain
solely responsible to the other parties hereto for performance of such
obligations, it shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Obligors shall be determined as if it had not
sold such participating interests, and Obligors and Agent shall continue to deal
solely and directly with such Lender in connection with the Loan Documents. Each
Lender shall be solely responsible for notifying its Participants of any matters
under the Loan Documents, and Agent and the other Lenders shall not have any
obligation or liability to any such Participant. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 5.9 unless Obligors agree otherwise in writing.


13.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of a Loan Document other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
any Obligor, Guarantor or substantially all Collateral.


13.2.3 Participant Register. Each Lender that sells a participation shall,
acting as a non-fiduciary agent of Borrowers (solely for tax purposes), maintain
a register in which it enters the Participant's name, address and interest in
Commitments, Loans (and stated interest) and LC Obligations. Entries in the
register shall be conclusive, absent manifest error, and such Lender shall treat
each Person recorded in the register as the owner of the participation for all
purposes, notwithstanding any notice to the contrary. No Lender shall have an
obligation to disclose any information in such register except to the extent
necessary to establish that a Participant's interest is in registered form under
the Code.


13.2.4 Benefit of Setoff. Obligors agree that each Participant shall have a
right of set- off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with Section
12.5 as if such Participant were a Lender.


13.3 Assignments.


        





--------------------------------------------------------------------------------





13.3.1 Permitted Assignments. A Lender may assign to an Eligible Assignee any of
its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender's rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of
$5,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender's rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $5,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver an Assignment to Agent for acceptance and
recording. Nothing herein shall limit the right of a Lender to pledge or assign
any rights under the Loan Documents to secure obligations of such Lender,
including a pledge or assignment to a Federal Reserve Bank; provided, however,
that any payment by Borrowers to such Lender in respect of any Obligations
assigned as described in this sentence shall satisfy Borrowers' obligations
hereunder to the extent of such payment, and that no such pledge or assignment
shall release the Lender from its obligations hereunder nor substitute the
pledge or assignee for such Lender as a party hereto.


13.3.2 Effect; Effective Date. Upon delivery to Agent of an assignment notice in
the form of Exhibit B and a processing fee of $3,500 (unless otherwise agreed by
Agent in its discretion), the assignment shall become effective as specified in
the notice, if it complies with this Section. From such effective date, the
Eligible Assignee shall for all purposes be a Lender under the Loan Documents,
and shall have all rights and obligations of a Lender thereunder. Upon
consummation of an assignment, the transferor Lender, Agent and Borrowers shall
make appropriate arrangements for issuance of replacement and/or new notes, if
applicable. The transferee Lender shall comply with Section 5.10 and deliver,
upon request, an administrative questionnaire satisfactory to Agent.


13.3.3 Certain Assignees. No assignment or participation may be made to an
Obligor, Affiliate of an Obligor, Defaulting Lender or natural person. Agent
have no obligation to determine whether any assignee is permitted under the Loan
Documents. Assignment by a Defaulting Lender shall be effective only if there is
concurrent satisfaction of all outstanding obligations of the Defaulting Lender
under the Loan Documents in a manner satisfactory to Agent, including payment by
the Eligible Assignee or Defaulting Lender to Agent of an aggregate amount
sufficient upon distribution (through direct payment, purchases of
participations or other methods acceptable to Agent) to satisfy all funding and
payment liabilities of the Defaulting Lender. If assignment by a Defaulting
Lender occurs (by operation of law or otherwise) without compliance with the
foregoing sentence, the assignee shall be deemed a Defaulting Lender for all
purposes until compliance occurs.


13.3.4 Register. Agent, acting as a non-fiduciary agent of Borrowers (solely for
tax purposes), shall maintain (a) a copy (or electronic equivalent) of each
Assignment and Acceptance delivered to it, and (b) a register for recordation of
the names, addresses and Commitments of, and the Loans, interest and LC
Obligations owing to, each Lender. Entries in the register shall be conclusive,
absent manifest error, and Borrowers, Agent and Lenders shall treat each Person
recorded in such register as a Lender for all purposes under the Loan Documents,
notwithstanding any notice to the contrary. Agent may choose to show only one
Borrower as the borrower in the register, without any effect on the liability of
any Obligor with respect to the Obligations. The register shall be available for
inspection by Borrowers or any Lender, from time to time upon reasonable notice.


13.4 Replacement of Certain Lenders. If a Lender (a) within the last 120 days
failed to give its consent to any amendment, waiver or action for which consent
of all Lenders was required and Required Lenders consented, (b) is a Defaulting
Lender, or (c) within the last 120 days gave a notice under Section 3.5 or
requested payment or compensation under Section 3.7 or 5.9 (and has not
designated a different Lending Office pursuant to Section 3.8), then Agent or
Borrower Agent may, upon 10 days’ notice to such Lender, require it to assign
its rights and obligations under the Loan Documents to Eligible







--------------------------------------------------------------------------------





Assignee(s), pursuant to appropriate Assignment(s), within 20 days after the
notice. Agent is irrevocably appointed as attorney-in-fact to execute any such
Assignment if the Lender fails to execute it. Such Lender shall be entitled to
receive, in cash, concurrently with such assignment, all amounts owed to it
under the Loan Documents through the date of assignment.


SECTION 14 MISCELLANEOUS


14.1 Consents, Amendments and Waivers.


14.1.1 Amendment. No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of Agent (with the
consent of Required Lenders) and each Obligor party to such Loan Document;
provided, however, that


(a)without the prior written consent of Agent, no modification shall alter any
provision in a Loan Document that relates to any rights, duties or discretion of
Agent;


(b)without the prior written consent of Issuing Bank, no modification shall
alter Section 2.3 or any other provision in a Loan Document that relates to
Letters of Credit or any rights, duties or discretion of Issuing Bank;


(c)without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall (i) increase the Commitment of such
Lender; (ii) reduce the amount of, or waive or delay payment of, any principal,
interest or fees payable to such Lender (except as provided in Section 4.2);
(iii) extend the Revolver Termination Date applicable to such Lender's
Obligations; or (iv) amend this clause (c);


(d)without the prior written consent of all Lenders (except any Defaulting
Lender), no modification shall (i) alter Section 5.6.2, 7.1 (except to add
Collateral) or 14.1.1; (ii) amend the definition of Borrowing Base, Eligible
Accounts Formula Amount or Eligible Revenue Equipment Formula Amount (or any
defined term used in such definitions) if the effect of such amendment is to
increase borrowing availability, Pro Rata or Required Lenders; (iii) release or
subordinate the Agent's Lien with respect to all or substantially all
Collateral; or (iv) except in connection with a merger, disposition or similar
transaction expressly permitted hereby, release any Obligor from liability for
any Obligations; and


(e)without the prior written consent of a Secured Bank Product Provider, no
modification shall affect its relative payment priority under Section 5.6.2.


14.1.2 Limitations.    The agreement of Obligors shall not be required for any
modification of a Loan Document that deals solely with the rights and duties of
Lenders, Agent and/or Issuing Bank as among themselves. Only the consent of the
parties to any agreement relating to fees or a Bank Product shall be required
for modification of such agreement, and no Bank Product provider (in such
capacity) shall have any right to consent to modification of any Loan Document
other than its Bank Product agreement. Any waiver or consent granted by Agent or
Lenders hereunder shall be effective only if in writing and only for the matter
specified. Notwithstanding any of the foregoing, Agent, acting in its sole
discretion, reasonably exercised, and the Obligors may (without the consent of
any Lender) amend or supplement this Agreement and the other Loan Documents to
cure any ambiguity, defect or inconsistency or to make a modification of a
minor, consistency or technical nature or to correct a manifest error.


14.1.3 Payment for Consents.    No Obligor will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any




-91-





--------------------------------------------------------------------------------







Lender (in its capacity as a Lender hereunder) as consideration for agreement by
such Lender with any modification of any Loan Documents, unless such
remuneration or value is concurrently paid, on the same terms, on a Pro Rata
basis to all Lenders providing their consent.


14.2 Indemnity.    EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING
FROM THE NEGLIGENCE OF AN INDEMNITEE. In no event shall
any party to a Loan Document have any obligation thereunder to indemnify or hold
harmless an Indemnitee with respect to a Claim that is determined in a final,
non-appealable judgment by a court of competent jurisdiction to result from the
gross negligence or willful misconduct of such Indemnitee.


14.3 Notices and Communications.


14.3.1 Notice
Address.    Subject    to    Section    4.1.4,    all    notices    and    other
communications by or to a party hereto shall be in writing and shall be given to
any Obligor, at Borrower Agent's address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment), or at such other address as a party may
hereafter specify by notice in accordance with this Section 14.3. Each
communication shall be effective only (a) if given by facsimile transmission,
when transmitted to the applicable facsimile number, if confirmation of receipt
is received; (b) if given by mail, three Business Days after deposit in the U.S.
mail, with first- class postage pre-paid, addressed to the applicable address;
or (c) if given by personal delivery, when duly delivered to the notice address
with receipt acknowledged. Notwithstanding the foregoing, no notice to Agent
pursuant to Section 2.1.4, 2.3, 3.1.2, 4.1.1 or 5.3.3 shall be effective until
actually received by the individual to whose attention at Agent such notice is
required to be sent. Any written communication that is not sent in conformity
with the foregoing provisions shall nevertheless be effective on the date
actually received by the noticed party. Any notice received by Borrower Agent
shall be deemed received by all Obligors.


14.3.2 Communications.    Electronic communications (including e-mail, messaging
and websites) may be used only in a manner acceptable to Agent and only for
routine communications, such as delivery of Borrower Materials, administrative
matters, distribution of Loan Documents and matters permitted under Section
4.1.4. Secured Parties make no assurance as to the privacy or security of
electronic communications. E-mail and voice mail shall not be effective notices
under the Loan Documents.


14.3.3 Platform.    Borrower Materials shall be delivered pursuant to procedures
approved by Agent, including electronic delivery (if possible) upon request by
Agent to an electronic system maintained by Agent ("Platform"). Borrowers shall
notify Agent of each posting of Borrower Materials on the Platform and the
materials shall be deemed received by Agent only upon its receipt of such
notice. Borrower Materials and other information relating to this credit
facility may be made available to Secured Parties on the Platform. The Platform
is provided "as is" and "as available." Agent does not warrant the accuracy or
completeness of any information on the Platform nor the adequacy or functioning
of the Platform, and expressly disclaims liability for any errors or omissions
in the Borrower Materials or any issues involving the Platform. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT
WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM. No Agent Indemnitee shall
have any liability to Obligors, Secured Parties or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) relating to use by any Person of the Platform, including any
unintended recipient, nor for delivery of Borrower





--------------------------------------------------------------------------------





Materials and other information via the Platform, internet, e-mail, or any other
electronic platform or messaging system.


14.3.4 Public Information. Obligors and Secured Parties acknowledge that
"public" information may not be segregated from material non-public information
on the Platform. Secured Parties (a) acknowledge that Borrower Materials may
include Obligors' material non-public information, and should not be made
available to personnel who do not wish to receive such information or may be
engaged in investment or other market-related activities with respect to an
Obligor's securities and (b) agree to handle such material non-public
information in accordance with Section 14.12.


14.3.5 Non-Conforming Communications. Agent and Lenders may rely upon any
communications purportedly given by or on behalf of any Obligor even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Obligor shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of a
Obligor.


14.4 Performance of Obligors' Obligations. Agent may, in its discretion at any
time and from time to time, at Borrowers' expense, pay any amount or do any act
required of a Obligor under any Loan Documents or otherwise lawfully requested
by Agent to (a) enforce any Loan Documents or collect any Obligations; (b)
protect, insure, maintain or realize upon any Collateral; or (c) defend or
maintain the validity or priority of Agent's Liens in any Collateral, including
any payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien. All payments,
costs and expenses (including Extraordinary Expenses) of Agent under this
Section shall be reimbursed to Agent by Obligors, on demand, with interest from
the date incurred until paid in full, at the Default Rate applicable to Base
Rate Revolver Loans. Any payment made or action taken by Agent under this
Section shall be without prejudice to any right to assert an Event of Default or
to exercise any other rights or remedies under the Loan Documents.


14.5 Credit Inquiries. Agent and Lenders may (but shall have no obligation) to
respond to usual and customary credit inquiries from third parties concerning
any Obligor or Subsidiary.


14.6 Severability.    Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.


14.7 Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
limitations or measurements to regulate similar matters, and they agree that
these are cumulative and that each must be performed as provided. Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.


14.8 Counterparts; Execution. Any Loan Document may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
Agent has received counterparts bearing the signatures of all parties hereto.
Agent may (but shall have no obligation to) accept any signature, contract
formation or record-keeping through electronic means, which shall have the same
legal validity and enforceability as manual or paper-based methods, to the
fullest extent permitted by Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State







--------------------------------------------------------------------------------





Electronic Signatures and Records Act, or any similar state law based on the
Uniform Electronic Transactions Act.


14.9 Entire Agreement. Time is of the essence with respect to all Loan Documents
and Obligations. The Loan Documents constitute the entire agreement, and
supersede all prior understandings and agreements, oral or written, among the
parties relating to the subject matter thereof.


14.10 Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender. Amounts payable hereunder to each Lender shall be a
separate and independent debt. It shall not be necessary for Agent or any other
Lender to be joined as an additional party in any proceeding for such purposes.
Nothing in this Agreement and no action of Agent, Lenders or any other Secured
Party pursuant to the Loan Documents or otherwise shall be deemed to constitute
Agent and any Secured Party to be a partnership, joint venture or similar
arrangement, nor to constitute control of any Obligor.


14.11 No Advisory or Fiduciary Responsibility.    In connection with all aspects
of each transaction contemplated by any Loan Document, Obligors acknowledge and
agree that (a)(i) this credit facility and any arranging or other services by
Agent, any Lender, any of their Affiliates or any arranger are arm's-length
commercial transactions between Obligors and their Affiliates, on one hand, and
Agent, any Lender, any of their Affiliates or any arranger, on the other hand;
(ii) Obligors have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Obligors are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated by the Loan Documents; (b) each of
Agent, Lenders, their Affiliates and any arranger is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Obligors, their Affiliates or any other Person, and has no
obligation with respect to the transactions contemplated by the Loan Documents
except as expressly set forth therein; and (c) Agent, Lenders, their Affiliates
and any arranger may be engaged in a broad range of transactions that involve
interests that differ from those of Obligors and their Affiliates, and have no
obligation to disclose any of such interests to Obligors or their Affiliates. To
the fullest extent permitted by Applicable Law, each Obligor hereby waives and
releases any claims that it may have against Agent, Lenders, their Affiliates
and any arranger with respect to any breach of agency or fiduciary duty in
connection with any transaction contemplated by a Loan Document.


14.12 Confidentiality.    Each of Agent, Lenders and Issuing Bank agree to
maintain the confidentiality of all Information (as defined below) with the same
degree of care that it uses to protect its confidential information, but in no
event less than a reasonably degree of care, except that Information may be
disclosed (a) to its Affiliates, and to its and their partners, directors,
officers, employees, agents, advisors and representatives (provided they are
informed of the confidential nature of the Information and instructed to keep it
confidential); (b) to the extent requested by any governmental, regulatory or
self- regulatory authority purporting to have jurisdiction over it or its
Affiliates; (c) to the extent required by Applicable Law or by any subpoena or
other legal process; (d) to any other party hereto; (e) in connection with any
action or proceeding relating to any Loan Documents or Obligations; (f) subject
to an agreement containing provisions substantially the same as this Section, to
any Transferee or any actual or prospective party (or its advisors) to any Bank
Product or to any swap, derivative or other transaction under which payments are
to be made by reference to an Obligor or Obligor's obligations; (g) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or is available to Agent, any Lender, Issuing Bank or
any of their Affiliates on a nonconfidential basis from a source other than
Obligors; (h) on a confidential basis to a provider of a Platform; or (i) with
the consent of Borrower Agent. Notwithstanding the foregoing, Agent and Lenders
may publish or disseminate general information concerning this credit facility
that is for league table, tombstone and advertising purposes, and may use
Obligors' logos, trademarks or product photographs in advertising materials. As
used herein, "Information" means information received from an Obligor or
Subsidiary





--------------------------------------------------------------------------------





relating to it or its business that is identified as confidential when delivered
or that a reasonable person would consider confidential. A Person required to
maintain the confidentiality of Information pursuant to this Section shall be
deemed to have complied if it exercises a degree of care similar to that
accorded its own confidential information. Each of Agent, Lenders and Issuing
Bank acknowledges that (i) Information may include material non-public
information; (ii) it has developed compliance procedures regarding the use of
such information; and (iii) it will handle the material non-public information
in accordance with Applicable Law, including federal and state securities laws.


14.13 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among the parties, each party hereto
(including each Secured Party) acknowledges that any liability arising under a
Loan Document of any Secured Party that is an EEA Financial Institution, to the
extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority, and agrees and consents to,
and acknowledges and agrees to be bound by, (a) the application of any
Write-Down and Conversion Powers by an EEA Resolution Authority to any such
liabilities arising under any Loan Documents which may be payable to it by any
Secured Party that is an EEA Financial Institution; and (b) the effects of any
Bail-in Action on any such liability, including (i) a reduction in full or in
part or cancellation of any such liability; (ii) a conversion of all, or a
portion of, such liability into shares or other instruments of ownership in such
EEA Financial Institution, its parent undertaking, or a bridge institution that
may be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under any Loan Document; or (iii) the variation of
the terms of such liability in connection with the exercise of the Write-Down
and Conversion Powers of any EEA Resolution Authority.


14.14 GOVERNING LAW.    UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.


14.15 Consent to Forum.


14.15.1 Forum.    EACH OBLIGOR HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF
ANY STATE COURT SITTING IN NEW YORK COUNTY OR THE UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OFNEW YORK, IN ANY DISPUTE, ACTION, LITIGATION OR OTHER
PROCEEDING RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT ANY
DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT. EACH OBLIGOR IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT'S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
14.3.1. A final judgment in any proceeding of any such court shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or any other
manner provided by Applicable Law.


14.15.2 Other Jurisdictions.    Nothing herein shall limit the right of Agent or
any Lender to bring proceedings against any Obligor in any other court, nor
limit the right of any party to serve process in any other manner permitted by
Applicable Law. Nothing in this Agreement shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.


        





--------------------------------------------------------------------------------





14.15.3 Judicial Reference.    If any action, litigation or proceeding relating
to any Obligations or Loan Documents is filed in a court sitting in or applying
the laws of California, the court shall, and is hereby directed to, make a
general reference pursuant to Cal. Civ. Proc. Code §638 to a referee (who shall
be an active or retired judge) to hear and determine all issues in such case
(whether fact or law) and to report a statement of decision. Nothing in this
Section shall limit any right of Agent or any other Secured Party to exercise
self-help remedies, such as setoff, foreclosure or sale of any Collateral, or to
obtain provisional or ancillary remedies from a court of competent jurisdiction
before, during or after any judicial reference. The exercise of a remedy does
not waive the right of any party to resort to judicial reference. At Agent's
option, foreclosure under a mortgage or deed of trust may be accomplished either
by exercise of power of sale thereunder or by judicial foreclosure.


14.16 Waivers by Obligors. To the fullest extent permitted by Applicable Law,
each Obligor waives (a) the right to trial by jury (which Agent and each Lender
hereby also waives) in any proceeding or dispute of any kind relating in any way
to any Loan Documents, Obligations or Collateral; (b) presentment, demand,
protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which a Obligor may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession or control of any
Collateral; (d) any bond or security that might be required by a court prior to
allowing Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against Agent, Issuing
Bank or any Lender, on any theory of liability, for special, indirect,
consequential, exemplary or punitive damages (as opposed to direct or actual
damages) in any way relating to any Enforcement Action, Obligations, Loan
Documents or transactions relating thereto; and (g) notice of acceptance hereof.
Each Obligor acknowledges that the foregoing waivers are a material inducement
to Agent, Issuing Bank and Lenders entering into this Agreement and that they
are relying upon the foregoing in their dealings with Obligors. Each Obligor has
reviewed the foregoing waivers with its legal counsel and has knowingly and
voluntarily waived its jury trial and other rights following consultation with
legal counsel. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.


14.17 Patriot Act Notice. Agent and Lenders hereby notify Obligors that pursuant
to the Patriot Act, Agent and Lenders are required to obtain, verify and record
information that identifies each Obligor, including its legal name, address, tax
ID number and other information that will allow Agent and Lenders to identify it
in accordance with the Patriot Act. Agent and Lenders will also require
information regarding each personal guarantor, if any, and may require
information regarding Obligors' management and owners, such as legal name,
address, social security number and date of birth. Obligors shall, promptly upon
request, provide all documentation and other information as Agent, Issuing Bank
or any Lender may request from time to time in order to comply with any
obligations under any "know your customer," anti-money laundering or other
requirements of Applicable Law.


14.18 NO ORAL AGREEMENT.    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES     AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES


SECTION 15 GUARANTY OF OBLIGATIONS


15.1 Guaranty; Limitation of Liability. In order to induce the Lender Parties to
enter into this Agreement and to induce the Lender Parties to extend credit
hereunder and to induce the Lenders or their affiliates to provide Bank
Products, and in recognition of the direct benefit received by the Subsidiary
Guarantors from the extension of such credit and provision of such Bank
Products, each Subsidiary Guarantor hereby absolutely, unconditionally and
irrevocably guarantees (the undertaking by





--------------------------------------------------------------------------------





each Subsidiary Guarantor under this Section 15 being, as amended from time to
time, the "Facility Guaranty") the punctual payment when due, whether at
scheduled maturity or on any date of a required prepayment or by acceleration,
demand or otherwise, of all Obligations of each other Obligor (other than
Excluded Swap Obligations) now or hereafter existing under or in respect of the
Loan Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the "Guaranteed
Obligations"), and agrees to pay any and all expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by Agent or any
other Secured Party in enforcing any rights under this Facility Guaranty or any
other Loan Document. Without limiting the generality of the foregoing, each
Subsidiary Guarantor's liability shall extend to all amounts that constitute
part of the Guaranteed Obligations and would be owed by any other Obligor to any
Secured Party under or in respect of the Loan Documents but for the fact that
they are unenforceable or not allowable due to the existence of any Insolvency
Proceeding involving such other Obligor.


15.1.1 No Fraudulent Transfer. Each Subsidiary Guarantor, Agent and each other
Secured Party, hereby confirms that it is the intention of such Persons that
this Facility Guaranty and the obligations of each Subsidiary Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of the
Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Facility Guaranty and the Obligations of each Subsidiary
Guarantor hereunder. To effectuate the foregoing intention, each Subsidiary
Guarantor, Agent and each of the other Secured Parties hereby irrevocably agree
that such Guaranteed Obligations and other liabilities shall be limited to the
maximum amount as will, after giving effect to such maximum amount and all other
contingent and fixed liabilities of each Subsidiary Guarantor that are relevant
under the laws referred to in the first sentence hereof, and after giving effect
to any collections from, any rights to receive contributions from, or payments
made by or on behalf of, any of the other Obligors in respect of the Obligations
under any Loan Document, result in the Guaranteed Obligations and all other
liabilities of each Subsidiary Guarantor under this Facility Guaranty not
constituting a fraudulent transfer or conveyance.


15.1.2 Contribution.    Each Subsidiary Guarantor hereby unconditionally and
irrevocably agrees that in the event any payment shall be required to be made to
any Secured Party under this Facility Guaranty, any other Loan Document or any
other guaranty, each Subsidiary Guarantor will contribute, to the maximum extent
permitted by law, such amounts to each other Subsidiary Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Secured Parties
under or in respect of the Loan Documents.


15.2 Guaranty Absolute.    Each Subsidiary Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Loan Documents, regardless of any Applicable Law, now or hereafter in effect in
any jurisdiction affecting any of such terms or the rights of any Secured Party
with respect thereto. The obligations of each Subsidiary Guarantor under or in
respect of this Facility Guaranty are independent of the Guaranteed Obligations
or any other Obligations of any other Obligor under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Subsidiary Guarantor to enforce this Facility Guaranty,
irrespective of whether any action is brought against any Borrower or any other
Obligor or whether any Borrower or any other Obligor is joined in any such
action or actions. The liability of each Subsidiary Guarantor under this
Facility Guaranty shall be irrevocable, absolute and unconditional irrespective
of, and each Subsidiary Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to, any or all of the
following:


(a)any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;





--------------------------------------------------------------------------------





(b)any change in the time, manner or place of payment of, or in any other term
of, including any increase in the amount of, all or any of the Guaranteed
Obligations or any other Obligations of any other Obligor under or in respect of
the Loan Documents, or any other amendment or waiver of or any consent to
departure from any Loan Document, including, without limitation, any increase in
the Guaranteed Obligations resulting from the extension of additional credit to
any Obligor or otherwise;


(c)any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the Guaranteed
Obligations;


(d)any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the Guaranteed Obligations, or any manner of sale or
other disposition of any Collateral or any other collateral for all or any of
the Guaranteed Obligations or any other Obligations of any Obligor under the
Loan Documents or any other assets of any Obligor; the failure of Agent, any
other Secured Party or any other person to exercise diligence or reasonable care
in the preservation, protection, enforcement, sale or other handling or
treatment of all or any part of such Collateral, property or security;


(e)the fact that any Collateral, security, security interest or lien
contemplated or intended to be given, created or granted as security for the
repayment of the Guaranteed Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by each Subsidiary Guarantor
that such Subsidiary Guarantor is not entering into this Facility Guaranty in
reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any such Collateral;
(f)any change, restructuring or termination of the corporate structure or
existence of any Obligor or any of its Subsidiaries;


(g)any failure of any Secured Party to disclose to any Obligor any information
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Obligor now or hereafter known
to such Secured Party (each Subsidiary Guarantor waiving any duty on the part of
the Secured Parties to disclose such information);


(h)the failure of any other Person to execute or deliver any Loan Document or
any supplement thereto or any other guaranty or agreement or the release or
reduction of liability of any Subsidiary Guarantor or other guarantor or surety
with respect to the Guaranteed Obligations; or


(i)any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Secured Party that might otherwise constitute a defense available to, or a
discharge of, any Obligor or any other guarantor or surety, other than payment
in full of the Guaranteed Obligations (other than contingent indemnification
obligations).


15.2.2 Reinstatement.    This Facility Guaranty shall continue to be effective
or be reinstated, as the case may be, if at any time any payment of any of the
Guaranteed Obligations is rescinded or must otherwise be returned by Agent or
any Secured Party or any other Person upon the insolvency, bankruptcy or
reorganization of any Borrower or any other Obligor or otherwise, all as though
such payment had not been made.


15.2.3 Guarantied Obligations Due. Each Subsidiary Guarantor hereby further
agrees that, as between each Subsidiary Guarantor on the one hand, and Agent and
the other Secured Parties, on the other hand, (i) the Guaranteed Obligations of
each Subsidiary Guarantor may be declared to be forthwith due and payable as
provided in Section 11.2 (and shall be deemed to have become automatically due
and payable in the circumstances provided in Section 11.2) for purposes of
Section 15.1, notwithstanding any stay, injunction or other prohibition
preventing such declaration in







--------------------------------------------------------------------------------





respect of the Obligations of any of the Obligors guaranteed hereunder (or
preventing such Guaranteed Obligations from becoming automatically due and
payable) as against any other Person and (ii) in the event of any declaration of
acceleration of such Guaranteed Obligations (or such Guaranteed Obligations
being deemed to have become automatically due and payable) as provided in
Section 11.2, such Guaranteed Obligations (whether or not due and payable by any
other Person) shall forthwith become due and payable by each Subsidiary
Guarantor for all purposes of this Facility Guaranty.


15.3 Waivers and Acknowledgments. Each Subsidiary Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Facility Guaranty and any requirement
that Agent or any Secured Party protect, secure, perfect or insure any Lien on
any property subject thereto or exhaust any right or take any action against any
Obligor or any other Person or any Collateral.


15.3.1 Waiver of Right of Revocation.    Each Subsidiary Guarantor hereby
unconditionally and irrevocably waives any right to revoke this Facility
Guaranty and acknowledges that this Facility Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.


15.3.2 Waiver of Defenses. Each Subsidiary Guarantor hereby unconditionally and
irrevocably waives (i) any defense arising by reason of any claim or defense
based upon an election of remedies by Agent or any Secured Party that in any
manner impairs, reduces, releases or otherwise adversely affects the
subrogation, reimbursement, exoneration, contribution or indemnification rights
of each Subsidiary Guarantor or other rights of each Subsidiary Guarantor to
proceed against any of the other Obligors, any other guarantor or any other
Person or any Collateral and (ii) any defense based on any right of set-off or
counterclaim against or in respect of the Obligations of each Subsidiary
Guarantor hereunder.


15.3.3 Foreclosure.    Each Subsidiary Guarantor acknowledges that Agent may,
without notice to or demand upon each Subsidiary Guarantor and without affecting
the liability of each Subsidiary Guarantor under this Facility Guaranty,
foreclose under any mortgage by nonjudicial sale, and each Subsidiary Guarantor
hereby waives any defense to the recovery by Agent and the other Secured Parties
against each Subsidiary Guarantor of any deficiency after such nonjudicial sale
and any defense or benefits that may be afforded by applicable law.


15.3.4 Waiver of Duty to Disclose.    Each    Subsidiary    Guarantor    hereby
unconditionally and irrevocably waives any duty on the part of Agent or any
Secured Party to disclose to each Subsidiary Guarantor any matter, fact or thing
relating to the business, financial condition, operations, or performance of any
other Obligor or any of its Subsidiaries now or hereafter known by Agent or such
Secured Party.


15.3.5 Knowing Waivers.    Each Subsidiary Guarantor acknowledges that it will
receive substantial direct and indirect benefits from the financing arrangements
contemplated by the Loan Documents and that the waivers set forth in Section
15.2 and this Section 15.3 are knowingly made in contemplation of such benefits.


15.4 Subrogation. Each Subsidiary Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against any Borrower, any other Obligor or any other insider guarantor
that arise from the existence, payment, performance or enforcement of each
Subsidiary Guarantor's Obligations under or in respect of this Facility Guaranty
or any other Loan Document, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of Agent or any Secured Party
against any Borrower, any other Obligor or any other insider guarantor or any







--------------------------------------------------------------------------------





Collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from any Borrower, any other Obligor or any other insider
guarantor, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right,
unless and until all of the Guaranteed Obligations (other than contingent
indemnification obligations) and all other amounts payable under this Facility
Guaranty shall have been paid in full in cash, all U.S. Letters of Credit and
all
U.S. Bank Product Debt shall have expired or been terminated or Cash
Collateralized and the Commitments shall have expired or been terminated. If any
amount shall be paid to each Subsidiary Guarantor in violation of the
immediately preceding sentence at any time prior to the Full Payment of the
Guaranteed Obligations and all other amounts payable under this Facility
Guaranty, such amount shall be received and held in trust for the benefit of the
Secured Parties, shall be segregated from other property and funds of each
Subsidiary Guarantor and shall forthwith be paid or delivered to Agent in the
same form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations and all other amounts payable
under this Facility Guaranty, whether matured or unmatured, in accordance with
the terms of the Loan Documents, or to be held as Collateral for any Guaranteed
Obligations or other amounts payable under this Facility Guaranty thereafter
arising. If any Subsidiary Guarantor shall make payment to any Secured Party of
all or any part of the Guaranteed Obligations, and Full Payment of the
Guaranteed Obligations shall occur, then the Secured Parties will, at such
Subsidiary Guarantor's request and expense, execute and deliver to such
Subsidiary Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Subsidiary Guarantor of an interest in the Guaranteed Obligations resulting
from such payment made by such Subsidiary Guarantor pursuant to this Facility
Guaranty.


15.5 Subordination.    Each Subsidiary Guarantor hereby subordinates any and all
debts, liabilities and other obligations in the nature of borrowed money owed to
each Subsidiary Guarantor by each other Obligor (as used in this Section 15, the
"Intercompany Obligations") to the Guaranteed Obligations to the extent and in
the manner hereinafter set forth in this Section 15.5.


15.6 Prohibited Payments, Etc. Except (a) during the continuance of any Event of
Default under Sections 11.1(a) or (j) or (b) after notice from Agent or any
Lender of any other Event of Default under this Agreement, each Subsidiary
Guarantor may receive regularly scheduled payments from any other Obligor on
account of the Intercompany Obligations. During the continuance of any Event of
Default under Sections 11.1(a) or (j) or after notice from Agent or any Lender
of any other Event of Default under this Agreement, however, each Subsidiary
Guarantor shall not demand, accept or take any action to collect any payment on
account of the Intercompany Obligations unless the Required Lenders otherwise
agree.


15.7 Prior Payment of Guaranteed Obligations. In any Insolvency Proceeding
relating to any other Obligor, each Subsidiary Guarantor agrees that the Secured
Parties shall be entitled to receive payment in full in cash of all Guaranteed
Obligations (other than contingent indemnification obligations, but including
all interest, expenses and fees (including legal fees) accruing after the
commencement of any Insolvency Proceeding, whether or not constituting an
allowed claim in such proceeding (as used in this Section 15, "Post Petition
Interest")) before each Subsidiary Guarantor receives payment of any
Intercompany Obligations.


15.8 Turn-Over. After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any Insolvency
Proceeding relating to any other Obligor), each Subsidiary Guarantor shall, if
Agent so requests, collect, enforce and receive payments on account of the
Intercompany Obligations as trustee for the Secured Parties and deliver such
payments to Agent on account of the Guaranteed Obligations (including all Post
Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of each Subsidiary Guarantor under the other provisions of this
Facility Guaranty.


    





--------------------------------------------------------------------------------





15.9 Agent Authorization. After the occurrence and during the continuance of any
Event of Default (including the commencement and continuation of any Insolvency
Proceeding relating to any other Obligor), Agent is authorized and empowered
(but without any obligation to so do), in its discretion, in the name of each
Subsidiary Guarantor, to collect and enforce, and to submit claims in respect
of, Intercompany Obligations and to apply any amounts received thereon to the
Guaranteed Obligations (including any and all Post Petition Interest), and (ii)
to require each Subsidiary Guarantor (A) to collect and enforce, and to submit
claims in respect of, Intercompany Obligations and (B) to pay any amounts
received on such obligations to Agent for application to the Guaranteed
Obligations (including any and all Post Petition Interest).


15.10 Continuing Guaranty; Assignments. This Facility Guaranty is a continuing
guaranty and shall (a) remain in full force and effect until the Full Payment of
the Guaranty Obligations, (b) be binding upon each Subsidiary Guarantor, its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Secured Parties and their successors, transferees and assigns. Without limiting
the generality of clause (c) of the immediately preceding sentence, any Secured
Party may assign or otherwise transfer all or any portion of its rights and
obligations under this Agreement (including, without limitation, all or any
portion of its Commitments, the Loans owing to it and the Note or Notes held by
it) to any other Person who is an assignee under the Loan Documents, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Secured Party herein or otherwise, in each case as and
to the extent provided in Section 13.3. No Subsidiary Guarantor shall have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Secured Parties.


SECTION 16 AMENDMENT AND RESTATEMENT.


16.1 Amendment and Restatement; No Novation. On the Closing Date, the Existing
Loan Agreement shall be amended and restated in its entirety by this Agreement
and (a) all references to the Existing Loan Agreement in any Loan Document other
than this Agreement (including in any amendment, waiver or consent) shall be
deemed to refer to the Existing Loan Agreement as amended and restated hereby,
(b) all references to any section (or subsection) of the Existing Loan Agreement
in any Loan Document (but not herein) shall be amended to be, mutatis mutandis,
references to the corresponding provisions of this Agreement and (c) except as
the context otherwise provides, all references to this Agreement herein
(including for purposes of indemnification and reimbursement of fees) shall be
deemed to be references to the Existing Loan Agreement as amended and restated
hereby. This Agreement is not intended to constitute, and does not constitute, a
novation of the obligations and liabilities under the Existing Loan Agreement
(including the Obligations) or to evidence payment of all or any portion of such
obligations and liabilities.


16.2 Effect on Existing Loan Agreement and on the Obligations. On and after the
Closing Date, (a) the Existing Loan Agreement shall be of no further force and
effect except as amended and restated hereby and except to evidence (i) the
incurrence by any Obligor of the “Obligations” under and as defined therein
(whether or not such “Obligations” are contingent as of the Closing Date), (ii)
the representations and warranties made by any Obligor prior to the Closing Date
and (iii) any action or omission performed or required to be performed pursuant
to the Existing Loan Agreement prior to the Closing Date (including any failure,
prior to the Closing Date, to comply with the covenants contained in such
Existing Loan Agreement) and (b) the terms and conditions of this Agreement and
the Secured Parties’ rights and remedies under the Loan Documents, shall apply
to all Obligations incurred under the Existing Loan Agreement, the Notes issued
thereunder and the Existing Letters of Credit.


16.3 No Implied Waivers.    Except as expressly provided in any Loan Document,
this Agreement (a) shall not cure any breach of the Existing Loan Agreement or
any “Default” or “Event of Default” thereunder existing prior to the date hereof
and (b) is limited as written and is not a consent to any other modification of
any term or condition of any Loan Document, each of which shall remain in full
force and effect.







--------------------------------------------------------------------------------





16.4 Reaffirmation of Liens and Loan Documents.    Each Obligor reaffirms the
Liens granted pursuant to the Existing Loan Agreement and the other Loan
Documents to Agent, on behalf of itself and Secured Parties, which Liens shall
continue in full force and effect during the term of this Agreement and any
renewals or extensions thereof and shall continue to secure the Obligations and
the Security Documents, including the Liens created thereunder and under the
Existing Loan Agreement, and all other Loan Documents executed in connection
with the Existing Loan Agreement that are not superseded by corresponding Loan
Documents executed and delivered in connection with this Agreement, shall remain
in full force and effect with respect to the Obligations and are hereby
reaffirmed and ratified.


16.5 Loans Under the Existing Loan Agreement. Each of the Borrowers acknowledges
and agrees that as of the Closing Date, the outstanding Revolver Loans under
(and as defined in) the Existing Loan Agreement are continued as Revolver Loans
hereunder


[Remainder of page intentionally left blank; signatures begin on following page]


    





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.
 
 
BORROWERS:
 
 
 
 
 
 
 
 
 
USA TRUCK, INC., a Delaware corporation, as a Borrower and Borrower Agent
 
 
 
 
 
 
 
By: /s/ James D. Reed
 
 
Name: James D. Reed
 
 
Title: President and Chief Executive Officer
 
 
 
 
 
Address:
 
 
3200 Industrial Park Road
 
 
Van Buren, AR 72956
 
 
Attn: James D. Reed
 
 
Telecopy: 479-410-8044
 
 
 
 
 
 
 
DAVIS TRANSFER COMPANY INC, a Georgia corporation, as a Borrower
 
 
 
 
 
 
 
By: /s/ James D. Reed
 
 
Name: James D. Reed
 
 
Title: President and Chief Executive Officer
 
 
 
 
 
Address:
 
 
3200 Industrial Park Road
 
 
Van Buren, AR 72956
 
 
Attn: James D. Reed
 
 
Telecopy: 479-410-8044
 
 
 
 
 
 
 
DAVIS TRANSFER COMPANY INC, a Georgia corporation, as a Borrower
 
 
 
 
 
 
 
By: /s/ James D. Reed
 
 
Name: James D. Reed
 
 
Title: President and Chief Executive Officer
 
 
 
 
 
 
 
Address:
 
 
 
 
3200 Industrial Park Road
 
 
Van Buren, AR 72956
 
 
Attn: James D. Reed
 
 
Telecopy: 479-410-8044
 
 
 
 
 
 
 
 
 
 









Signature page to Amended and Restated Loan and Security Agreement





--------------------------------------------------------------------------------





 
 
B & G LEASING, L.L.C., a Georgia limited liability company, as a Borrower
 
 
 
 
 
 
 
By: /s/ James D. Reed
 
 
Name: James D. Reed
 
 
Title: President and Chief Executive Officer
 
 
 
 
 
Address:
 
 
3200 Industrial Park Road
 
 
Van Buren, AR 72956
 
 
Attn: James D. Reed
 
 
Telecopy: 479-410-8044
 
 
 
 
 
 
 
SUBSIDIARY GUARANTORS
 
 
 
 
 
 
 
INTERNATIONAL FREIGHT SERVICES, INC., a Delaware corporation, as Guarantor
 
 
 
 
 
 
 
By: /s/ James D. Reed
 
 
Name: James D. Reed
 
 
Title: President and Chief Executive Officer
 
 
 
 
 
Address:
 
 
3200 Industrial Park Road
 
 
Van Buren, AR 72956
 
 
Attn: James D. Reed
 
 
Telecopy: 479-410-8044
 
 
 
 
 







































Signature page to Amended and Restated Loan and Security Agreement









--------------------------------------------------------------------------------





 
 
AGENT AND LENDERS:
 
 
 
 
 
 
 
BANK OF AMERICA, N.A., as Agent and Lender
 
 
 
 
 
 
 
By: /s/ Phil Nomura
 
 
Name: Phil Nomura
 
 
Title: Senior Vice President
 
 
 
 
 
Address:
 
 
135 S. LaSalle Street, Suite 927
 
 
Chicago, IL 60603
 
 
Attn: Phil Nomura
 
 
philip.nomura@baml.com
 
 
 
 
 









































































Signature page to Amended and Restated Loan and Security Agreement





--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
 
SUNTRUST BANK, as Lender
 
 
 
 
 
 
 
By: /s/ Scott Wheeler
 
 
Name: Scott Wheeler
 
 
Title: Vice President
 
 
 
 
 
Address:
 
 
3333 Peachtree Road, 9th Floor
 
 
Atlanta, Georgia 30326
 
 
Attention: ABL Portfolio Manager - USA Truck
 
 
Telecopy Number: (404) 926-5646
 
 
 
 
 







































































Signature page to Amended and Restated Loan and Security Agreement
 
 
 






--------------------------------------------------------------------------------





 
 
 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION, as Lender
 
 
 
 
 
 
 
By: /s/ Ron Zeiber
 
 
Name: Ron Zeiber
 
 
Title: Vice President
 
 
 
 
 
Address:
 
 
2100 Ross Avenue, Suite 1850
 
 
Dallas, TX 75201
 
 
Attn: Jeff Marchetti
 
 
Fax: 214-871-2015
 
 
 
 
 

















































































Signature page to Amended and Restated Loan and Security Agreement







--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
 
 
BMO HARRIS BANK N.A., as Lender
 
 
 
 
 
 
 
By: /s/ William J. Kennedy
 
 
Name: William J. Kennedy
 
 
Title: Vice President
 
 
 
 
 
Address:
 
 
111 W Monroe 20E
 
 
Chicago, IL 60603
 
 
Telecopy: 312-765-1641
 
 
 
 
 
 
 
 









































































Signature page to Amended and Restated Loan and Security Agreement




EXHIBIT A





--------------------------------------------------------------------------------





to
Loan and Security Agreement






ASSIGNMENT AND ACCEPTANCE


Reference is made to the Amended and Restated Loan and Security Agreement dated
as of January 31, 2019, as may be further amended ("Loan Agreement"), among
[BORROWER 1], [BORROWER 2] and [BORROWER 3] (collectively, "Borrowers"), BANK OF
AMERICA, N.A., as agent ("Agent") for the financial institutions from time to
time party to the Loan Agreement ("Lenders"), and such Lenders. Terms are used
herein as defined in the Loan Agreement.


________________________________________("Assignor") and
_____________________________     ("Assignee") agree as follows:


1.Assignor hereby assigns to Assignee and Assignee hereby purchases and assumes
from
Assignor (a) a principal amount of $_____ of Assignor's outstanding Revolver
Loans and $_____     of Assignor's participations in LC Obligations, and (b) the
amount of $    of Assignor's Revolver Commitment (which represents    % of the
total Revolver Commitments), (the foregoing items being, collectively, "Assigned
Interest"), together with an interest in the Loan Documents corresponding to the
Assigned Interest. This Agreement shall be effective as of the date ("Effective
Date") indicated in the corresponding Assignment Notice delivered to Agent,
provided such Assignment Notice is executed by Assignor, Assignee, Agent and
Borrower Agent, if applicable. From and after the Effective Date, Assignee
hereby expressly assumes, and undertakes to perform, all of Assignor's
obligations in respect of the Assigned Interest, and all principal, interest,
fees and other amounts which would otherwise be payable to or for Assignor's
account in respect of the Assigned Interest shall be payable to or for
Assignee's account, to the extent such amounts accrue on or after the Effective
Date.


2.Assignor (a) represents that as of the date hereof, prior to giving effect to
this assignment, its Revolver Commitment is $_____ , and the outstanding balance
of its Revolver Loans and participations in LC Obligations is $_____; (b) makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the Loan
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Agreement or any other instrument or document
furnished pursuant thereto, other than that Assignor is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; and (c) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrowers or the performance by Borrowers of their obligations under the Loan
Documents. [Assignor is attaching the promissory note[s] held by it and requests
that Agent exchange such note[s] for new promissory notes payable to Assignee
[and Assignor].]


3.Assignee (a) represents and warrants that it is legally authorized to enter
into this Assignment; (b) confirms that it has received copies of the Loan
Agreement and such other Loan Documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment; (c) agrees that it shall, independently and without reliance upon
Assignor and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents; (d) confirms that it is an Eligible
Assignee; (e) appoints and authorizes Agent to take such action as agent on its
behalf and to exercise such powers under the Loan Agreement as are delegated to
Agent by the terms thereof, together with such powers as are incidental thereto;
(f) agrees that it will observe and perform all obligations that are required to
be performed by it as a "Lender" under the Loan Documents; and (g) represents
and





--------------------------------------------------------------------------------





warrants that the assignment evidenced hereby will not result in a non-exempt
"prohibited transaction" under Section 406 of ERISA.


4.This Agreement shall be governed by the laws of the State of New York. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Agreement shall remain in full force and effect.


5.Each notice or other communication hereunder shall be in writing, shall be
sent by messenger, by telecopy or facsimile transmission, or by first-class
mail, shall be deemed given when sent and shall be sent as follows:


(a)If to Assignee, to the following address (or to such other address as
Assignee may designate from time to time):






(b)If to Assignor, to the following address (or to such other address as
Assignor may designate from time to time):






Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows:


If to Assignee, to the following account (or to such other account as Assignee
may designate from time to time):






ABA No.


Account No. Reference:


If to Assignor, to the following account (or to such other account as Assignor
may designate from time to time):






ABA No.


Account No. Reference:







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Assignment and Acceptance is executed as
of    ____________.




 
 
 
 
 
("Assignee")
 
 
 
 
By
 
 
 
Title:
 
 
 
 
 
 
 
 
("Assignee")
 
 
 
 
By
 
 
 
Title:








--------------------------------------------------------------------------------





EXHIBIT B
to
Loan and Security Agreement






ASSIGNMENT NOTICE


Reference is made to (1) the Amended and Restated Loan and Security Agreement
dated as of January 31, 2019, as may be further amended ("Loan Agreement"),
among [BORROWER 1], [BORROWER 2] and [BORROWER 3] (collectively, "Borrowers"),
BANK OF AMERICA, N.A., as agent ("Agent") for the financial institutions from
time to time party to the Loan Agreement ("Lenders"), and such Lenders; and (2)
the Assignment and Acceptance dated as of _____, 20__     ("Assignment"),
between _____________    ("Assignor") and     _______________ ("Assignee").
Terms are used herein as defined in the Loan Agreement.


Assignor hereby notifies Borrowers and Agent of Assignor's intent to assign to
Assignee pursuant to the Assignment (a) a principal amount of $ ________    of
Assignor's outstanding Revolver Loans and $ ________ of     Assignor's
participations in LC Obligations, and (b) the amount of $ _______ of Assignor's
Revolver Commitment (which represents ______% of the total Revolver Commitments)
(the foregoing items being, collectively, the "Assigned Interest"), together
with an interest in the Loan Documents corresponding to the Assigned Interest.
This Agreement shall be effective as of the date ("Effective Date") indicated
below, provided this Assignment Notice is executed by Assignor, Assignee, Agent
and Borrower Agent, if applicable. Pursuant to the Assignment, Assignee has
expressly assumed all of Assignor's obligations under the Loan Agreement to the
extent of the Assigned Interest, as of the Effective Date.


For purposes of the Loan Agreement, Agent shall deem Assignor's Revolver
Commitment to be reduced by $ _______, and Assignee's Revolver Commitment to be
increased by $ _______.


The address of Assignee to which notices and information are to be sent under
the terms of the Loan Agreement is:












The address of Assignee to which payments are to be sent under the terms of the
Loan Agreement is shown in the Assignment.


This Notice is being delivered to Borrowers and Agent pursuant to Section 13.3
of the Loan Agreement. Please acknowledge your acceptance of this Notice by
executing and returning to Assignee and Assignor a copy of this Notice.


IN WITNESS WHEREOF, this Assignment Notice is executed as of __________.






 
 
 
 
 
("Assignee")
 
 
 
 
By
 
 
 
Title:






--------------------------------------------------------------------------------





 
 
 
 
 
 
 
 
("Assignee")
 
 
 
 
By
 
 
 
Title:





ACKNOWLEDGED AND AGREED,
AS OF THE DATE SET FORTH ABOVE:


BORROWER AGENT:*










By
 
 
 
Title:
 





* No signature required if Assignee is a Lender, Affiliate of a Lender or
Approved Fund, or if an Event of Default exists.




BANK OF AMERICA, N.A.,
as Agent




By
 
 
 
Title:
 



























111321298


SCHEDULE 1.1
to
Loan and Security Agreement









--------------------------------------------------------------------------------







COMMITMENTS OF LENDERS






Lender
Revolver Commitments
Bank of America, N.A.
$90,000,000
BMO Harris Bank N.A.
$55,000,000
SunTrust Bank
$50,000,000
PNC Bank, National Association
$30,000,000
 
$225,000,000








--------------------------------------------------------------------------------





SCHEDULE 7.3.1
to
Amended and Restated Loan and Security Agreement


PLEDGED INTERESTS


Current Legal Entities Owned
Record Owner
Certificate No.
No. Shares/Interest
Percent Pledged
International Freight Services,
Inc.
USA Truck, Inc.
2
1,000 shares/100%
100%
Davis Transfer
Company Inc
USA Truck, Inc.
14
2,000 shares/100%
100%
Davis Transfer Logistics INC.
USA Truck, Inc.
7
1,000 shares/100%
100%
B & G Leasing,
L.L.C.
USA Truck, Inc.
N/A
100%
100%








--------------------------------------------------------------------------------





SCHEDULE 8.4
to
Amended and Restated Loan and Security Agreement


DEPOSIT ACCOUNTS


Depository Bank
Type of Account
Account Number
Bank of America
200 West Capitol Avenue Little Rock, AR 72201
Operating
 
Bank of America
200 West Capitol Avenue Little Rock, AR 72201
Collateral Reserve
 
Bank of America
200 West Capitol Avenue Little Rock, AR 72201
EFT
 
Bank of America
200 West Capitol Avenue Little Rock, AR 72201
Disbursement
 
Bank of America
200 West Capitol Avenue Little Rock, AR 72201
Payroll
 
U.S. Bank
1 Riverfront Place
North Little Rock, AR 72114
Disbursement
 
U.S. Bank
1 Riverfront Place
North Little Rock, AR 72114
Disbursement
 
Canadian Imperial Bank of Commerce Mississauga City Centre
1 City Centre Drive, Suite 210 Mississauga, ON L5B 1M2
Disbursement
 
Stephens Inc. 111 Center
Street
Little Rock, AR 72201
Investment
 
Wells Fargo
171 17th Street NW, Suite 100
Atlanta, GA 30363
Operating
 
Wells Fargo
171 17th Street NW, Suite 100
Atlanta, GA 30363
Operating
 
Wells Fargo
171 17th Street NW, Suite 100
Atlanta, GA 30363
Operating
 








--------------------------------------------------------------------------------





SCHEDULE 8.5.1
to
Amended and Restated Loan and Security Agreement


LOCATIONS OF NON-EQUIPMENT COLLATERAL


(a)
Principal Offices:



1.Each Borrower currently has the following principal office:


Borrower
Address
City
County
State
USA Truck, Inc.
3200 Industrial Park Road
Van Buren
Crawford
Arkansas
Davis Transfer Company Inc
3200 Industrial Park Road
Van Buren
Crawford
Arkansas
Davis Transfer Logistics INC.
3200 Industrial Park Road
Van Buren
Crawford
Arkansas
B & G Leasing, L.L.C.
3200 Industrial Park Road
Van Buren
Crawford
Arkansas



2.
Each Subsidiary currently has the following principal office:



Borrower
Address
City
County
State
International Freight Services, Inc.
4202 Pan American Boulevard
Laredo
Webb
Texas



3.In the five years preceding the Closing Date, Borrowers and Subsidiaries have
had the following business locations in addition to those set forth above:


None.









--------------------------------------------------------------------------------





(b)
Locations of Equipment



The Borrower and their Subsidiaries have Equipment constituting Collateral at
the following locations:


1.
Owned Locations:



Entity of Record
Common Name and Address
Purpose/ Use
Improvements Located on Real Property
USA Truck, Inc.
2600 I-55 North Service Road
West, West Memphis, Arkansas
Terminal or office space
Terminal or office buildings
USA Truck, Inc.
3200 Industrial Park Road, Van
Buren, AR
General office
Terminal and office
buildings
USA Truck, Inc.
3108 Industrial Park Road, Van
Buren, Arkansas
Terminal space and
office space
Terminal and office
buildings
USA Truck, Inc.
3010 Industrial Park Road, Van
Buren, Arkansas
Lease space
(2) Buildings and 34 Acres
USA Truck, Inc.
3006 Industrial Park Road, Van
Buren, Arkansas
Warehouse & storage
Warehouse building
USA Truck, Inc.
S. 28th Street, Van Buren,
Arkansas
Parking space
Gravel Parking
USA Truck, Inc.
11777 N. Dixie Dr., Vandalia, Ohio
Terminal and office
space
Terminal and office building
International
Freight Services, Inc.
4202 Pan American Blvd., Laredo,
Texas
Yard space
None.










--------------------------------------------------------------------------------





2.
Leased Locations:



Lessor
Lessee
Property Address
Term/ Expiration
Date
Encumbered
Option to Purchase or
Renew
Use & Monthly Rent
Office Lakeview, LLC 5100 S.
Thompson St.
Springdale, Arkansas 72764
USA
Truck, Inc.
5100 S. Thompson
St., Suites 204, 205,
209
Springdale, Arkansas 72764
 
No
No
 
PEVI Lava Ridge,
LLC., 50 West Liberty St. Ste 250 Reno, NV 89501
USA
Truck, Inc.
3001 Lava Ridge
Court, Suite 235 Roseville, California
 
No
Yes; option
to renew for one additional
2-year term
 
APG PCE, LLC
c/o Atlanta Property Group, LLC Peachtree 25th Building, Suite 900
1718 Peachtree Street
Atlanta, Georgia 30309
USA
Truck, Inc.
47 Perimeter Center
East, Suite 445 College Park, Georgia
 
No
Yes; option
to extend term by one additional
3-year period
 
North Central Tower,
LP
5055 Keller Springs
Road, Ste. 300
Addison, TX 75001
USA
Truck, Inc.
1201 West St. Ste
110 & 120
Plano, TX 75075
 
No
No
 
Seattle Heavy Industries, LLC
1002 N. Meridan,
#100, PMP 261
Puyallup, WA 98371
USA
Truck, Inc.
929 East Main 250
Puyallup, WA 98372
 
No
No
 
Salta, L.L.C.
2202 W. 166th St.
Markham, IL 60428
USA
Truck, Inc.
141 E. 168th Street
South Holland, Illinois
 
No
Yes;
 
Hinsdale Mgmt.
Corp. 21 Spinning Wheel Road Hinsdale, IL 60521
USA
Truck, Inc.
1000 Jorie Blvd.
#224
Oak Brook, IL
 
No
No
 





Lessor
Lessee
Property Address
Term/ Expiration Date
Encumbered
Option to Purchase or Renew
Use & Monthly Rent
B.H.
Transportation Company 4301 Pan
American Blvd. Laredo, TX 78045
Internation
al Freight Services, Inc.
4206 Pan American
Boulevard Laredo, Texas 78045
 
No
Yes; option
to extend term by one additional
2-year period
 






--------------------------------------------------------------------------------





Jan Thomas
USA Truck, Inc.
2600 I-55 North Service Road West,
West Memphis,
Arkansas
 
No
No
 
Industrial Outdoor
Ventures IOV 2124 Forest LLC 10 N. Martingale Road, Ste. 560 Schaumburg, IL
60173
USA Truck,
Inc.
2121 Forest
Parkway Morrow, GA 30260
 
No
No
 
The Trophy Club, LLC 3887 North Highway 52
Lebanon, IN 46052
USA Truck, Inc.
3887 North
Highway 52
Lebanon, IN 46052
 
No
Yes; option to renew for
consecutive terms.
 
Davis
Enterprises Group, LLC
Davis
Transfer Company Inc
520 Busha Road
Carnesville, GA 30521
 
No
Yes
 
TGD, LLC
Davis
Transfer Company Inc
3371 Madison
Highway, Valdosta, GA 31601
 
No
Yes
 
AUCT Inc.
Davis Transfer
Company Inc
3225 Swindell Road, Lakeland, FL
33805
 
No
No
 





Lessor
Lessee
Property Address
Term/ Expiration Date
Encumbered
Option to Purchase or Renew
Use & Monthly Rent
TGD, LLC
Davis
Transfer Company Inc
675 Pulaski Street,
Athens, GA 30601
 
No
N
 








--------------------------------------------------------------------------------





SCHEDULE 8.5.2
to
Amended and Restated Loan and Security Agreement


APPROVED SELF-INSURANCE PROGRAM


The Company self-insures for a portion of claims exposure in the following
areas: cargo loss and damages; personal injury; property damage; worker’s
compensation; and employee medical claims. The Company’s self-insurance
retention levels are $0.5 million for workers’ compensation claims per
occurrence, $0.05 million for cargo loss and damage claims per occurrence and
$1.0 million for bodily injury and property damage claims per occurrence. For
medical benefits, the Company self-insures up to $0.25 million per plan
participant per year with an aggregate claim exposure limit determined by the
Company’s year-to-date claims experience and its number of covered individuals.
The Company is completely self-insured for physical damage to its own tractors
and trailers, except that the Company carries catastrophic physical damage
coverage to protect against natural disasters. The Company maintains insurance
above the amounts for which it self-insures, to certain limits, with licensed
insurance carriers. The Company has excess general, auto and employer’s
liability coverage in amounts substantially exceeding minimum legal
requirements.







--------------------------------------------------------------------------------





SCHEDULE 9.1.4
to
Amended and Restated Loan and Security Agreement


NAMES AND CAPITAL STRUCTURE


1.The corporate names, jurisdictions of incorporation, and authorized and issued
Equity Interests of each Borrower and Subsidiary are as follows:


Name
Jurisdiction
Number and Class of Authorized Shares
Number and Class of Issued Shares
USA Truck, Inc.
Delaware
30,000,000 common
shares are authorized
12,011,837 issued as of
December 31, 2018.
USA Truck, Inc.
Delaware
1,000,000 preferred
shares are authorized
None issued as of December
31, 2018.
International Freight Services,
Inc.
Delaware
1,000 common shares are authorized
1,000 shares issued
Davis Transfer Company Inc
Georgia
2,000 common shares are
authorized
2,000 shares issued
Davis Transfer Logistics INC.
Georgia
1,000 common shares are
authorized
1,000 shares issued
B & G Leasing,
L.L.C.
Georgia
N/A
100%



2.
The record holders of Equity Interests of each Borrower and Subsidiary are as
follows:



Name
Class of Stock
Number of Shares
Record Owner
USA Truck, Inc.
Common
12,011,837 issued as of December 31, 2018.
Equity Interests are publicly owned
International
Freight Services, Inc.
Common
1,000
USA Truck, Inc.
Davis Transfer
Company Inc
Common
2,000
USA Truck, Inc.
Davis Transfer Logistics INC.
Common
1,000
USA Truck, Inc.
B & G Leasing, L.L.C.
N/A
100%
USA Truck, Inc.



3.
All agreements binding on holders of Equity Interests of Borrowers and
Subsidiaries with



respect to such interests are as follows: None.
4.In the five years preceding the Closing Date, no Borrower or Subsidiary has
acquired any substantial assets from any other Person nor been the surviving
entity in a merger or combination, except:


Acquisition by USA Truck, Inc. of the issued and outstanding Equity Interests of
Davis Transfer Company Inc, Davis Transfer Logistics INC., and B & G Leasing,
L.L.C. effective October 18, 2018.







--------------------------------------------------------------------------------





SCHEDULE 9.1.8
to
Amended and Restated Loan and Security Agreement


SURETY OBLIGATIONS


None.









--------------------------------------------------------------------------------





SCHEDULE 9.1.11
to
Amended and Restated Loan and Security Agreement


PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES


1.
Borrowers' and Subsidiaries' patents:



Patent
Owner
Status in Patent Office
Federal Registration No.
Registration Date
None.
 
 
 
 



2. Borrowers' and Subsidiaries' trademarks:


logotable1.jpg [logotable1.jpg]





--------------------------------------------------------------------------------







logotable2.jpg [logotable2.jpg]

















--------------------------------------------------------------------------------





3. Borrowers' and Subsidiaries' copyrights:


Copyright
Owner
Status in Copyright Office
Federal Registration No.
Registration Date
None.
 
 
 
 



4. Borrowers' and Subsidiaries' material Intellectual Property licenses:


Licensor
Description of License
Term of License
Royalties Payable
TMW Systems, Inc.
Non-exclusive license for USA Truck, Inc. to
use the TMWSuite
software product (truck management)
 
 
TMW Systems, Inc.
Non-exclusive license
for Davis Transfer Company Inc to use the TMWSuite software product (truck
management)
 
 








--------------------------------------------------------------------------------





SCHEDULE 9.1.12
to
Amended and Restated Loan and Security Agreement


GOVERNMENTAL APPROVALS


None.







--------------------------------------------------------------------------------





SCHEDULE 9.1.14
to
Amended and Restated Loan and Security Agreement


ENVIRONMENTAL MATTERS


None.







--------------------------------------------------------------------------------





SCHEDULE 9.1.15
to
Amended and Restated Loan and Security Agreement


RESTRICTIVE AGREEMENTS


None.







--------------------------------------------------------------------------------





SCHEDULE 9.1.16
to
Amended and Restated Loan and Security Agreement


LITIGATION


1.
Proceedings and investigations pending against Borrowers or Subsidiaries: None.





2.
Threatened proceedings or investigations of which any Borrower or Subsidiary is
aware: None.





3.
Pending Commercial Tort Claim(s) of any Obligor: None.








--------------------------------------------------------------------------------





SCHEDULE 9.1.18
to
Amended and Restated Loan and Security Agreement


ERISA MATTERS


None.







--------------------------------------------------------------------------------





SCHEDULE 9.1.20
to
Amended and Restated Loan and Security Agreement


LABOR CONTRACTS


Borrowers and Subsidiaries are party to the following collective bargaining
agreements, management agreements and consulting agreements:


None relating to labor relations.







--------------------------------------------------------------------------------





SCHEDULE 10.2.1
to
Amended and Restated Loan and Security Agreement


EXISTING DEBT


Any and all Borrowed Money evidenced by the following:


1.
Capital Leases for Revenue Equipment (in an aggregate amount of approximately
$65,474,347):



Lease #
Lessee
Lessor
30865
USA Truck, Inc.
BMO Harris
31040
USA Truck, Inc.
BMO Harris
31077
USA Truck, Inc.
BMO Harris
31032
USA Truck, Inc.
BMO Harris
31268
USA Truck, Inc.
BMO Harris
31327
USA Truck, Inc.
BMO Harris
7000
USA Truck, Inc.
PNC
8000
USA Truck, Inc.
PNC
01
USA Truck, Inc.
CIT
03
USA Truck, Inc.
Paccar Financial
04
USA Truck, Inc.
Paccar Financial
05
USA Truck, Inc.
Paccar Financial
06
USA Truck, Inc.
Paccar Financial
07
USA Truck, Inc.
Paccar Financial
08
USA Truck, Inc.
Paccar Financial
09
USA Truck, Inc.
Paccar Financial
10
USA Truck, Inc.
Paccar Financial
11
USA Truck, Inc.
Paccar Financial
12
USA Truck, Inc.
Paccar Financial
13
USA Truck, Inc.
Paccar Financial
14
USA Truck, Inc.
Paccar Financial
15
USA Truck, Inc.
Paccar Financial
16
USA Truck, Inc.
Paccar Financial



2.
Unsecured note payable for insurance (in the approximate amount of $3,724,635):



Borrower
Lender
USA Truck, Inc.
AFCO Premium Credit LLC








--------------------------------------------------------------------------------





3.
The following letters of credit:



Beneficiary Name
Outstanding Amount
Type of Coverage
Bodily Injury and/or property damage claimants
 
Bodily Injury and/or Property Damage Liability
Arkansas Workers' Compensation Commission
 
Arkansas Self-Insure
Louisiana Department of Labor, Office of Workers' Compensation
Administration
 
Workers' Compensation
Ace American Insurance Co.
 
Ace requirement on self-insurance layer








--------------------------------------------------------------------------------





SCHEDULE 10.2.2
to
Amended and Restated Loan and Security Agreement


EXISTING LIENS


Jurisdiction
Debtor
File Number
File Date
Secured Party
Collateral Type
Delaware Secretary
of State
USA Truck, Inc.
20142574382
06/30/2014
IBM CREDIT LLC
Leased equipment
and related software and proceeds
20143647039
09/03/2014
GREATAMERICA
FINANCIAL SERVICES CORPORATION
Leased equipment,
products, proceeds and attachments
20144520532
10/31/2014
GREATAMERICA
FINANCIAL SERVICES CORPORATION
Leased equipment,
products, proceeds and attachments
20144719019
11/12/2014
GREATAMERICA
FINANCIAL SERVICES
CORPORATION
Leased equipment,
products, proceeds and attachments
20150924976
03/05/2015
THOMPSON
TRACTOR CO., INC.
Specific Mitsubishi
equipment and proceeds
20154107669
09/16/2015
BMO HARRIS
EQUIPMENT FINANCE COMPANY
Scheduled leased
equipment (vehicles), including
all attachments,
accessories, appurtenances, accessions, substitutions and insurance proceeds
20154655477
10/13/2015
BMO HARRIS
EQUIPMENT FINANCE COMPANY
Scheduled leased
equipment (vehicles), including all attachments, accessories, appurtenances,
accessions, substitutions and insurance proceeds
20154655485
10/13/2015
BMO HARRIS
EQUIPMENT FINANCE COMPANY
Scheduled leased
equipment (vehicles), including all attachments, accessories, appurtenances,
accessions, substitutions and insurance proceeds
20155450753
11/18/2015
BMO HARRIS
EQUIPMENT FINANCE COMPANY
Scheduled leased
equipment (vehicles), including
all attachments,
accessories, appurtenances, accessions, substitutions and








--------------------------------------------------------------------------------







 
 
 
 
 
insurance proceeds
20162251344
04/15/2016
BMO HARRIS
EQUIPMENT FINANCE COMPANY
Scheduled leased
equipment (vehicles), including all attachments, accessories, appurtenances,
accessions, substitutions and insurance proceeds
20162657755
05/04/2016
BMO HARRIS
EQUIPMENT FINANCE COMPANY
Scheduled leased
equipment (vehicles), including
all attachments,
accessories, appurtenances, accessions, substitutions and insurance proceeds
20174029739
06/19/2017
SUMITOMO MITSUI
FINANCE & LEASING CO., LTD.
Vehicles -
equipment described on Fair Market
Value Purchase
Option Schedule Vehicle Schedule #
14444-1786-0001
and all assets related thereto
20175097230
08/01/2017
HANMI BANK
All equipment,
subject to Agreement #9416- VB-15337, and any related schedules thereto, and
related assets
20177918156
11/30/2017
CIT BANK, N.A.
Leased vehicles and
related assets
20186611715
09/25/2018
C T CORPORATION
SYSTEM, AS REPRESENTATIVE
Leased equipment,
personal property and other assets, as described in Agreement # 2213279
20189017191
12/27/2018
C T CORPORATION
SYSTEM, AS REPRESENTATIVE
Leased equipment,
personal property and other assets, as
described in
Agreement # 2306154








--------------------------------------------------------------------------------





SCHEDULE 10.2.5
to
Amended and Restated Loan and Security Agreement


EXISTING INVESTMENTS


None.







--------------------------------------------------------------------------------





SCHEDULE 10.2.17
to
Amended and Restated Loan and Security Agreement


EXISTING AFFILIATE TRANSACTIONS


Agreements under the following:


1.
USA Truck, Inc. 2014 Omnibus Incentive Plan (Appendix A to USA Truck’s
definitive proxy statement, filed with the SEC on April 25, 2014), as amended by
the First Amendment to the USA Truck, Inc. 2014 Omnibus Incentive Plan (Appendix
A to USA Truck’s definitive proxy statement, filed with the SEC on April 4,
2017).



2.
Employee Stock Purchase Plan, as amended and restated effective October 16, 2002
(Exhibit 10.5 to USA Truck’s annual report on Form 10-K for the year ended
December 31, 2002, filed with the SEC on March 7, 2003).



3.
Commercial Lease by and between Davis Transfer Company Inc, as tenant, and TGD,
LLC, as landlord, dated October 18, 2018, for the lease of industrial space
located at 3371 Madison Highway, Valdosta, Georgia 31601, with a monthly rent of
X.



4.
Amended and Restated Commercial Lease by and between Davis Transfer Company Inc,
as tenant, and TGD, LLC, as landlord, dated October 18, 2018, for the lease of
office space located at 675 Pulaski Street, Athens, Georgia 30601, with a
monthly rent of X.








--------------------------------------------------------------------------------





SCHEDULE 10.2.20
to
Loan and Security Agreement






POST-CLOSING


1.
The Agent shall have received evidence of the termination of the original UCC
financing statement number 007-2016-042595 in which Mercedes-Benz Financial
Services USA LLC is the secured party and Davis Transfer Company Inc is the
debtor, within thirty (30) days of the Closing Date.



2.
The Agent shall have received evidence that all of the Borrowers’ principal cash
management and other treasury management services with third party institutions
(including, without limitation, the Deposit Accounts with Wells Fargo Bank,
National Association) have been terminated, and all such cash management and
other treasury management services shall be established with Bank of America or
one or more of the Lenders within thirty (30) days of the Closing Date.



3.
The Agent shall deem all Revenue Equipment Perfection Actions satisfied as of
the Closing Date for the purpose of the definition of Eligible Revenue Equipment
so long as the Obligors or the Approved Collateral Agent shall have delivered a
duly completed application to the applicable Title Filing Office to complete the
actions specified in clause (b) of the definition of Revenue Equipment
Perfection Actions and paid all fees in connection therewith, within thirty (30)
days from the Closing Date.



4.
The Agent shall have received duly executed Deposit Account Control Agreements
over each of the Deposit Accounts located at Bank of America in form and
substance satisfactory to the Agent within forty five (45) days of the Closing
Date.






